Loan Number:  1003238
 
Execution Version
























CREDIT AGREEMENT




Dated as of January 31, 2011




by and among


PARKWAY PROPERTIES LP,
                                   as Borrower,


PARKWAY PROPERTIES, INC.,
                                  as Parent,


THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 12.6.,
                                  as Lenders,


WELLS FARGO SECURITIES, LLC,
and
J.P. MORGAN SECURITIES LLC,
                                  as Joint Lead Arrangers
                                  and
                                  Joint Bookrunners,


WELLS FARGO BANK, NATIONAL ASSOCIATION,
                                  as Administrative Agent,


JPMORGAN CHASE BANK, N.A.,
                                  as Syndication Agent,
and


PNC BANK, NATIONAL ASSOCIATION,
BANK OF AMERICA, N.A.,
and
U.S. BANK NATIONAL ASSOCIATION,
                                  as Documentation Agents






 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 
Article I. Definitions
 
1
     Section 1.1.  Definitions
1
     Section 1.2.  General; References to Pacific Time
23
     Section 1.3.  Financial Attributes of Non-Wholly Owned Subsidiaries
 
23
Article II. Credit Facility
 
24
     Section 2.1.  Revolving Loans
24
     Section 2.2.  Letters of Credit
25
     Section 2.3.  Swingline Loans
29
     Section 2.4.  Rates and Payment of Interest on Loans
31
     Section 2.5.  Number of Interest Periods
32
     Section 2.6.  Repayment of Loans
32
     Section 2.7.  Prepayments
32
     Section 2.8.  Continuation
33
     Section 2.9.  Conversion
33
     Section 2.10.  Notes
33
     Section 2.11.  Voluntary Reductions of the Commitment
34
     Section 2.12.  Extension of Termination Date
34
     Section 2.13.  Expiration Date of Letters of Credit Past Commitment
     Termination
 
35
     Section 2.14.  Amount Limitations
35
     Section 2.15.  Increase in Commitments
35
     Section 2.16.  Funds Transfer Disbursements
 
36
Article III. Payments, Fees and Other General Provisions
 
37
     Section 3.1.  Payments
37
     Section 3.2.  Pro Rata Treatment
38
     Section 3.3.  Sharing of Payments, Etc.
38
     Section 3.4.  Several Obligations
39
     Section 3.5.  Fees
39
     Section 3.6.  Computations
40
     Section 3.7.  Usury
40
     Section 3.8.  Statements of Account
41
     Section 3.9.  Defaulting Lenders
41
     Section 3.10.  Taxes; Foreign Lenders
 
43
Article IV. Yield Protection, Etc.
 
45
     Section 4.1.  Additional Costs; Capital Adequacy
45
     Section 4.2.  Suspension of LIBOR Loans
46
     Section 4.3.  Illegality
47
     Section 4.4.  Compensation
47
     Section 4.5.  Treatment of Affected Loans
48
     Section 4.6.  Affected Lenders
48
     Section 4.7.  Change of Lending Office
49
     Section 4.8.  Assumptions Concerning Funding of LIBOR Loans
 
49
Article V. Conditions Precedent
 
49
     Section 5.1.  Initial Conditions Precedent.
49
     Section 5.2.  Conditions Precedent to All Loans and Letters of Credit
 
51

 
 
-i-

--------------------------------------------------------------------------------

 
Article VI. Representations and Warranties
 
52
     Section 6.1.  Representations and Warranties
52
     Section 6.2.  Survival of Representations and Warranties, Etc
 
58
Article VII. Affirmative Covenants
 
58
     Section 7.1.  Preservation of Existence and Similar Matters
59
     Section 7.2.  Compliance with Applicable Law
59
     Section 7.3.  Maintenance of Property
59
     Section 7.4.  Conduct of Business
59
     Section 7.5.  Insurance
59
     Section 7.6.  Payment of Taxes and Claims
59
     Section 7.7.  Books and Records; Inspections
60
     Section 7.8.  Use of Proceeds
60
     Section 7.9.  Environmental Matters
60
     Section 7.10.  Further Assurances
61
     Section 7.11.  Material Contracts
61
     Section 7.12.  REIT Status
61
     Section 7.13.  Exchange Listing
61
     Section 7.14.  Guarantors
 
61
Article VIII. Information
 
62
     Section 8.1.  Quarterly Financial Statements
62
     Section 8.2.  Year-End Statements
62
     Section 8.3.  Compliance Certificate; Statement of Funds from Operations;
     Report of Acquired Properties
 
63
     Section 8.4.  Other Information
63
     Section 8.5.  Electronic Delivery of Certain Information
66
     Section 8.6.  Public/Private Information
66
     Section 8.7.  USA Patriot Act Notice; Compliance
 
66
Article IX. Negative Covenants
 
67
     Section 9.1.  Financial Covenants
67
     Section 9.2.  Liens; Negative Pledge
69
     Section 9.3.  Restrictions on Intercompany Transfers
70
     Section 9.4.  Merger, Consolidation, Sales of Assets and Other Arrangements
70
     Section 9.5.  Plans
71
     Section 9.6.  Fiscal Year
71
     Section 9.7.  Modifications of Organizational Documents and Material
Contracts
71
     Section 9.8.  Transactions with Affiliates
71
     Section 9.9.  Environmental Matters
72
     Section 9.10.  Derivatives Contracts
 
72
Article X. Default
 
72
     Section 10.1.  Events of Default
72
     Section 10.2.  Remedies Upon Event of Default
76
     Section 10.3.  Remedies Upon Default
77
    Section 10.4.  Marshaling; Payments Set Aside
77
    Section 10.5.  Allocation of Proceeds
77
     Section 10.6.  Letter of Credit Collateral Account
78
     Section 10.7.  Performance by Administrative Agent
79

 
-ii-
 

--------------------------------------------------------------------------------

 
     Section 10.8.  Rights Cumulative
 
79
Article XI. The Administrative Agent
 
79
     Section 11.1.  Appointment and Authorization
79
     Section 11.2.  Wells Fargo as Lender
80
     Section 11.3.  Approvals of Lenders
81
     Section 11.4.  Notice of Events of Default
81
     Section 11.5.  Administrative Agent’s Reliance
81
     Section 11.6.  Indemnification of Administrative Agent
82
     Section 11.7.  Lender Credit Decision, Etc
83
     Section 11.8.  Successor Administrative Agent
83
     Section 11.9.  Titled Agents
 
84
Article XII. Miscellaneous
 
84
     Section 12.1.  Notices
84
     Section 12.2.  Expenses
86
     Section 12.3.  Stamp, Intangible and Recording Taxes
86
     Section 12.4.  Setoff
86
     Section 12.5.  Litigation; Jurisdiction; Other Matters; Waivers
87
     Section 12.6.  Successors and Assigns
88
     Section 12.7.  Amendments and Waivers
91
     Section 12.8.  Nonliability of Administrative Agent and Lenders
92
     Section 12.9.  Confidentiality
93
     Section 12.10.  Indemnification
94
     Section 12.11.  Termination; Survival
95
     Section 12.12.  Severability of Provisions
96
     Section 12.13.  GOVERNING LAW
96
     Section 12.14.  Counterparts
96
    Section 12.15.  Obligations with Respect to Loan Parties
96
     Section 12.16.  Independence of Covenants
96
     Section 12.17.  Limitation of Liability
96
     Section 12.18.  Entire Agreement
97
     Section 12.19.  Construction
97
    Section 12.20.  Headings
97
       



SCHEDULE I
Commitments
SCHEDULE 1.1.
List of Loan Parties
SCHEDULE 6.1.(b)
Ownership Structure
SCHEDULE 6.1.(f)
Properties
SCHEDULE 6.1.(g)
Existing Indebtedness
SCHEDULE 6.1.(h)
Material Contacts
SCHEDULE 6.1.(i)
Litigation
SCHEDULE 6.1.(r)
Affiliate Transactions
       
EXHIBIT A
Form of Assignment and Assumption Agreement
EXHIBIT B
Form of Guaranty
EXHIBIT C
Form of Notice of Borrowing/Swingline Borrowing/Continuation or Conversion
EXHIBIT D
Form of Revolving Note

 
 
-iii-

--------------------------------------------------------------------------------

 
EXHIBIT E
Form of Swingline Note
EXHIBIT F
Form of Transfer Authorizer Designation Form
EXHIBIT G
Form of Opinion of Counsel
EXHIBIT H
Form of Compliance Certificate













-iv-
LEGAL02/32205964v7
 
 

--------------------------------------------------------------------------------

 


THIS CREDIT AGREEMENT (this “Agreement”) dated as of January 31, 2011 by and
among PARKWAY PROPERTIES LP, a limited partnership formed under the laws of the
State of Delaware (the “Borrower”), Parkway Properties, Inc., a corporation
incorporated under the laws of the State of Maryland (the “Parent”), WELLS FARGO
SECURITIES, LLC and J.P. MORGAN SECURITIES LLC, as Joint Lead Arrangers (each a
“Joint Lead Arranger”) and Joint Bookrunners (each a “Joint Bookrunner”), each
of the financial institutions initially a signatory hereto together with their
successors and assignees under Section 12.6. (the “Lenders”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative Agent”),
JPMORGAN CHASE BANK, N.A., as Syndication Agent (the “Syndication Agent”) and
PNC Bank, National Association, Bank of America, N.A. and U.S. Bank National
Association, as Documentation Agents (the “Documentation Agents”).


WHEREAS, the Administrative Agent, the Issuing Bank and the Lenders desire to
make available to the Borrower a revolving credit facility in the initial amount
of $190,000,000 with a $20,000,000 swingline subfacility and a $20,000,000
letter of credit subfacility, on the terms and conditions contained herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:


Article I. Definitions
 
 
Section 1.1.  Definitions.

 
In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:


“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.


“Additional Costs” has the meaning given that term in Section 4.1.(b).


“Adjusted EBITDA” means, for any given period, (a) the EBITDA of the Parent and
its Subsidiaries determined on a consolidated basis for such period, minus
(b) Capital Reserves.


 “Adjusted Total Asset Value” means Total Asset Value determined exclusive of
assets that are owned by Excluded Subsidiaries or Unconsolidated Affiliates.


“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 11.8.


“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.
 
1

--------------------------------------------------------------------------------

 


“Agreement Date” means the date as of which this Agreement is dated.


“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“Applicable Margin” means the percentage rate set forth below corresponding to
the ratio of Total Indebtedness to Total Asset Value as determined in accordance
with Section 9.1.(a):


Level
Ratio of Total Indebtedness to Total Asset Value
Applicable Margin for all Loans
1
Less than or equal to
0.450 to 1.00
2.75%
2
Greater than 0.450 to 1.00 but equal to or less than 0.50 to 1.00
3.00%
3
Greater than 0.50 to 1.00 but equal to or less than 0.550 to 1.00
3.25%
4
Greater than 0.550 to 1.00
3.50%



The Applicable Margin for Loans shall be determined by the Administrative Agent
from time to time, based on the ratio of Total Indebtedness to Total Asset Value
as set forth in the Compliance Certificate most recently delivered by the
Borrower pursuant to Section 8.3.  Any adjustment to the Applicable Margin shall
be effective as of the first day of the calendar month immediately following the
month during which the Borrower delivers to the Administrative Agent the
applicable Compliance Certificate pursuant to Section 8.3.  If the Borrower
fails to deliver a Compliance Certificate pursuant to Section 8.3., the
Applicable Margin shall equal the percentages corresponding to Level 4 until the
earlier of (i) the fifth Business Day after the Compliance Certificate required
to be delivered pursuant to Section 8.3. is actually received by the
Administrative Agent and (ii) the first day of the calendar month immediately
following the month that the required Compliance Certificate is
delivered.  Notwithstanding the foregoing, for the period from the Effective
Date through but excluding the date on which the Administrative Agent first
determines the Applicable Margin for Loans as set forth above, the Applicable
Margin shall be determined based on Level 3.  Thereafter, such Applicable Margin
shall be adjusted from time to time as set forth in this definition.  The
provisions of this definition shall be subject to Section 2.4.(c).


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.


“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Eligible Assignee and the Administrative Agent, substantially in the
form of Exhibit A.


“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.


“Base Rate” means the LIBOR Market Index Rate; provided, that if for any reason
the LIBOR Market Index Rate is unavailable, Base Rate shall mean the per annum
rate of interest equal to the Federal Funds Rate plus one percent (1.00%).
 
2

--------------------------------------------------------------------------------

 


“Base Rate Loan” means a Revolving Loan bearing interest at a rate based on the
Base Rate.


“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.


“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.


“Borrower Information” has the meaning given that term in Section 2.4.(c).


“Business Day” means (a) a day of the week (but not a Saturday, Sunday or a
banking holiday) on which the offices of the Administrative Agent in San
Francisco, California are open to the public for carrying on substantially all
of the Administrative Agent’s business functions, and (b) if such day relates to
a LIBOR Loan, any such day that is also a day on which dealings in Dollars are
carried on in the London interbank market.  Unless specifically referenced in
this Agreement as a Business Day, all references to “days” shall be to calendar
days.


“Capital Reserves” means, for any period and with respect to a Property, an
amount equal to (a) $0.25 per square foot times (b) a fraction, the numerator of
which is the number of days in such period and the denominator of which is
365.  If the term Capital Reserves is used without reference to any specific
Property, then the amount shall be determined on an aggregate basis with respect
to all Properties of the Parent, the Borrower and the other Subsidiaries and the
applicable Ownership Share of all Properties of all Consolidated Affiliates and
Unconsolidated Affiliates.


“Capitalization Rate” means 8.25%.


“Capitalized Lease Obligation” means obligations under a lease (to pay rent or
other amounts under any lease or other arrangement conveying the right to use)
that are required to be capitalized for financial reporting purposes in
accordance with GAAP.  The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.


“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date of determination; (b) certificates of deposit with
maturities of not more than one year from the date of determination issued by a
United States federal or state chartered commercial bank of recognized standing,
or a commercial bank organized under the laws of any other country which is a
member of the Organisation for Economic Cooperation and Development, or a
political subdivision of any such country, acting through a branch or agency,
which bank has capital and unimpaired surplus in excess of $500,000,000 and
which bank or its holding company has a short-term commercial paper rating of at
least A-2 or the equivalent by S&P or at least P-2 or the equivalent by Moody’s;
(c) reverse repurchase agreements with terms of not more than seven days from
the date acquired, for securities of the type described in clause (a) above and
entered into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
of determination; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.
 
3

--------------------------------------------------------------------------------

 


“Commitment” means, as to each Lender (other than the Swingline Lender), such
Lender’s obligation to make Revolving Loans pursuant to Section 2.1., to issue
(in the case of the Issuing Bank) and to participate (in the case of the other
Lenders) in Letters of Credit pursuant to Section 2.2.(i), and to participate in
Swingline Loans pursuant to Section 2.3.(e), in an amount up to, but not
exceeding the amount set forth for such Lender on Schedule I as such Lender’s
“Commitment Amount” or as set forth in any applicable Assignment and Assumption
or agreement execute by a Lender becoming a party hereto in accordance with
Section 2.15., as the same may be reduced from time to time pursuant to
Section 2.11. or increased or reduced as appropriate to reflect any assignments
to or by such Lender effected in accordance with Section 12.6. or increased as
appropriate to reflect any increase effected in accordance with Section 2.15.


“Commitment Percentage” means, as to each Revolving Lender, the ratio, expressed
as a percentage, of (a) the amount of such Lender’s Commitment to (b) the
aggregate amount of the Commitments of all Lenders hereunder; provided, however,
that if at the time of determination the Commitments have been terminated or
been reduced to zero, the “Commitment Percentage” of each Revolving Lender shall
be the “Commitment Percentage” of such Revolving Lender in effect immediately
prior to such termination or reduction.


“Compliance Certificate” has the meaning given that term in Section 8.3.


“Consolidated Affiliate” means, with respect to any Person (an “Investing
Person”), any other Person in whom such Investing Person holds an Investment,
and whose financial results would be consolidated under GAAP with the financial
results of such Investing Person on the consolidated financial statements of
such Investing Person, regardless of whether such Investing Person directly or
indirectly owns less than a majority of the Equity Interests of such Person.


“Construction-in-Process” means cash expenditures for land and improvements
(including indirect costs internally allocated and development costs) determined
in accordance with GAAP on all Properties that are under development or are
scheduled to commence development within twelve months from any date of
determination. 


“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.8.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.


“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.9.


“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Base Rate Loan into a LIBOR Loan, (c) the
Continuation of a LIBOR Loan and (d) the issuance of a Letter of Credit.


“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.


“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.
 
4

--------------------------------------------------------------------------------

 


“Defaulting Lender” means any Lender that (a) has failed to fund (or has failed,
within 2 Business Days after request by the Administrative Agent, to confirm
that it will comply with the terms of this Agreement relating to its obligations
to fund) any portion of a Loan, participations in Letter of Credit Liabilities
under Section 2.2.(j) or participations in Swingline Loans under
Section 2.3.(e), in each case required to be funded by it hereunder within one
Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, unless such amount is the subject of a good faith dispute,
(c) has notified the Borrower, the Administrative Agent or any other Lender in
writing that, or has made a public statement to the effect that, it does not
intend to comply with any of its funding obligations under this Agreement, or
(d) has become or is (i) insolvent or (ii) the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment.


“Defaulting Lender Excess” means, with respect to any Defaulting Lender, the
excess, if any, of such Defaulting Lender’s Commitment Percentage of the
aggregate outstanding principal amount of Revolving Loans of all Lenders
(calculated as if all Defaulting Lenders other than such Defaulting Lender had
funded all of their respective Revolving Loans) over the aggregate outstanding
principal amount of all Revolving Loans of such Defaulting Lender.


“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Borrower or any of its
Subsidiaries (i) which is a rate swap transaction, swap option, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, credit protection transaction, credit swap, credit default
swap, credit default option, total return swap, credit spread transaction,
repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction, securities lending transaction, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest (including any option with respect to any of these transactions) or
(ii) which is a type of transaction that is similar to any transaction referred
to in clause (i) above that is currently, or in the future becomes, recurrently
entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and which is a forward, swap,
future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against which payments or deliveries are to be made, and (b)
any combination of these transactions.  Not in limitation of the foregoing, the
term “Derivatives Contract” includes any and all transactions of any kind, and
the related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement, including any such obligations of
liabilities under any such master agreement.


“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender or any Affiliate of any thereof).
 
5

--------------------------------------------------------------------------------

 


“Development Property” means a Property currently under development that has not
achieved an Occupancy Rate of 80% or more or, subject to the last sentence of
this definition, on which the improvements (other than tenant improvements on
unoccupied space) related to the development have not been completed.  The term
“Development Property” shall include real property of the type described in the
immediately preceding sentence that satisfies both of the following
conditions:  (i) it is to be (but has not yet been) acquired by the Parent, the
Borrower, any Subsidiary or any Unconsolidated Affiliate upon completion of
construction pursuant to a contract in which the seller of such real property is
required to develop or renovate prior to, and as a condition precedent to, such
acquisition and (ii) a third party is developing such property using the
proceeds of a loan that is Guaranteed by, or is otherwise recourse to, the
Parent, the Borrower, any Subsidiary or any Unconsolidated Affiliate.  A
Development Property on which all improvements (other than tenant improvements
on unoccupied space) related to the development of such Property have been
completed for at least 12 months shall cease to constitute a Development
Property notwithstanding the fact that such Property has not achieved an
Occupancy Rate of at least 80%.


“Dollars” or “$” means the lawful currency of the United States of America.


“EBITDA” means, with respect to a Person for any period and without duplication,
the sum of (a) net income (loss) of such Person for such period determined on a
consolidated basis excluding the following (but only to the extent included in
determining net income (loss) for such period): (i) depreciation and
amortization; (ii) Interest Expense; (iii) income tax expense; and
(iv) extraordinary or nonrecurring gains and losses; plus (b) such Person’s
Ownership Share of EBITDA of its Unconsolidated Affiliates.  EBITDA shall be
adjusted to remove any impact from straight line rent leveling adjustments
required under GAAP and amortization of intangibles pursuant to FASB ASC
805.  For purposes of this definition, nonrecurring items shall be deemed to
include (w) gains and losses on early extinguishment of Indebtedness, (x) 
non-cash severance and other non-cash restructuring charges, (y) transaction
costs of acquisitions not permitted to be capitalized pursuant to GAAP and (z)
lease termination fees.


“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived.


“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent  (such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Parent, the Borrower or any of the Parent’s Affiliates or
Subsidiaries.


“Eligible Property” means a Property which satisfies all of the following
requirements as confirmed by the Administrative Agent (such confirmation not to
be unreasonably withheld): (a) such Property is fully developed primarily as an
office Property; (b) such Property is 100% owned in fee simple, or leased under
a Ground Lease, by the Borrower or a Guarantor; (c) regardless of whether such
Property is owned by the Borrower or a Subsidiary, the Borrower has the right
directly, or indirectly through a Subsidiary, to take the following actions
without the need to obtain the consent of any Person: (i) to create Liens on
such Property as security for Indebtedness of the Parent, the Borrower or such
Subsidiary, as applicable, and (ii) to sell, transfer or otherwise dispose of
such Property; (d) neither such Property, nor if such Property is owned by a
Subsidiary, any of the Borrower’s direct or indirect ownership interest in such
Subsidiary, is subject to (i) any Lien other than Permitted Liens of the types
described in clauses (a) through (e) of the definition of “Permitted Lien” or
(ii) any Negative Pledge; and (e) such Property is free of all structural
defects or major architectural deficiencies, title defects, environmental
conditions or other adverse matters except for defects, deficiencies, conditions
or other matters individually or collectively which are not material to the
profitable operation of such Property.
 
6

--------------------------------------------------------------------------------

 


“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.


“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.


“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.


“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.


“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the  receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Section 4245 of ERISA), in reorganization (within the meaning of
Section 4241 of ERISA), or in “critical” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i)  the
imposition of any liability under Title IV of ERISA, other  than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) a determination that a Plan is, or is reasonably expected to
be, in “at risk” status (within the meaning of Section 430 of the Internal
Revenue Code or Section 303 of ERISA).
 
7

--------------------------------------------------------------------------------

 


“ERISA Group” means the Parent, the Borrower, any Subsidiary and all members of
a controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control, which, together with the Borrower or any
Subsidiary, are treated as a single employer under Section 414 of the Internal
Revenue Code.


“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.


“Excluded Subsidiary” means any Subsidiary (a) holding title to assets that are
or are to become collateral for any Secured Indebtedness of such Subsidiary and
(b) that is prohibited from Guarantying the Indebtedness of any other Person
pursuant to (i) any document, instrument, or agreement evidencing such Secured
Indebtedness or (ii) a provision of such Subsidiary’s organizational documents
which provision was included in such Subsidiary’s organizational documents as a
condition to the extension of such Secured Indebtedness.


“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.


“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.


“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.


“Fee Income” means without duplication actual income earned by the Parent, the
Borrower and their Subsidiaries in connection with management, leasing,
construction or asset management of Properties owned by third parties and
Properties not 100% owned in fee simple by the Parent, the Borrower or their
Wholly Owned Subsidiaries for which the Parent, the Borrower or one of their
Subsidiaries has entered a written binding agreement with the Property owner to
provide such services.


“Fee Letter” means, collectively, (a) that certain fee letter dated as of
January 7, 2011, by and among the Borrower, the Administrative Agent and Wells
Fargo Securities, LLC and (b) that certain fee letter dated as of January 11,
2011, by and between the Borrower and J.P. Morgan Securities LLC.
 
8

--------------------------------------------------------------------------------

 


“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder, under any
other Loan Document or under the Fee Letter.


“Fixed Charges” means, with respect to a Person and for a given period, the sum
of (a) the Interest Expense of such Person for such period, plus (b) the
aggregate of all regularly scheduled principal payments on Indebtedness made by
such Person during such period (excluding balloon, bullet or similar payments of
principal  that repays such Indebtedness in full), plus (c) the aggregate of all
dividends paid or accrued by such Person on any Preferred Stock during such
pe­riod.  The Parent’s Ownership Share of the Fixed Charges of its Consolidated
Affiliates and Unconsolidated Affiliates will be included in the calculation of
“Fixed Charges”.


“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person determined on a consolidated basis,
excluding gains (or losses) from the restructuring of Indebtedness or the sales
of property, plus (b) depreciation with respect to such Person’s real property
assets and amortization (other than amortization of deferred financing costs),
and after adjustments for Unconsolidated Affiliates. Adjustments for
unconsolidated partnership and joint ventures will be calculated to reflect
funds from operations on the same basis.  For purposes of this Agreement, Funds
From Operations shall be calculated consistent with the White Paper on Funds
from Operations dated April 2002 issued by National Association of Real Estate
Investment Trusts, Inc., but without giving effect to any supplements,
amendments or other modifications promulgated after the Agreement Date.


“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.


“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.


“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.


“Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (exclusive of any unexercised extension
options) of 40 years or more from the Agreement Date; (b) the right of the
lessee to mortgage and encumber its interest in the leased property without the
consent of the lessor; (c) the obligation of the lessor to give the holder of
any mortgage Lien on such leased property written notice of any defaults on the
part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including ability to sublease; and (e) such
other rights customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease.
 
9

--------------------------------------------------------------------------------

 


“Guarantor” means any Person that is party to the Guaranty as a “Guarantor” and
shall in any event include the Parent, each Material Subsidiary (unless an
Excluded Subsidiary) and each Subsidiary that the Parent causes to become a
Guarantor.


“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes:  (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation.  As the context requires, “Guaranty” shall also mean the guaranty
executed and delivered pursuant to Section 5.1. or 7.14. and substantially in
the form of Exhibit B.


“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.


“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations of such Person, whether
or not for money borrowed (i) represented by notes payable, or drafts accepted,
in each case representing extensions of credit, (ii) evidenced by bonds,
debentures, notes or similar instruments, or (iii) constituting purchase money
indebtedness, conditional sales contracts, title retention debt instruments or
other similar instruments, upon which interest charges are customarily paid or
that are issued or assumed as full or partial payment for property or for
services rendered; (c) accounts payable and accruals, the aggregate amount of
which is greater than 5% of Total Asset Value (calculated without taking into
account any accounts payable or accruals) as of any date of determination
(d) Capitalized Lease Obligations of such Person (including obligations with
respect to Ground Leases to the extent such obligations are required to be
reported as liabilities under GAAP); (e) all reimbursement obligations
(contingent or otherwise) of such Person under or in respect of any letters
 
10

--------------------------------------------------------------------------------

 
 
of credit or acceptances (whether or not the same have been presented for
payment); (f) all Off-Balance Sheet Obligations of such Person; (g) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Mandatorily Redeemable Stock issued by such
Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (h) all
obligations of such Person in respect of any purchase obligation, repurchase
obligation, takeout commitment or forward equity commitment, in each case
evidenced by a binding agreement (excluding any such obligation to the extent
the obligation can be satisfied by the issuance of Equity Interests (other than
Mandatorily Redeemable Stock)); (i) net obligations under any Derivative
Contract that have not been entered into as a hedge against existing
Indebtedness (which shall be deemed to have an amount equal to the Derivatives
Termination Value thereof at such time); (j) all Indebtedness of other Persons
which such Person has Guaranteed or is otherwise recourse to such Person (except
for guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar exceptions to non-recourse liability); (k) all
Indebtedness of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property or assets owned by such Person, even though such Person has
not assumed or become liable for the payment of such Indebtedness or other
payment obligation; and (l) such Person’s Ownership Share of the Indebtedness of
any Consolidated Affiliate or Unconsolidated Affiliate of such Person.  All
Loans and Letter of Credit Liabilities shall constitute Indebtedness of the
Borrower.  Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, the calculation of Indebtedness shall not include any fair
value adjustments to the carrying value of liabilities to record such
liabilities at fair value pursuant to electing the fair value option election
under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value Option for
Financial Assets and Financial Liabilities) or other FASB standards allowing
entities to elect fair value option for financial liabilities.


“Intellectual Property” has the meaning given that term in Section 6.1.(s).


“Interest Expense” means, with respect to a Person and for any period without
duplication, (a) total interest expense (including, without limitation,
capitalized interest expense (other than capitalized interest funded from a
construction loan interest reserve account held by another lender and not
included in the calculation of cash for balance sheet reporting purposes)) of
such Person, plus (b) to the extent not already included in the foregoing
clause (a), such Person’s Ownership Share of all Interest Expense of
Consolidated Affiliates and Unconsolidated Affiliates of such Person.


“Interest Period” means, with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first, second, third or sixth
calendar month thereafter, as the Borrower may select in a Notice of Borrowing,
Notice of Continuation or Notice of Conversion, as the case may be, except that
each Interest Period that commences on the last Business Day of a calendar month
(or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month.  Notwithstanding the foregoing: (i) if
any Interest Period for a Revolving Loan would otherwise end after the
Termination Date, such Interest Period shall end on the Termination Date; and
(ii) each Interest Period that would otherwise end on a day which is not a
Business Day shall end on the immediately following Business Day (or, if such
immediately following Business Day falls in the next calendar month, on the
immediately preceding Business Day).


“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
 
11

--------------------------------------------------------------------------------

 


“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another
Person.  Any commitment to make an Investment in any other Person, as well as
any option of another Person to require an Investment in such Person, shall
constitute an Investment.  Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.


“Issuing Bank” means Wells Fargo or any other Lender, each in its capacity as an
issuer of Letters of Credit pursuant to Section 2.2.


“L/C Commitment Amount” has the meaning given to that term in Section 2.2.(a).


“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns, and, as
the context requires, includes the Swingline Lender; provided, however, that the
term “Lender”, except as otherwise expressly provided herein, shall exclude any
Lender (or its Affiliates) in its capacity as a Specified Derivatives Provider.


“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.


“Letter of Credit” has the meaning given that term in Section 2.2.(a).


“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent and under its sole dominion and control.


“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.


“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit.  For purposes of this Agreement, a
Lender (other than the Lender then acting as Issuing Bank) shall be deemed to
hold a Letter of Credit Liability in an amount equal to its participation
interest under Section 2.2. in the related Letter of Credit, and the Lender then
acting as the Issuing Bank shall be deemed to hold a Letter of Credit Liability
in an amount equal to its retained interest in the related Letter of Credit
after giving effect to the acquisition by the Lenders (other than the Lender
then acting as the Issuing Bank) of their participation interests under such
Section.
 
12

--------------------------------------------------------------------------------

 


“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”


“LIBOR” means, for the Interest Period for any LIBOR Loan, the rate of interest,
rounded up to the nearest whole multiple of one-hundredth of one percent
(0.01%), obtained by dividing (i) the rate of interest, rounded upward to the
nearest whole multiple of one-sixteenth of one percent (0.0625%), referred to as
the BBA (British Bankers’ Association) LIBOR rate as set forth by any service
selected by the Administrative Agent that has been nominated by the British
Bankers’ Association as an authorized information vendor for the purpose of
displaying such rate for deposits in Dollars at approximately 9:00 a.m. Pacific
time, two (2) Business Days prior to the date of commencement of such Interest
Period for purposes of calculating effective rates of interest for loans or
obligations making reference thereto, for an amount approximately equal to the
applicable LIBOR Loan and for a period of time approximately equal to such
Interest Period by (ii) a percentage equal to 1 minus the stated maximum rate
(stated as a decimal) of all reserves, if any, required to be maintained with
respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”) as specified in Regulation D of the Board of Governors of the
Federal Reserve System (or against any other category of liabilities which
includes deposits by reference to which the interest rate on LIBOR Loans is
determined or any applicable category of extensions of credit or other assets
which includes loans by an office of any Lender outside of the United States of
America).  Any change in such maximum rate shall result in a change in LIBOR on
the date on which such change in such maximum rate becomes effective.


“LIBOR Loan” means a Revolving Loan (other than a Base Rate Loan) bearing
interest at a rate based on LIBOR.


“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 9:00 a.m. Pacific time for such day (or if such day is not a
Business Day, the immediately preceding Business Day).  The LIBOR Market Index
Rate shall be determined on a daily basis.


“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; and (c) the filing of any financing statement under the UCC or
its equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the Uniform Commercial
Code or its equivalent as in effect in an applicable jurisdiction or (ii) in
connection with a sale or other disposition of accounts or other assets not
prohibited by this Agreement in a transaction not otherwise constituting or
giving rise to a Lien.


“Loan” means a Revolving Loan or a Swingline Loan.


“Loan Document” means this Agreement, each Note, each Letter of Credit Document
and each other document or instrument now or hereafter executed and delivered by
a Loan Party in connection with, pursuant to or relating to this Agreement
(other than the Fee Letter and any Specified Derivatives Contract).
 
13

--------------------------------------------------------------------------------

 


“Loan Party” means each of the Parent, the Borrower, each other Person who
guarantees all or a portion of the Obligations and/or who pledges any collateral
to secure all or a portion of the Obligations.  Schedule 1.1. sets forth the
Loan Parties in addition to the Borrower as of the Agreement Date.


“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise, (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or in part (other than
an Equity Interest which is redeemable solely in exchange for common stock or
other equivalent common Equity Interests), in each case on or prior to the date
on which all Loans are scheduled to be due and payable in full.


“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), results of operations
or business prospects of the Parent, the Borrower and its Subsidiaries taken as
a whole, (b) the ability of the Parent, the Borrower or any other Loan Party to
perform its obligations under any Loan Document to which it is a party, (c) the
validity or enforceability of any of the Loan Documents, (d) the rights and
remedies of the Lenders, the Issuing Bank and the Administrative Agent under any
of the Loan Documents or (e) the timely payment of the principal of or interest
on the Loans or other amounts payable in connection therewith or the timely
payment of all Reimbursement Obligations.


“Material Contract” means any contract or other arrangement (other than Loan
Documents and Specified Derivatives Contracts), whether written or oral, to
which the Parent, the Borrower, any Subsidiary or any other Loan Party is a
party as to which the breach, nonperformance, cancellation or failure to renew
by any party thereto could reasonably be expected to have a Material Adverse
Effect.


“Material Subsidiary” means any Subsidiary to which more than 5.0% of Adjusted
Total Asset Value (excluding cash and cash equivalents) is attributable on an
individual basis.


“Maximum Loan Availability” means, at any time, the aggregate amount of the
Commitments at such time, or, if the Commitments have been terminated or reduced
to zero, the outstanding principal amount of the Loans and the Letter of Credit
Liabilities.


“Moody’s” means Moody’s Investors Service, Inc. and its successors.


“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.


“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Parent, the Borrower or another Subsidiary is the holder and retains the rights
of collection of all payments thereunder.


“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.
 
14

--------------------------------------------------------------------------------

 


“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document or Specified
Derivatives Contract) which prohibits or purports to prohibit the creation or
assumption of any Lien on such asset as security for Indebtedness of the Person
owning such asset or any other Person; provided, however, that an agreement that
conditions a Person’s ability to encumber its assets upon the maintenance of one
or more specified ratios that limit a Person’s ability to encumber its assets
but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets, shall not constitute a Negative Pledge.


“Net Operating Income” means, for any Property and for a given period, the sum
of the following (without duplication and determined on a consistent basis with
prior periods): (a) cash rents and other revenues received in the ordinary
course from such Property (including proceeds of rent loss insurance or business
interruption insurance but excluding pre-paid rents and revenues, lease
termination fees and security deposits except to the extent applied in
satisfaction of tenants’ obligations for rent) minus (b) all cash expenses paid
(excluding Interest Expenses but including an appropriate accrual for property
taxes and property insurance) related to the ownership, operation or maintenance
of such Property, including but not limited to, property taxes, assessments and
the like, insurance, utilities, payroll costs, maintenance, repair and
landscaping expenses, marketing expenses, and general and administrative
expenses (including an appropriate allocation for legal, accounting,
advertising, marketing and other expenses incurred in connection with such
Property, but specifically excluding general overhead expenses of the Borrower
or any Subsidiary and any property management fees) minus (c) the Capital
Reserves for such Property as of the end of such period minus (d) the greater of
(i) the actual property management fee paid during such period with respect to
such Property and (ii) an imputed management fee in an amount equal to 3% of the
gross revenues for such Property for such period.


“Net Proceeds” means with respect to an Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.


“Non-Core Property” means a Property that is not primarily used for office
space, but that otherwise satisfies the requirements of an Eligible Property.


“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
exceptions to nonrecourse liability) is contractually limited to specific assets
of such Person encumbered by a Lien securing such Indebtedness.


“Note” means a Revolving Note or a Swingline Note.


“Notice of Borrowing” means a notice substantially in the form of Exhibit C (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for a
borrowing of Revolving Loans.


“Notice of Continuation” means a notice substantially in the form of Exhibit C
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.8. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.
 
15

--------------------------------------------------------------------------------

 


“Notice of Conversion” means a notice substantially in the form of Exhibit C (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.9. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.


“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit C (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Swingline Lender pursuant to Section 2.3.(b) evidencing the Borrower’s request
for a Swingline Loan.


“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Administrative Agent, the
Issuing Bank or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, including, without
limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory
note.  For the avoidance of doubt, “Obligations” shall not include Specified
Derivatives Obligations.


“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by tenants that are not Affiliates of the Parent or
its Subsidiaries and paying rent at rates not materially less than rates
generally prevailing at the time the applicable lease was entered into, pursuant
to binding leases as to which no monetary default has occurred and has continued
unremedied for 60 or more days to (b) the aggregate net rentable square footage
of such Property (excluding areas used as management offices, building engineer
offices or similar areas used for the administration, management or the physical
plant and mechanical facilities of such Property).


“Off-Balance Sheet Obligations” means liabilities and obligations of the Parent,
the Borrower, any Subsidiary or any other Person in respect of “off-balance
sheet arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K
promulgated under the Securities Act) which the Parent would be required to
disclose in the “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” section of the Parent’s report on Form 10-Q or Form 10-K
(or their equivalents) which the Parent is required to file with the Securities
and Exchange Commission (or any Governmental Authority substituted therefor).


“OFAC” has the meaning given that term in Section 6.1.(x).


“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Consolidated Affiliate or Unconsolidated
Affiliate of a Person, the greater of (a) such Person’s relative nominal direct
and indirect ownership interest (expressed as a percentage) in such Subsidiary,
Consolidated Affiliate or Unconsolidated Affiliate or (b) subject to compliance
with Section 8.4.(q), such Person’s relative direct and indirect economic
interest (calculated as a percentage) in such Subsidiary, Consolidated Affiliate
or Unconsolidated Affiliate determined in accordance with the applicable
provisions of the declaration of trust, articles or certificate of
incorporation, articles of organization, partnership agreement, joint venture
agreement or other applicable organizational document of such Subsidiary,
Consolidated Affiliate or Unconsolidated Affiliate.  Notwithstanding the
foregoing, the Parent’s Ownership Share of (x) RubiconPark I, LLC, (y)
RubiconPark II, LLC and (z) a Consolidated Affiliate or Unconsolidated Affiliate
(but in the case of this clause (z) only if the Administrative Agent has given
its prior written consent), shall in each case be limited to its share of the
assets and liabilities of such Person, determined in accordance with the clause
(b) of this definition.
 
16

--------------------------------------------------------------------------------

 


“Participant” has the meaning given that term in Section 12.6.(d).


“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.


“Permitted Liens” means, with respect to any asset or property of a Person,
(a)(i) Liens securing taxes, assessments and other charges or levies imposed by
any Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or (ii) the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which, in each case, are not at the time required to be paid or discharged under
Section 7.6.; (b) Liens consisting of deposits or pledges made, in the ordinary
course of business, in connection with, or to secure payment of, obligations
under workers’ compensation, unemployment insurance or similar Applicable Laws;
(c) Liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or impair the
intended use thereof in the business of such Person; (d) the rights of tenants
under leases or subleases not interfering with the ordinary conduct of business
of such Person; (e) Liens in favor of the Administrative Agent for its benefit
and the benefit of the Lenders and the Issuing Bank; (f) Liens in favor of the
Borrower or a Guarantor securing Indebtedness owing by a Subsidiary to the
Borrower or a Guarantor; and (g) Liens in existence on the Agreement Date and
disclosed on Schedule 6.1.(g).


“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.


“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.


“Post-Default Rate” means, in respect of any principal of any Loan or any
Reimbursement Obligation and other Obligation that is not paid when due (whether
at stated maturity, by acceleration, by optional or mandatory prepayment or
otherwise), a rate per annum equal to the Base Rate as in effect from time to
time plus the Applicable Margin plus four percent (4.0%).


“Potential Defaulting Lender” means any Lender that: (a) has failed to comply
with, or has made a public statement to the effect that it does not intend to
comply with, its funding obligations under one or more syndicated credit
facilities or other agreements in which it commits or is obligated to extend
credit (other than this Agreement); (b)  has a parent corporation or other
Affiliate that is subject to any condition or event described in the immediately
preceding clause (a); or (c) has, or whose parent corporation has, a Credit
Rating of less than BBB-/Baa3 (or equivalent) from either S&P or Moody’s.  As
used in this definition, the term “parent corporation” means, with respect to a
Lender, any Person Controlling such Lender, including without limitation, the
bank holding company (as defined in Regulation Y of the Board of Governors of
the Federal Reserve System), if any, of such Lender.
 
17

--------------------------------------------------------------------------------

 


“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Stock issued by the
Parent, the Borrower or a Subsidiary.  Preferred Dividends shall not include
dividends or distributions (a) paid or payable solely in Equity Interests (other
than Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to the Parent, the Borrower or a Subsidiary, or
(c) constituting or resulting in the redemption of Preferred Stock, other than
scheduled redemptions not constituting balloon, bullet or similar redemptions in
full.


“Preferred Stock” means, with respect to any Person, shares of capital stock of,
or other Equity Interests in, such Person which are entitled to preference or
priority over any other capital stock of, or other Equity Interest in, such
Person in respect of the payment of dividends or distribution of assets upon
liquidation or both.


“Principal Office” means the office of the Administrative Agent located at 733
Marquette Avenue, 10th Floor, Minneapolis, Minnesota 55402, or any other
subsequent office that the Administrative Agent shall have specified as the
Principal Office by written notice to the Borrower and the Lenders.


“Property” means a parcel of real property that is (a) owned or leased (in whole
or in part) or operated by the Borrower, any Subsidiary, any Consolidated
Affiliate or any Unconsolidated Affiliate of the Borrower and (b) such Property
is located in a State of the United States of America or in the District of
Columbia.




“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.


“Rating Agency” means S&P, Moody’s or any other nationally recognized securities
rating agency selected by the Borrower and approved of by the Administrative
Agent in writing.


“Recourse Indebtedness” means any Indebtedness other than Nonrecourse
Indebtedness.


“Register” has the meaning given that term in Section 12.6.(c).


“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy; provided,
however, that notwithstanding anything herein to the contrary, the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
regulations, guidelines or directives thereunder or issued in connection
therewith shall be deemed to be a “Regulatory Change”, regardless of the date
enacted, adopted or issued.


“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the Issuing Bank for any drawing honored
by the Issuing Bank under a Letter of Credit.
 
18

--------------------------------------------------------------------------------

 


“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.


“Requisite Lenders” means, as of any date, (a) Lenders having at least 66-2/3%
of the aggregate amount of the Commitments, or (b) if the Commitments have been
terminated or reduced to zero, Lenders holding at least 66-2/3% of the principal
amount of the aggregate outstanding Loans and Letter of Credit Liabilities;
provided that (i) in determining such percentage at any given time, all then
existing Defaulting Lenders will be disregarded and excluded, and (ii) at all
times when two or more Lenders (excluding Defaulting Lenders) are party to this
Agreement, the term “Requisite Lenders” shall in no event mean less than two
Lenders.  For purposes of this definition, a Lender shall be deemed to hold a
Swingline Loan or a Letter of Credit Liability to the extent such Lender has
acquired a participation therein under the terms of this Agreement and has not
failed to perform its obligations in respect of such participation.


“Responsible Officer” means with respect to the Borrower, any other Loan Party
or any other Subsidiary, the chief executive officer, the chief financial
officer, chief accounting officer, president, any senior or executive vice
president, treasurer and the general counsel or chief legal officer of the
Parent, the Borrower, such Loan Party or such Subsidiary.


“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock or other Equity
Interest of the Parent, the Borrower or any of their Subsidiaries now or
hereafter outstanding, except a dividend payable solely in shares of that class
of stock to the holders of that class; (b) any redemption, conversion, exchange,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of stock or other Equity
Interest of the Parent, the Borrower or any of their Subsidiaries now or
hereafter outstanding; and (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire any
Equity Interests of the Parent, the Borrower or any of their Subsidiaries now or
hereafter outstanding.


“Revolving Lender” means a Lender having a Commitment.


“Revolving Loan” means a loan made by a Revolving Lender to the Borrower
pursuant to Section 2.1.(a).


“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit D, payable to the order of a Lender in a principal amount equal
to the amount of such Lender’s Commitment.


“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any property and, in the
case of the Parent and any of its Subsidiaries, shall include (without
duplication) the Parent’s and its Subsidiaries’ Ownership Share of the Secured
Indebtedness of any of its Consolidated Affiliates and Unconsolidated
Affiliates.


“Secured Recourse Indebtedness” means, with respect to a Person as of a given
date, Secured Indebtedness that is also Recourse Indebtedness.


“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.
 
19

--------------------------------------------------------------------------------

 


“Significant Subsidiary” means any Subsidiary to which 5.0% or more of Total
Asset Value is attributable.


“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all facts and circumstances existing at such time, represents
the amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is able to pay its debts or other obligations in the
ordinary course as they mature; and (c) such Person has capital not unreasonably
small to carry on its business and all business in which it proposes to be
engaged.


“Specified Derivatives Contract” means any Derivatives Contract, together with
any Derivatives Support Document relating thereto, that is made or entered into
at any time, or in effect at any time now or hereafter, whether as a result of
an assignment or transfer or otherwise, between the Parent, the Borrower, any
Subsidiary or any other Loan Party and any Specified Derivatives Provider.


“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Parent, the Borrower, any Subsidiary or
any other Loan Party under or in respect of any Specified Derivatives Contract,
whether direct or indirect, absolute or contingent, due or not due, liquidated
or unliquidated, and whether or not evidenced by any written confirmation.


“Specified Derivatives Provider” means any Lender, or any Affiliate of a Lender
that is a party to a Derivatives Contract at the time such Derivatives Contract
is entered into.


“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc. and its successors.


“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.


“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.  For
the avoidance of doubt, (a) as they are structured on the Agreement Date,
neither Parkway Properties Office Fund, L.P. nor Parkway Properties Office Fund
II, L.P. is a Subsidiary of the Parent or the Borrower and (b) the Parent’s or
the Borrower’s ownership of a majority of the Equity Interests of the general
partner, managing member or administrative member of a Person shall not
necessarily make such Person a Subsidiary of the Parent or the Borrower.


“Substantial Amount” means, at the time of determination thereof, an amount in
excess of 5.0% of total consolidated assets (exclusive of depreciation) at such
time of the Borrower and its Subsidiaries determined on a consolidated basis.


“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.3. in an amount up to, but not exceeding the amount
set forth in the first sentence of Section 2.3.(a), as such amount may be
reduced from time to time in accordance with the terms hereof.
 
20

--------------------------------------------------------------------------------

 


“Swingline Lender” means Wells Fargo Bank, National Association, together with
its respective successors and assigns.


“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.3.


“Swingline Maturity Date” means the date which is seven (7) Business Days prior
to the Termination Date.


“Swingline Note” means the promissory note of the Borrower substantially in the
form of Exhibit E, payable to the order of the Swingline Lender in a principal
amount equal to the amount of the Swingline Commitment as originally in effect
and otherwise duly completed.


“Tangible Net Worth” means, as of a given date, stockholders’ equity of the
Parent, the Borrower and their Subsidiaries determined on a consolidated basis
plus increases in accumulated depreciation and amortization accrued after the
Agreement Date, minus (to the extent included when determining stockholders’
equity of the Parent, the Borrower and their Subsidiaries): (a) the amount of
any write-up in the book value of any assets reflected in any balance sheet
resulting from revaluation thereof or any write-up in excess of the cost of such
assets acquired, and (b)  all amounts appearing on the assets side of any such
balance sheet for assets which would be classified as intangible assets under
GAAP, all determined on a consolidated basis.


“Taxes” has the meaning given that term in Section 3.10.


“Termination Date” means January 31, 2014, or such later date to which the
Termination Date may be extended pursuant to Section 2.12.


“Total Asset Value” means, at a given time, the sum (without duplication) of all
of the following of the Parent and its Subsidiaries determined on a consolidated
basis in accordance with GAAP applied on a consistent basis: (a) cash and Cash
Equivalents; plus (b), the quotient of (i) the Net Operating Income of all
Properties owned by the Borrower or any of its Subsidiaries for the two
consecutive fiscal quarters most recently ended multiplied by 2, divided by (ii)
the Capitalization Rate; provided that, for purposes of calculating Total Asset
Value only, “Net Operating Income” may be calculated in accordance with GAAP and
may include straight line rent leveling adjustments required under GAAP; plus
(c) the GAAP book value of Properties acquired during the two fiscal quarters
most recently ended; plus (d) the GAAP book value of all Development Properties;
plus (e) the GAAP book value of Unimproved Land; plus (f) the quotient of (i)
the product of (x) Fee Income for the immediately preceding two consecutive
fiscal quarters multiplied by (y) 2 divided by (ii) 15%; plus (g) the GAAP book
value of all Mortgage Receivables owing by Persons other than Affiliates.  The
Borrower’s Ownership Share of assets held by Consolidated Affiliates and
Unconsolidated Affiliates (excluding, only in the case of Unconsolidated
Affiliates, assets of the type described in the immediately preceding clause
(a)) will be included in the calculation of Total Asset Value consistent with
the above described treatment for wholly owned assets.  Notwithstanding the
foregoing, (1) Net Operating Income attributable to Properties acquired or
disposed of during the two fiscal quarters most recently ended shall be excluded
from the calculation of Total Asset Value, (2) the amount of Total Asset Value
attributable to clause (e) above shall be limited to 5.0% of Total Asset Value
and (3) the amount of Total Asset Value attributable to clause (f) above shall
be limited to 7.50% of Total Asset Value.
 
21

--------------------------------------------------------------------------------

 


“Total Budgeted Cost” means, with respect to a Development Property, and at any
time, the aggregate amount of all costs budgeted to be paid, incurred or
otherwise expended or accrued by the Borrower, a Subsidiary or an Unconsolidated
Affiliate with respect to such Property to achieve an Occupancy Rate of 100%,
including without limitation, all amounts budgeted with respect to all of the
following:  (a) acquisition of land and any related improvements; (b) a
reasonable and appropriate reserve for construction interest; (c) a reasonable
and appropriate operating deficit reserve; (d) tenant improvements; (e) leasing
commissions and (f) other hard and soft costs associated with the development or
redevelopment of such Property.  With respect to any Property to be developed in
more than one phase, the Total Budgeted Cost shall exclude budgeted costs (other
than costs relating to acquisition of land and related improvements) to the
extent relating to any phase for which (i) construction has not yet commenced
and (ii) a binding construction contract has not been entered into by the
Parent, the Borrower, any other Subsidiary or any Unconsolidated Affiliate, as
the case may be.


“Total Indebtedness” means all Indebtedness of the Parent and its Subsidiaries,
determined on a consolidated basis, plus the Parent’s Ownership Share of all
Indebtedness of its Consolidated Affiliates and Unconsolidated Affiliates.


“Transfer Authorizer Designation Form” means a form substantially in the form of
Exhibit F to be delivered to the Administrative Agent pursuant to
Section 5.1.(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.


“Type” with respect to any Revolving Loan, refers to whether such Loan or
portion thereof is a LIBOR Loan or a Base Rate Loan.


“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.


“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.


“Unencumbered Adjusted NOI” means, for any period, Net Operating Income from all
Eligible Properties and Non-Core Properties that have an aggregate Occupancy
Rate of not less than 80%.  Notwithstanding the foregoing, (x) Net Operating
Income attributable to Non-Core Properties that is included in the calculation
of Unencumbered Adjusted NOI shall be limited to 5.0% of Unencumbered Adjusted
NOI and (y) Net Operating Income attributable to Eligible Properties that are
leased pursuant to a Ground Lease that is included in the calculation of
Unencumbered Adjusted NOI shall be limited to 10.0% of Unencumbered Adjusted
NOI.


“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.


“Unimproved Land” means, as of any date, land on which no development (other
than improvements that are not material and that are temporary in nature) has
occurred and for which no development is scheduled in the 12 months following
any such date.
 
22

--------------------------------------------------------------------------------

 


“Unsecured Indebtedness” means, with respect to a Person as of a given date,
Indebtedness that is not Secured Indebtedness; provided, however, that any
Indebtedness that is secured only by a pledge of Equity Interests shall be
deemed to be Unsecured Indebtedness.


“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.


“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.


“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.


 
Section 1.2.  General; References to Pacific Time.

 
Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect as of the
Agreement Date.  Notwithstanding the preceding sentence, the calculation of
liabilities shall not include any fair value adjustments to the carrying value
of liabilities to record such liabilities at fair value pursuant to electing the
fair value option election under FASB ASC 825-10-25 (formerly known as FAS 159,
The Fair Value Option for Financial Assets and Financial Liabilities) or other
FASB standards allowing entities to elect fair value option for financial
liabilities. Accordingly, the amount of liabilities shall be the historical cost
basis, which generally is the contractual amount owed adjusted for amortization
or accretion of any premium or discount.  References in this Agreement to
“Sections”, “Articles”, “Exhibits” and “Schedules” are to sections, articles,
exhibits and schedules herein and hereto unless otherwise indicated.  References
in this Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) shall include all
documents, instruments or agreements issued or executed in replacement thereof,
to the extent permitted hereby and (c) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated or otherwise modified from time to time to the extent not otherwise
stated herein or prohibited hereby and in effect at any given time.  Wherever
from the context it appears appropriate, each term stated in either the singular
or plural shall include the singular and plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the feminine
and the neuter.  Unless explicitly set forth to the contrary, a reference to
“Subsidiary” means a Subsidiary of the Parent or a Subsidiary of such Subsidiary
and a reference to an “Affiliate” means a reference to an Affiliate of the
Borrower.  Titles and captions of Articles, Sections, subsections and clauses in
this Agreement are for convenience only, and neither limit nor amplify the
provisions of this Agreement.  Unless otherwise indicated, all references to
time are references to Pacific time.


 
Section 1.3.  Financial Attributes of Non-Wholly Owned Subsidiaries.

 
When determining compliance by the Borrower or the Parent with any financial
covenant contained in any of the Loan Documents (a) only the Ownership Share of
the Borrower or the Parent, as applicable, of the financial attributes of a
Subsidiary that is not a Wholly Owned Subsidiary or of a Consolidated Affiliate
shall be included and (b) the Borrower shall be considered a Wholly Owned
Subsidiary of the Parent.
 
23

--------------------------------------------------------------------------------

 




Article II. Credit Facility
 
 
Section 2.1.  Revolving Loans.

 
(a)           Making of Revolving Loans.  Subject to the terms and conditions
set forth in this Agreement, including without limitation, Section 2.14., each
Lender severally and not jointly agrees to make Revolving Loans to the Borrower
during the period from and including the Effective Date to but excluding the
Termination Date, in an aggregate principal amount at any one time outstanding
up to, but not exceeding, such Lender’s Commitment.  Each borrowing of Base Rate
Loans shall be in an aggregate minimum amount of $1,000,000 and integral
multiples of $250,000 in excess thereof.  Each borrowing and Continuation under
Section 2.8. of, and each Conversion under Section 2.9. of Base Rate Loans into,
LIBOR Loans shall be in an aggregate minimum of $1,000,000 and integral
multiples of $250,000 in excess of that amount.  Notwithstanding the immediately
preceding two sentences but subject to Section 2.14., a borrowing of Revolving
Loans may be in the aggregate amount of the unused Commitments.  Within the
foregoing limits and subject to the terms and conditions of this Agreement, the
Borrower may borrow, repay and reborrow Revolving Loans.


(b)           Requests for Revolving Loans. Not later than 9:00 a.m. Pacific
time at least one (1) Business Day prior to a borrowing of Revolving Loans that
are to be Base Rate Loans and not later than 9:00 a.m. Pacific time at least
three (3) Business Days prior to a borrowing of Revolving Loans that are to be
LIBOR Loans, the Borrower shall deliver to the Administrative Agent a Notice of
Borrowing.  Each Notice of Borrowing shall specify the aggregate principal
amount of the Revolving Loans to be borrowed, the date such Revolving Loans are
to be borrowed (which must be a Business Day), the use of the proceeds of such
Revolving Loans, the Type of the requested Revolving Loans, and if such
Revolving Loans are to be LIBOR Loans, the initial Interest Period for such
Revolving Loans.  Each Notice of Borrowing shall be irrevocable once given and
binding on the Borrower.  Prior to delivering a Notice of Borrowing, the
Borrower may (without specifying whether a Revolving Loan will be a Base Rate
Loan or a LIBOR Loan) request that the Administrative Agent provide the Borrower
with the most recent LIBOR available to the Administrative Agent.  The
Administrative Agent shall provide such quoted rate to the Borrower on the date
of such request or as soon as possible thereafter.


(c)           Funding of Revolving Loans.  Promptly after receipt of a Notice of
Borrowing under the immediately preceding subsection (b), the Administrative
Agent shall notify each Lender of the proposed borrowing.  Each Lender shall
deposit an amount equal to the Revolving Loan to be made by such Lender to the
Borrower with the Administrative Agent at the Principal Office, in immediately
available funds not later than 9:00 a.m. Pacific time on the date of such
proposed Revolving Loans.  Subject to fulfillment of all applicable conditions
set forth herein, the Administrative Agent shall make available to the Borrower
in the account specified in the Transfer Authorizer Designation Form, not later
than 12:00 noon Pacific time on the date of the requested borrowing of Revolving
Loans, the proceeds of such amounts received by the Administrative Agent.


(d)           Assumptions Regarding Funding by Lenders.  With respect to
Revolving Loans to be made after the Effective Date, unless the Administrative
Agent shall have been notified by any Lender that such Lender will not make
available to the Administrative Agent a Revolving Loan to be made by such Lender
in connection with any borrowing, the Administrative Agent may assume that such
Lender will make the proceeds of such Revolving Loan available to the
Administrative Agent in accordance with this Section, and the Administrative
Agent may (but shall not be obligated to), in reliance upon such assumption,
make available to the Borrower the amount of such Revolving Loan to be provided
by such Lender.  In such event, if such Lender does not make available to the
Administrative Agent the proceeds of such Revolving Loan, then such Lender and
the Borrower severally agree to pay to the
 
24

--------------------------------------------------------------------------------

 
 
Administrative Agent on demand the amount of such Revolving Loan with interest
thereon, for each day from and including the date such Revolving Loan is made
available to the Borrower but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay the amount of such interest to the Administrative Agent for the same
or overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays to the Administrative Agent the amount of such Revolving Loan,
the amount so paid shall constitute such Lender’s Revolving Loan included in the
borrowing.  Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make available
the proceeds of a Revolving Loan to be made by such Lender.


 
Section 2.2.  Letters of Credit.

 
(a)           Letters of Credit.  Subject to the terms and conditions of this
Agreement, including without limitation, Section 2.14., the Issuing Bank, on
behalf of the Lenders, agrees to issue for the account of the Borrower during
the period from and including the Effective Date to, but excluding, the date
thirty (30) days prior to the Termination Date, one or more standby letters of
credit (each a “Letter of Credit”) up to a maximum aggregate Stated Amount at
any one time outstanding not to exceed $20,000,000 as such amount may be reduced
from time to time in accordance with the terms hereof (the “L/C Commitment
Amount”).


(b)           Terms of Letters of Credit.  At the time of issuance, the amount,
form, terms and conditions of each Letter of Credit, and of any drafts or
acceptances thereunder, shall be subject to approval by the Issuing Bank and the
Borrower.  Notwithstanding the foregoing, in no event may (i) the expiration
date of any Letter of Credit extend beyond the date that is thirty (30) days
prior to the Termination Date, or (ii) any Letter of Credit have an initial
duration in excess of one year; provided, however, a Letter of Credit may
contain a provision providing for the automatic extension of the expiration date
in the absence of a notice of non-renewal from the Issuing Bank but in no event
shall any such provision permit the extension of the expiration date of such
Letter of Credit beyond the date that is thirty (30) days prior to the
Termination Date.  The initial Stated Amount of each Letter of Credit shall be
at least $300,000 (or such lesser amount as may be acceptable to the Borrower,
the Issuing Bank and the Administrative Agent).


(c)           Requests for Issuance of Letters of Credit.  The Borrower shall
give the Issuing Bank and the Administrative Agent written notice at least five
(5) Business Days prior to the requested date of issuance of a Letter of Credit,
such notice to describe in reasonable detail the proposed terms of such Letter
of Credit and the nature of the transactions or obligations proposed to be
supported by such Letter of Credit, and in any event shall set forth with
respect to such Letter of Credit the proposed (i) initial Stated Amount,
(ii) beneficiary, and (iii) expiration date. The Borrower shall also execute and
deliver such customary applications and agreements for standby letters of
credit, and other forms as requested from time to time by the Issuing
Bank.  Provided the Borrower has given the notice prescribed by the first
sentence of this subsection and delivered such applications and agreements
referred to in the preceding sentence, subject to the other terms and conditions
of this Agreement, including the satisfaction of any applicable conditions
precedent set forth in Section 5.2., the Issuing Bank shall issue the requested
Letter of Credit on the requested date of issuance for the benefit of the
stipulated beneficiary but in no event prior to the date five (5) Business Days
following the date after which the Issuing Bank has received all of the items
required to be delivered to it under this subsection.  The Issuing Bank shall
not at any time be obligated to issue any Letter of Credit if such issuance
would conflict
 
25

--------------------------------------------------------------------------------

 
 
with, or cause the Administrative Agent or any Lender to exceed any limits
imposed by, any Applicable Law.  References herein to “issue” and derivations
thereof with respect to Letters of Credit shall also include extensions or
modifications of any outstanding Letters of Credit, unless the context otherwise
requires.  Upon the written request of the Borrower, the Issuing Bank shall
deliver to the Borrower a copy of each issued Letter of Credit within a
reasonable time after the date of issuance thereof.  To the extent any term of a
Letter of Credit Document is inconsistent with a term of any Loan Document, the
term of such Loan Document shall control.


(d)           Reimbursement Obligations.  Upon receipt by the Issuing Bank from
the beneficiary of a Letter of Credit of any demand for payment under such
Letter of Credit, the Issuing Bank shall promptly notify the Borrower and the
Administrative Agent of the amount to be paid by the Issuing Bank as a result of
such demand and the date on which payment is to be made by the Issuing Bank to
such beneficiary in respect of such demand; provided, however, that the Issuing
Bank’s failure to give, or delay in giving, such notice shall not discharge the
Borrower in any respect from the applicable Reimbursement Obligation.  The
Borrower hereby absolutely, unconditionally and irrevocably agrees to pay and
reimburse the Issuing Bank for the amount of each demand for payment under such
Letter of Credit at or prior to the date on which payment is to be made by the
Issuing Bank to the beneficiary thereunder, without presentment, demand, protest
or other formalities of any kind.  Upon receipt by the Issuing Bank of any
payment in respect of any Reimbursement Obligation, the Issuing Bank shall
promptly pay to each Lender that has acquired a participation therein under the
second sentence of the immediately following subsection (i) such Lender’s
Commitment Percentage of such payment.


(e)           Manner of Reimbursement.  Upon its receipt of a notice referred to
in the immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the Issuing Bank whether or not the Borrower intends to
borrow hereunder to finance its obligation to reimburse the Issuing Bank for the
amount of the related demand for payment and, if it does, the Borrower shall
submit a timely request for such borrowing as provided in the applicable
provisions of this Agreement.  If the Borrower fails to so advise the
Administrative Agent and the Issuing Bank, or if the Borrower fails to reimburse
the Issuing Bank for a demand for payment under a Letter of Credit by the date
of such payment, the failure of which the Issuing Bank shall promptly notify the
Administrative Agent, then (i) if the applicable conditions contained in
Article V. would permit the making of Revolving Loans, the Borrower shall be
deemed to have requested a borrowing of Revolving Loans (which shall be Base
Rate Loans) in an amount equal to the unpaid Reimbursement Obligation and the
Administrative Agent shall give each Revolving Lender prompt notice of the
amount of the Revolving Loan to be made available to the Administrative Agent
not later than 10:00 a.m. Pacific time and (ii) if such conditions would not
permit the making of Revolving Loans, the provisions of subsection (j) of this
Section shall apply.  The limitations set forth in the second sentence of
Section 2.1.(a) shall not apply to any borrowing of Base Rate Loans under this
subsection.


(f)           Effect of Letters of Credit on Commitments.  Upon the issuance by
the Issuing Bank of any Letter of Credit and until such Letter of Credit shall
have expired or been cancelled, the Commitment of each Lender shall be deemed to
be utilized for all purposes of this Agreement in an amount equal to the product
of (i) such Lender’s Commitment Percentage and (ii) the sum of (A) the Stated
Amount of such Letter of Credit plus (B) any related Reimbursement Obligations
then outstanding.


(g)           Issuing Bank’s Duties Regarding Letters of Credit; Unconditional
Nature of Reimbursement Obligations.  In examining documents presented in
connection with drawings under Letters of Credit and making payments under such
Letters of Credit against such documents, the Issuing Bank shall only be
required to use the same standard of care as it uses in connection with
examining documents presented in connection with drawings under letters of
credit in which it has not sold participations and making payments under such
letters of credit.  The Borrower assumes all risks of the acts and omissions of,
or misuse of the Letters of Credit by, the respective beneficiaries of such
Letters of Credit.  In furtherance and not in limitation of the foregoing, none
of the Issuing Bank, Administrative Agent or any of the Lenders shall be
responsible for, and the Borrower’s obligations in respect of Letters of Credit
shall not be affected in any manner by, (i) the form, validity, sufficiency,
accuracy, genuineness or legal effects of any document submitted by any party in
connection with the application for and issuance of or any drawing honored under
any Letter of Credit even if such document should in fact prove to be in any or
all respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit, or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
 
26

--------------------------------------------------------------------------------

 
 
invalid or ineffective for any reason; (iii) failure of the beneficiary of any
Letter of Credit to comply fully with conditions required in order to draw upon
such Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, facsimile, electronic
mail, telecopy or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit, or of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Bank, Administrative Agent or the Lenders.  None of the
above shall affect, impair or prevent the vesting of any of the Issuing Bank’s
or Administrative Agent’s rights or powers hereunder.  Any action taken or
omitted to be taken by the Issuing Bank under or in connection with any Letter
of Credit, if taken or omitted in the absence of gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final,
non-appealable judgment), shall not create against the Issuing Bank any
liability to the Borrower, the Administrative Agent or any Lender.  In this
connection, the obligation of the Borrower to reimburse the Issuing Bank for any
drawing made under any Letter of Credit, and to repay any Revolving Loan made
pursuant to the second sentence of the immediately preceding subsection (e),
shall be absolute, unconditional and irrevocable and shall be paid strictly in
accordance with the terms of this Agreement and any other applicable Letter of
Credit Document under all circumstances whatsoever, including without
limitation, the following circumstances: (A) any lack of validity or
enforceability of any Letter of Credit Document or any term or provisions
therein; (B) any amendment or waiver of or any consent to departure from all or
any of the Letter of Credit Documents; (C) the existence of any claim, setoff,
defense or other right which the Borrower may have at any time against the
Issuing Bank, the Administrative Agent or any Lender, any beneficiary of a
Letter of Credit or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or in the Letter of Credit Documents or any
unrelated transaction; (D) any breach of contract or dispute between the
Borrower, the Issuing Bank, the Administrative Agent, any Lender or any other
Person; (E) any demand, statement or any other document presented under a Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein or made in connection therewith being untrue or
inaccurate in any respect whatsoever; (F) any non-application or misapplication
by the beneficiary of a Letter of Credit or of the proceeds of any drawing under
such Letter of Credit; (G) payment by the Issuing Bank under any Letter of
Credit against presentation of a draft or certificate which does not strictly
comply with the terms of such Letter of Credit; and (H) any other act, omission
to act, delay or circumstance whatsoever that might, but for the provisions of
this Section, constitute a legal or equitable defense to or discharge of the
Borrower’s Reimbursement Obligations.  Notwithstanding anything to the contrary
contained in this Section or Section 12.10., but not in limitation of the
Borrower’s unconditional obligation to reimburse the Issuing Bank for any
drawing made under a Letter of Credit as provided in this Section and to repay
any Revolving Loan made pursuant to the second sentence of the immediately
preceding subsection (e), the Borrower shall have no obligation to indemnify the
Administrative Agent, the Issuing Bank or any Lender in respect of any liability
incurred by the Administrative Agent, the Issuing Bank or such Lender arising
solely out of the gross negligence or willful misconduct of the Administrative
Agent, the Issuing Bank or such Lender in respect of a Letter of Credit as
determined by a court of competent jurisdiction in a final, non-appealable
judgment.  Except as otherwise provided in this Section, nothing in this Section
shall affect any rights the Borrower may have with respect to the gross
negligence or willful misconduct of the Administrative Agent, the Issuing Bank
or any Lender with respect to any Letter of Credit.
 
27

--------------------------------------------------------------------------------

 


(h)           Amendments, Etc.  The issuance by the Issuing Bank of any
amendment, supplement or other modification to any Letter of Credit shall be
subject to the same conditions applicable under this Agreement to the issuance
of new Letters of Credit (including, without limitation, that the request
therefor be made through the Issuing Bank), and no such amendment, supplement or
other modification shall be issued unless either (i) the respective Letter of
Credit affected thereby would have complied with such conditions had it
originally been issued hereunder in such amended, supplemented or modified form
or (ii) the Administrative Agent and Requisite Revolving Lenders (or all of the
Revolving Lenders if required by Section 12.7.) shall have consented
thereto.  In connection with any such amendment, supplement or other
modification, the Borrower shall pay the fees, if any, payable under the last
sentence of Section 3.5.(c).


(i)           Lenders’ Participation in Letters of Credit.  Immediately upon the
issuance by the Issuing Bank of any Letter of Credit each Lender shall be deemed
to have absolutely, irrevocably and unconditionally purchased and received from
the Issuing Bank, without recourse or warranty, an undivided interest and
participation to the extent of such Lender’s Commitment Percentage of the
liability of the Issuing Bank with respect to such Letter of Credit and each
Lender thereby shall absolutely, unconditionally and irrevocably assume, as
primary obligor and not as surety, and shall be unconditionally obligated to the
Issuing Bank to pay and discharge when due, such Lender’s Commitment Percentage
of the Issuing Bank’s liability under such Letter of Credit.  In addition, upon
the making of each payment by a Lender to the Administrative Agent for the
account of the Issuing Bank in respect of any Letter of Credit pursuant to the
immediately following subsection (j), such Lender shall, automatically and
without any further action on the part of the Issuing Bank, Administrative Agent
or such Lender, acquire (i) a participation in an amount equal to such payment
in the Reimbursement Obligation owing to the Issuing Bank by the Borrower in
respect of such Letter of Credit and (ii) a participation in a percentage equal
to such Lender’s Commitment Percentage in any interest or other amounts payable
by the Borrower in respect of such Reimbursement Obligation (other than the Fees
payable to the Issuing Bank pursuant to the second and the last sentences of
Section 3.5.(c)).


(j)           Payment Obligation of Lenders.  Each Lender severally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, on demand
in immediately available funds in Dollars the amount of such Lender’s Commitment
Percentage of each drawing paid by the Issuing Bank under each Letter of Credit
to the extent such amount is not reimbursed by the Borrower pursuant to the
immediately preceding subsection (d); provided, however, that in respect of any
drawing under any Letter of Credit, the maximum amount that any Lender shall be
required to fund, whether as a Revolving Loan or as a participation, shall not
exceed such Lender’s Commitment Percentage of such drawing.  If the notice
referenced in the second sentence of Section 2.2.(e) is received by a Lender not
later than 9:00 a.m. Pacific time, then such Lender shall make such payment
available to the Administrative Agent not later than 12:00 p.m. Pacific time on
the date of demand therefor; otherwise, such payment shall be made available to
the Administrative Agent not later than 11:00 a.m. Pacific time on the next
succeeding Business Day.  Each Lender’s obligation to make such payments to the
Administrative Agent under this subsection, and the Administrative Agent’s right
to receive the same for the account of the Issuing Bank, shall be absolute,
irrevocable and unconditional and shall not be affected in any way by any
circumstance whatsoever, including without limitation, (i) the failure of any
other Lender to make its payment under this subsection, (ii) the financial
condition of the Borrower or any other Loan Party, (iii) the existence of any
Default or Event of Default, including any Event of Default described in
Section 10.1.(e) or (f) or (iv) the termination of the Commitments.  Each such
payment to the Administrative Agent for the account of the Issuing Bank shall be
made without any offset, abatement, withholding or deduction whatsoever.
 
28

--------------------------------------------------------------------------------

 


(k)           Information to Lenders.  Promptly following any change in Letters
of Credit outstanding, the Issuing Bank shall deliver to the Administrative
Agent, who shall promptly deliver the same to each Lender and the Borrower, a
notice describing the aggregate amount of all Letters of Credit outstanding at
such time.  Upon the request of any Lender from time to time, the Issuing Bank
shall deliver any other information reasonably requested by such Lender with
respect to each Letter of Credit then outstanding.  Other than as set forth in
this subsection, the Issuing Bank shall have no duty to notify the Lenders
regarding the issuance or other matters regarding Letters of Credit issued
hereunder.  The failure of the Issuing Bank to perform its requirements under
this subsection shall not relieve any Lender from its obligations under the
immediately preceding subsection (j).


(l)           Defaulting Lenders.  Upon demand by the Administrative Agent at
any time while a Revolving Lender is a Defaulting Lender or a Potential
Defaulting Lender, the Borrower shall deliver to the Administrative Agent, for
the benefit of the Issuing Bank, within one Business Day of such demand, cash
collateral or other credit support satisfactory to the Issuing Bank in its sole
discretion in an amount equal to such Defaulting Lender’s or Potential
Defaulting Lender’s Commitment Percentage of the Letter of Credit Liabilities
then outstanding.


 
Section 2.3.  Swingline Loans.

 
(a)           Swingline Loans.  Subject to the terms and conditions hereof,
including without limitation Section 2.14., the Swingline Lender agrees to make
Swingline Loans to the Borrower, during the period from the Effective Date to
but excluding the Swingline Maturity Date, in an aggregate principal amount at
any one time outstanding up to, but not exceeding, $20,000,000, as such amount
may be reduced from time to time in accordance with the terms hereof.  If at any
time the aggregate principal amount of the Swingline Loans outstanding at such
time exceeds the Swingline Commitment in effect at such time, the Borrower shall
immediately pay the Administrative Agent for the account of the Swingline Lender
the amount of such excess.  Subject to the terms and conditions of this
Agreement, the Borrower may borrow, repay and reborrow Swingline Loans
hereunder.  The borrowing of a Swingline Loan shall not constitute usage of any
Lender’s Commitment for purposes of calculation of the fee payable under
Section 3.5.(b).


(b)           Procedure for Borrowing Swingline Loans.  The Borrower shall give
the Administrative Agent and the Swingline Lender notice pursuant to a Notice of
Swingline Borrowing or telephonic notice of each borrowing of a Swingline
Loan.  Each Notice of Swingline Borrowing shall be delivered to the Swingline
Lender no later than 9:00 a.m. Pacific time on the proposed date of such
borrowing.  Any telephonic notice shall include all information to be specified
in a written Notice of Swingline Borrowing and shall be promptly confirmed in
writing by the Borrower pursuant to a Notice of Swingline Borrowing sent to the
Swingline Lender by telecopy on the same day of the giving of such telephonic
notice.  Not later than 11:00 a.m. Pacific time on the date of the requested
Swingline Loan and subject to satisfaction of the applicable conditions set
forth in Section 5.2. for such borrowing, the Swingline Lender will make the
proceeds of such Swingline Loan available to the Borrower in Dollars, in
immediately available funds, at the account specified by the Borrower in the
Notice of Swingline Borrowing.


(c)           Interest.  Swingline Loans shall bear interest at a per annum rate
equal to the Base Rate as in effect from time to time plus the Applicable Margin
or at such other rate or rates as the Borrower and the Swingline Lender may
agree from time to time in writing.  Interest on Swingline Loans is solely for
the account of the Swingline Lender (except to the extent a Revolving Lender
acquires a participating interest in a Swingline Loan pursuant to the
immediately following subsection (e)).  All accrued and unpaid interest on
Swingline Loans shall be payable on the dates and in the manner provided in
Section 2.4. with respect to interest on Base Rate Loans (except as the
Swingline Lender and the Borrower may otherwise agree in writing in connection
with any particular Swingline Loan).


 
29

--------------------------------------------------------------------------------

 
(d)           Swingline Loan Amounts, Etc.  Each Swingline Loan shall be in the
minimum amount of $1,000,000 and integral multiples of $250,000 in excess
thereof, or such other minimum amounts agreed to by the Swingline Lender and the
Borrower.  Any voluntary prepayment of a Swingline Loan must be in integral
multiples of $100,000 or the aggregate principal amount of all outstanding
Swingline Loans (or such other minimum amounts upon which the Swingline Lender
and the Borrower may agree) and in connection with any such prepayment, the
Borrower must give the Swingline Lender and the Administrative Agent prior
written notice thereof no later than 10:00 a.m. Pacific time on the date of such
prepayment.  The Swingline Loans shall, in addition to this Agreement, be
evidenced by the Swingline Note.


(e)           Repayment and Participations of Swingline Loans.  The Borrower
agrees to repay each Swingline Loan within one Business Day of demand therefor
by the Swingline Lender and, in any event, within five (5) Business Days after
the date such Swingline Loan was made; provided, that the proceeds of a
Swingline Loan may not be used to pay a Swingline Loan.  Notwithstanding the
foregoing, the Borrower shall repay the entire outstanding principal amount of,
and all accrued but unpaid interest on, the Swingline Loans on the Swingline
Maturity Date (or such earlier date as the Swingline Lender and the Borrower may
agree in writing).  In lieu of demanding repayment of any outstanding Swingline
Loan from the Borrower, the Swingline Lender may, on behalf of the Borrower
(which hereby irrevocably directs the Swingline Lender to act on its behalf),
request a borrowing of Revolving Loans that are Base Rate Loans from the Lenders
in an amount equal to the principal balance of such Swingline Loan.  The amount
limitations contained in the second sentence of Section 2.1.(a) shall not apply
to any borrowing of such Revolving Loans made pursuant to this subsection.  The
Swingline Lender shall give notice to the Administrative Agent of any such
borrowing of Revolving Loans not later than 9:00 a.m. Pacific time at least one
Business Day prior to the proposed date of such borrowing.  Not later than 9:00
a.m. Pacific time on the proposed date of such borrowing, each Lender will make
available to the Administrative Agent at the Principal Office for the account of
the Swingline Lender, in immediately available funds, the proceeds of the
Revolving Loan to be made by such Lender.  The Administrative Agent shall pay
the proceeds of such Revolving Loans to the Swingline Lender, which shall apply
such proceeds to repay such Swingline Loan.  If the Revolving Lenders are
prohibited from making Revolving Loans required to be made under this subsection
for any reason whatsoever, including without limitation, the occurrence of any
of the Defaults or Events of Default described in Sections 10.1.(e) or (f)),
each Revolving Lender shall purchase from the Swingline Lender, without recourse
or warranty, an undivided interest and participation to the extent of such
Lender’s Commitment Percentage of such Swingline Loan, by directly purchasing a
participation in such Swingline Loan in such amount and paying the proceeds
thereof to the Administrative Agent for the account of the Swingline Lender in
Dollars and in immediately available funds.  A Lender’s obligation to purchase
such a participation in a Swingline Loan shall be absolute and unconditional and
shall not be affected by any circumstance whatsoever, including without
limitation, (i) any claim of setoff, counterclaim, recoupment, defense or other
right which such Lender or any other Person may have or claim against the
Administrative Agent, the Swingline Lender or any other Person whatsoever,
(ii) the occurrence or continuation of a Default or Event of Default (including
without limitation, any of the Defaults or Events of Default described in
Sections 10.1. (e) or (f)), or the termination of any Lender’s Commitment,
(iii) the existence (or alleged existence) of an event or condition which has
had or could have a Material Adverse Effect, (iv) any breach of any Loan
Document by the Administrative Agent, any Lender, the Borrower or any other Loan
Party, or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.  If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof, at the
Federal Funds Rate.  If such Lender does not pay such amount forthwith upon the
Swingline Lender’s demand therefor, and until such time as such Lender makes the
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of such unpaid participation
obligation for all purposes of the Loan Documents (other than those provisions
requiring the other Lenders to purchase a participation therein).  Further, such
Lender shall be deemed to have assigned any and all payments made of principal
and interest on its Revolving Loans, and any other amounts due it hereunder, to
the Swingline Lender to fund Swingline Loans in the amount of the participation
in Swingline Loans that such Lender failed to purchase pursuant to this Section
until such amount has been purchased (as a result of such assignment or
otherwise).
 
30

--------------------------------------------------------------------------------

 


(f)           Defaulting Lenders.  Upon demand by the Swingline Lender at any
time while a Revolving Lender is a Defaulting Lender or a Potential Defaulting
Lender, the Borrower shall deliver to the Administrative Agent for the benefit
of the Swingline Lender within one Business Day of such demand, cash collateral
or other credit support satisfactory to the Swingline Lender in its sole
discretion in an amount equal to such Defaulting Lender’s or Potential
Defaulting Lender’s Commitment Percentage of the aggregate principal amount of
the Swingline Loans then outstanding.


 
Section 2.4.  Rates and Payment of Interest on Loans.

 
(a)           Rates.  The Borrower promises to pay to the Administrative Agent
for the account of each Lender interest on the unpaid principal amount of each
Loan made by such Lender for the period from and including the date of the
making of such Loan to but excluding the date such Loan shall be paid in full,
at the following per annum rates:


(i)           during such periods as such Loan is a Base Rate Loan, at the Base
Rate (as in effect from time to time), plus the Applicable Margin; and


(ii)           during such periods as such Loan is a LIBOR Loan, at LIBOR for
such Loan for the Interest Period therefor, plus the Applicable Margin.


Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Administrative Agent for the account of each Lender and the
Issuing Bank, as the case may be, interest at the Post-Default Rate on the
outstanding principal amount of any Loan made by such Lender, on all
Reimbursement Obligations and on any other amount payable by the Borrower
hereunder or under the Notes held by such Lender to or for the account of such
Lender (including without limitation, accrued but unpaid interest to the extent
permitted under Applicable Law).


(b)           Payment of Interest. All accrued and unpaid interest on the
outstanding principal amount of each Loan shall be payable (i) monthly in
arrears on the first day of each month, commencing with the first full calendar
month occurring after the Effective Date and (ii) on any date on which the
principal balance of such Loan is due and payable in full (whether at maturity,
due to acceleration or otherwise).  Interest payable at the Post-Default Rate
shall be payable from time to time on demand.  All determinations by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding on the Lenders and the Borrower for all purposes, absent manifest error.


(c)           Borrower Information Used to Determine Applicable Interest
Rates.  The parties understand that the applicable interest rate for the
Obligations and certain fees set forth herein may be determined and/or adjusted
from time to time based upon certain financial ratios and/or other information
to be provided or certified to the Lenders by the Borrower (the “Borrower
Information”).  If it is subsequently determined that any such Borrower
Information was incorrect (for whatever reason, including without limitation
because of a subsequent restatement of earnings by the Borrower) at the time it
was
 
31

--------------------------------------------------------------------------------

 
 
delivered to the Administrative Agent, and if the applicable interest rate or
fees calculated for any period were lower than they should have been had the
correct information been timely provided, then, such interest rate and such fees
for such period shall be automatically recalculated using correct Borrower
Information.  The Administrative Agent shall promptly notify the Borrower in
writing of any additional interest and fees due because of such recalculation,
and the Borrower shall pay such additional interest or fees due to the
Administrative Agent, for the account of each Lender, within five (5) Business
Days of receipt of such written notice.  Any recalculation of interest or
fees required by this provision shall survive the termination of this Agreement,
and this provision shall not in any way limit any of the Administrative Agent’s,
the Issuing Bank’s, or any Lender’s other rights under this Agreement.


 
Section 2.5.  Number of Interest Periods.

 
There may be no more than 6 different Interest Periods for LIBOR Loans
outstanding at the same time.


 
Section 2.6.  Repayment of Loans.

 
The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Revolving Loans on the Termination Date.


 
Section 2.7.  Prepayments.

 
(a)           Optional.  Subject to Section 4.4., the Borrower may prepay any
Loan at any time without premium or penalty.  The Borrower shall give the
Administrative Agent at least three (3) Business Days prior written notice of
the prepayment of any Loan.  Each voluntary prepayment of Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $500,000 in
excess thereof.


(b)           Mandatory.


(i)           Commitment Overadvance.  If at any time the aggregate principal
amount of all outstanding Revolving Loans and Swingline Loans, together with the
aggregate amount of all Letter of Credit Liabilities, exceeds the aggregate
amount of the Commitments, the Borrower shall immediately upon demand pay to the
Administrative Agent for the account of the Lenders then holding Commitments (or
if the Commitments have been terminated, then holding outstanding Revolving
Loans, Swingline Loans and/or Letter of Credit Liabilities), the amount of such
excess.


(ii)           Application of Mandatory Prepayments.  Amounts paid under the
preceding subsection (b)(i) shall be applied to pay all amounts of principal
outstanding on the Loans and any Reimbursement Obligations pro rata in
accordance with Section 3.2.; provided, however, that if no Default or Event of
Default exists at the time such prepayment is made, and such prepayment would
result in the Borrower being required to compensate Lenders pursuant to Section
4.4, then such prepayment shall be applied first to Base Rate Loans and then to
LIBOR Loans and if any Letters of Credit are outstanding at such time, the
remainder, if any, shall be deposited into the Letter of Credit Collateral
Account for application to any Reimbursement Obligations.  If the Borrower is
required to pay any outstanding LIBOR Loans by reason of this Section prior to
the end of the applicable Interest Period therefor, the Borrower shall pay all
amounts due under Section 4.4.
 
32

--------------------------------------------------------------------------------

 


 
Section 2.8.  Continuation.

 
So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan.  Each Continuation of a LIBOR Loan shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $250,000 in excess of
that amount, and each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period.  Each
selection of a new Interest Period shall be made by the Borrower giving to the
Administrative Agent a Notice of Continuation not later than 9:00 a.m. Pacific
time three (3) Business Days prior to the date of any such Continuation.  Such
notice by the Borrower of a Continuation shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loans and
portions thereof subject to such Continuation and (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder.  Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given.  Promptly after receipt of a Notice of Continuation, the Administrative
Agent shall notify each Lender of the proposed Continuation.  If the Borrower
shall fail to select in a timely manner a new Interest Period for any LIBOR Loan
in accordance with this Section, such Loan will automatically, on the last day
of the current Interest Period therefor, continue as a LIBOR Loan with an
Interest Period of one month; provided, however that if a Default or Event of
Default exists, such Loan will automatically, on the last day of the current
Interest Period therefor, Convert into a Base Rate Loan notwithstanding the
first sentence of Section 2.9. or the Borrower’s failure to comply with any of
the terms of such Section.


 
Section 2.9.  Conversion.

 
The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if a Default or Event of Default exists.  Each
Conversion of Base Rate Loans into LIBOR Loans shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $250,000 in excess of that
amount.  Each such Notice of Conversion shall be given not later than 9:00 a.m.
Pacific time 3 Business Days prior to the date of any proposed
Conversion.  Promptly after receipt of a Notice of Conversion, the
Administrative Agent shall notify each Lender of the proposed
Conversion.  Subject to the restrictions specified above, each Notice of
Conversion shall be by telecopy, electronic mail or other similar form of
communication in the form of a Notice of Conversion specifying (a) the requested
date of such Conversion, (b) the Type of Loan to be Converted, (c) the portion
of such Type of Loan to be Converted, (d) the Type of Loan such Loan is to be
Converted into and (e) if such Conversion is into a LIBOR Loan, the requested
duration of the Interest Period of such Loan.  Each Notice of Conversion shall
be irrevocable by and binding on the Borrower once given.


 
Section 2.10.  Notes.

 
(a)           Notes.  The Revolving Loans made by each Revolving Lender shall,
in addition to this Agreement, also be evidenced by a Revolving Note, payable to
the order of such Revolving Lender in a principal amount equal to the amount of
its Commitment as originally in effect and otherwise duly completed.  The
Swingline Loans made by the Swingline Lender to the Borrower shall, in addition
to this Agreement, also be evidenced by a Swingline Note payable to the order of
the Swingline Lender.


(b)           Records.  The date, amount, interest rate, Type and duration of
Interest Periods (if applicable) of each Loan made by each Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by such Lender on its books and such entries shall be binding on the
Borrower absent manifest error; provided, however, that (i) the failure of a
Lender to make any such record shall not affect the obligations of the Borrower
under any of the Loan Documents and (ii) if there is a discrepancy between such
records of a Lender and the statements of accounts maintained by the
Administrative Agent pursuant to Section 3.8., in the absence of manifest error,
the statements of account maintained by the Administrative Agent pursuant to
Section 3.8. shall be controlling.
 
33

--------------------------------------------------------------------------------

 


(c)           Lost, Stolen, Destroyed or Mutilated Notes.  Upon receipt by the
Borrower of (i) written notice from a Lender that a Note of such Lender has been
lost, stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.


 
Section 2.11.  Voluntary Reductions of the Commitment.

 
The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Commitments (for which purpose use of the Commitments shall be
deemed to include the aggregate amount of all Letter of Credit Liabilities and
the aggregate principal amount of all outstanding Swingline Loans) at any time
and from time to time without penalty or premium upon not less than five (5)
Business Days prior written notice to the Administrative Agent of each such
termination or reduction, which notice shall specify the effective date thereof
and the amount of any such reduction (which in the case of any partial reduction
of the Commitments shall not be less than $5,000,000 and integral multiples of
$1,000,000 in excess of that amount in the aggregate) and shall be irrevocable
once given and effective only upon receipt by the Administrative Agent
(“Commitment Reduction Notice”); provided, however, the Borrower may not reduce
the aggregate amount of the Commitments below $100,000,000 unless the Borrower
is terminating the Commitments in full.  Promptly after receipt of a Commitment
Reduction Notice the Administrative Agent shall notify each Lender of the
proposed termination or Commitment reduction.  The Commitments, once reduced or
terminated pursuant to this Section, may not be increased or reinstated.  The
Borrower shall pay all interest and fees on the Revolving Loans accrued to the
date of such reduction or termination of the Commitments to the Administrative
Agent for the account of the Revolving Lenders, including but not limited to any
applicable compensation due to each Revolving Lender in accordance with
Section 4.4.


 
Section 2.12.  Extension of Termination Date.

 
The Borrower shall have the right, exercisable one time, to extend the
Termination Date by one year.  The Borrower may exercise such right only by
executing and delivering to the Administrative Agent at least 90 days but not
more than 180 days prior to the current Termination Date, a written notice of
such extension (an “Extension Notice”).  The Administrative Agent shall notify
the Revolving Lenders if it receives an Extension Notice promptly upon receipt
thereof.  Subject to satisfaction of the following conditions, the Termination
Date shall be extended for one year effective upon receipt by the Administrative
Agent of the Extension Notice and payment of the fee referred to in the
following clause (y): (x) immediately prior to such extension and immediately
after giving effect thereto, (A) no Default or Event of Default shall exist and
(B) the representations and warranties made or deemed made by the Parent, the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, shall be true and correct in all material respects on and as of the
date of such extension with the same force and effect as if made on and as of
such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents and (y) the
Borrower shall have paid the Fees payable under Section 3.5.(d).  At any time
prior to the effectiveness of any such extension, upon the Administrative
Agent’s request, the Borrower shall deliver to the Administrative Agent a
certificate from either (i) any two of the following officers of the Parent (x)
the chief executive officer, (y) the chief financial officer or (z) the chief
accounting officer, or (ii) the treasurer of the Parent and any one of the
following officers of the Parent (x) the chief executive officer, (y) the chief
financial officer or (z) the chief accounting officer, certifying the matters
referred to in the immediately preceding clauses (x)(A) and (x)(B).
 
34

--------------------------------------------------------------------------------

 


 
Section 2.13.  Expiration Date of Letters of Credit Past Commitment Termination.

 
If on the date the Commitments are terminated or reduced to zero (whether
voluntarily, by reason of the occurrence of an Event of Default or otherwise),
there are any Letters of Credit outstanding hereunder, the Borrower shall, on
such date, pay to the Administrative Agent, for its benefit and the benefit of
the Lenders and the Issuing Bank for deposit into the Letter of Credit
Collateral Account, an amount of money sufficient to cause the balance of
available funds on deposit in the Letter of Credit Collateral Account to equal
the aggregate Stated Amount of such Letters of Credit.


 
Section 2.14.  Amount Limitations.

 
Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, the Issuing Bank shall not be required
to issue a Letter of Credit and no reduction of the Commitments pursuant to
Section 2.11. shall take effect, if immediately after the making of such Loan,
the issuance of such Letter of Credit or such reduction in the Commitments the
aggregate principal amount of all outstanding Revolving Loans and Swingline
Loans, together with the aggregate amount of all Letter of Credit Liabilities,
would exceed the aggregate amount of the Commitments at such time.


 
Section 2.15.  Increase in Commitments.

 
The Borrower shall have the right to request increases in the aggregate amount
of the Commitments by providing written notice to the Administrative Agent,
which notice shall be irrevocable once given; provided, however, that after
giving effect to any such increases the aggregate amount of the Commitments
shall not exceed $240,000,000.  Each such increase in the Commitments must be an
aggregate minimum amount of $20,000,000 and integral multiples of $1,000,000 in
excess thereof.  The Administrative Agent, in consultation with the Borrower,
shall manage all aspects of the syndication of such increase in the Commitments,
including decisions as to the selection of the existing Lenders and/or other
banks, financial institutions and other institutional lenders to be approached
with respect to such increase and the allocations of the increase in the
Commitments among such existing Lenders and/or other banks, financial
institutions and other institutional lenders.  No Lender shall be obligated in
any way whatsoever to increase its Commitment or provide a new Commitment, and
any new Lender becoming a party to this Agreement in connection with any such
requested increase must be an Eligible Assignee.  If a new Lender becomes a
party to this Agreement, or if any existing Lender is increasing its Commitment,
such Lender shall on the date it becomes a Lender hereunder (or in the case of
an existing Lender, increases its Commitment) (and as a condition thereto)
purchase from the other Lenders its Commitment Percentage (determined with
respect to the Lenders’ respective Commitments and after giving effect to the
increase of Commitments) of any outstanding Revolving Loans, by making available
to the Administrative Agent for the account of such other Lenders, in same day
funds, an amount equal to the sum of (A) the portion of the outstanding
principal amount of such Revolving Loans to be purchased by such Lender, plus
(B) the aggregate amount of payments previously made by the other Revolving
Lenders under Section 2.2.(j) that have not been repaid, plus (C) interest
accrued and unpaid to and as of such date on such portion of the outstanding
principal amount of such Revolving Loans.  The Borrower shall pay to the
Revolving Lenders amounts payable, if any, to such Revolving Lenders under
Section 4.4. as a result of the prepayment of any such Revolving
Loans.  Effecting the increase of the Commitments
 
35

--------------------------------------------------------------------------------

 
 
under this Section is subject to the following conditions precedent:  (x) no
Default or Event of Default shall be in existence on the effective date of such
increase, (y) the representations and warranties made or deemed made by the
Borrower or any other Loan Party in any Loan Document to which such Loan Party
is a party shall be true or correct on the effective date of such increase
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and accurate on and as of such earlier date) and except for
changes in factual circumstances specifically and expressly permitted hereunder,
and (z)  the Administrative Agent shall have received each of the following, in
form and substance satisfactory to the Administrative Agent:  (i) if not
previously delivered to the Administrative Agent, copies certified by the
Secretary or Assistant Secretary of (A) all partnership or other necessary
action taken by the Borrower to authorize such increase and (B) all corporate,
partnership, member or other necessary action taken by each Guarantor
authorizing the guaranty of such increase; and (ii) an opinion of counsel to the
Borrower and the Guarantors, and addressed to the Administrative Agent and the
Lenders covering such matters as reasonably requested by the Administrative
Agent, and (iii) new Revolving Notes executed by the Borrower, payable to any
new Revolving Lenders and replacement Revolving Notes executed by the Borrower,
payable to any existing Revolving Lenders increasing their Commitments, in the
amount of such Revolving Lender’s Commitment at the time of the effectiveness of
the applicable increase in the aggregate amount of the Commitments.  In
connection with any increase in the aggregate amount of the Commitments pursuant
to this Section 2.15. any Lender becoming a party hereto shall execute such
documents and agreements as the Administrative Agent may reasonably request.


 
Section 2.16.  Funds Transfer Disbursements.

 
(a)           Generally.  The Borrower hereby authorizes the Administrative
Agent to disburse the proceeds of any Loan made by the Lenders or any of their
Affiliates pursuant to the Loan Documents as requested by an authorized
representative of the Borrower to any of the accounts designated in the Transfer
Authorizer Designation Form.  The Borrower agrees to be bound by any transfer
request: (i) authorized or transmitted by the Borrower; or (ii) made in the
Borrower’s name and accepted by the Administrative Agent in good faith and in
compliance with these transfer instructions, even if not properly authorized by
the Borrower.  The Borrower further agrees and acknowledges that the
Administrative Agent may rely solely on any bank routing number or identifying
bank account number or name provided by the Borrower to effect a wire of funds
transfer even if the information provided by the Borrower identifies a different
bank or account holder than named by the Borrower.  The Administrative Agent is
not obligated or required in any way to take any actions to detect errors in
information provided by the Borrower.  If the Administrative Agent takes any
actions in an attempt to detect errors in the transmission or content of
transfer requests or takes any actions in an attempt to detect unauthorized
funds transfer requests, the Borrower agrees that no matter how many times the
Administrative Agent takes these actions the Administrative Agent will not in
any situation be liable for failing to take or correctly perform these actions
in the future and such actions shall not become any part of the transfer
disbursement procedures authorized under this provision, the Loan Documents, or
any agreement between the Administrative Agent and the Borrower.  The Borrower
agrees to notify the Administrative Agent of any errors in the transfer of any
funds or of any unauthorized or improperly authorized transfer requests within
fourteen (14) days after the Administrative Agent’s confirmation to the Borrower
of such transfer.


(b)           Funds Transfer.  The Administrative Agent will, in its sole
discretion, determine the funds transfer system and the means by which each
transfer will be made.  The Administrative Agent may delay or refuse to accept a
funds transfer request if the transfer would: (i) violate the terms of this
authorization, (ii) require use of a bank unacceptable to the Administrative
Agent or prohibited by any Governmental Authority, (iii) cause the
Administrative Agent or any Lender to violate any Federal Reserve or other
regulatory risk control program or guideline or (iv) otherwise cause the
Administrative Agent or any Lender to violate any Applicable Law or regulation.
 
36

--------------------------------------------------------------------------------

 


(c)           Limitation of Liability.  None of the Administrative Agent, the
Issuing Bank or any Lender shall be liable to the Borrower or any other parties
for (i) errors, acts or failures to act of others, including other entities,
banks, communications carriers or clearinghouses, through which the Borrower’s
transfers may be made or information received or transmitted, and no such entity
shall be deemed an agent of the Administrative Agent, the Issuing Bank or any
Lender, (ii) any loss, liability or delay caused by fires, earthquakes, wars,
civil disturbances, power surges or failures, acts of government, labor
disputes, failures in communications networks, legal constraints or other events
beyond Administrative Agent’s, Issuing Bank’s or any Lender’s control, or (iii)
any special, consequential, indirect or punitive damages, whether or not (x) any
claim for these damages is based on tort or contract or (y) the Administrative
Agent, the Issuing Bank, any Lender or the Borrower knew or should have known
the likelihood of these damages in any situation.  Neither the Administrative
Agent, the Issuing Bank nor any Lender makes any representations or warranties
other than those expressly made in this Agreement.


Article III. Payments, Fees and Other General Provisions
 
 
Section 3.1.  Payments.

 
(a)           Payments by Borrower.  Except to the extent otherwise provided
herein, all payments of principal, interest, Fees and other amounts to be made
by the Borrower under this Agreement, the Notes or any other Loan Document shall
be made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim, to the Administrative Agent at the Principal Office, not later
than 11:00 a.m. Pacific time on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day).  Subject to Section 10.5., the
Borrower shall, at the time of making each payment under this Agreement or any
other Loan Document, specify to the Administrative Agent the amounts payable by
the Borrower hereunder to which such payment is to be applied.  Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender.  Each payment
received by the Administrative Agent for the account of the Issuing Bank under
this Agreement shall be paid to the Issuing Bank by wire transfer of immediately
available funds in accordance with the wiring instructions provided by the
Issuing Bank to the Administrative Agent from time to time, for the account of
the Issuing Bank.  In the event the Administrative Agent fails to pay such
amounts to such Lender or the Issuing Bank, as the case may be, within one
Business Day of receipt of such amounts, the Administrative Agent shall pay
interest on such amount until paid at a rate per annum equal to the Federal
Funds Rate from time to time in effect.  If the due date of any payment under
this Agreement or any other Loan Document would otherwise fall on a day which is
not a Business Day such date shall be extended to the next succeeding Business
Day and interest shall continue to accrue at the rate, if any, applicable to
such payment for the period of such extension.


(b)           Presumptions Regarding Payments by Borrower.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Bank hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may (but shall not be obligated
to), in reliance upon such assumption, distribute to the Lenders or the Issuing
Bank, as the case may be, the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent on demand
that amount so distributed to such Lender or the Issuing Bank, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
 
37

--------------------------------------------------------------------------------

 


 
Section 3.2.  Pro Rata Treatment.

 
Except to the extent otherwise provided herein: (a) each borrowing from the
Revolving Lenders under Sections 2.1.(a), 2.2.(e) and 2.3.(e) shall be made from
the Revolving Lenders, each payment of the fees under Section 3.5.(b), the first
sentence of Section 3.5.(c), and Section 3.5.(d) shall be made for the account
of the Revolving Lenders, and each termination or reduction of the amount of the
Commitments under Section 2.11. shall be applied to the respective Commitments
of the Revolving Lenders, pro rata according to the amounts of their respective
Commitments; (b) each payment or prepayment of principal of Revolving Loans
shall be made for the account of the Revolving Lenders pro rata in accordance
with the respective unpaid principal amounts of the Revolving Loans held by
them, provided that, subject to Section 3.9., if immediately prior to giving
effect to any such payment in respect of any Revolving Loans the outstanding
principal amount of the Revolving Loans shall not be held by the Revolving
Lenders pro rata in accordance with their respective Commitments in effect at
the time such Revolving Loans were made, then such payment shall be applied to
the Revolving Loans in such manner as shall result, as nearly as is practicable,
in the outstanding principal amount of the Revolving Loans being held by the
Revolving Lenders pro rata in accordance with their respective Commitments;
(c) each payment of interest on Revolving Loans shall be made for the account of
the Revolving Lenders pro rata in accordance with the amounts of interest on
such Revolving Loans, then due and payable to the respective Lenders; (d) the
making, Conversion and Continuation of Revolving Loans of a particular Type
(other than Conversions provided for by Section 4.1.) shall be made pro rata
among the Revolving Lenders according to the amounts of their respective
Revolving Loans and the then current Interest Period for each Revolving Lender’s
portion of each such Revolving Loan of such Type shall be coterminous; (e) the
Revolving Lenders’ participation in, and payment obligations in respect of,
Swingline Loans under Section 2.3., shall be in accordance with their respective
Commitment Percentages; and (f) the Revolving Lenders’ participation in, and
payment obligations in respect of, Letters of Credit under Section 2.2., shall
be in accordance with their respective Commitment Percentages.  All payments of
principal, interest, fees and other amounts in respect of the Swingline Loans
shall be for the account of the Swingline Lender only (except to the extent any
Lender shall have acquired a participating interest in any such Swingline Loan
pursuant to Section 2.3.(e), in which case such payments shall be pro rata in
accordance with such participating interests).


 
Section 3.3.  Sharing of Payments, Etc.

 
If a Lender shall obtain payment of any principal of, or interest on, any of its
Loans under this Agreement or shall obtain payment on any other Obligation owing
by the Borrower or any other Loan Party through the exercise of any right of
set-off, banker’s lien, counterclaim or similar right or otherwise or through
voluntary prepayments directly to a Lender or other payments made by the
Borrower or any other Loan Party to a Lender (other than any payment in respect
of Specified Derivatives Obligations)  not in accordance with the terms of  this
Agreement and such payment should be distributed to the Lenders in accordance
with Section 3.2. or Section 10.5., as applicable, such Lender shall promptly
purchase from the other Lenders participations in (or, if and to the extent
specified by such Lender, direct interests in) the Loans made by the other
Lenders or other Obligations owed to such other Lenders in such amounts, and
make such other adjustments from time to time as shall be equitable, to the end
that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may actually be incurred by such Lender in obtaining
or preserving such benefit) in accordance with the
 
38

--------------------------------------------------------------------------------

 
 
requirements of Section 3.2. or Section 10.5., as applicable.  To such end, all
the Lenders shall make appropriate adjustments among themselves (by the resale
of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored.  The Borrower agrees that any Lender so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans in the amount of such
participation.  Nothing contained herein shall require any Lender to exercise
any such right or shall affect the right of any Lender to exercise and retain
the benefits of exercising, any such right with respect to any other
indebtedness or obligation of the Borrower.


 
Section 3.4.  Several Obligations.

 
No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.


 
Section 3.5.  Fees.

 
(a)           Closing Fee.  On the Effective Date, the Borrower agrees to pay to
the Administrative Agent and each Lender all loan fees as have been agreed to in
writing by the Borrower and the Administrative Agent.


(b)           Facility Fees. During the period from the Effective Date to but
excluding the Termination Date, the Borrower agrees to pay to the Administrative
Agent for the account of the Revolving Lenders an unused facility fee equal to
the sum of the daily amount by which the aggregate amount of the Commitments
exceeds the aggregate outstanding principal balance of Revolving Loans and
Letter of Credit Liabilities set forth in the table below multiplied by the
corresponding per annum rate:


Amount by Which Commitments Exceed Revolving Loans and Letter of Credit
Liabilities
Unused Fee
$0 to and including an amount equal to 50% of the aggregate amount of
Commitments
0.40%
Greater than an amount equal to 50% of the aggregate amount of Commitments
0.50%



Such fee shall be computed on a daily basis and payable quarterly in arrears on
the first day of each January, April, July and October during the term of this
Agreement and on the Termination Date or any earlier date of termination of the
Commitments or reduction of the Commitments to zero.  For the avoidance of
doubt, for purposes of calculating an unused facility fee, the outstanding
principal balance of Swingline Loans shall not be factored into the computation.


(c)           Letter of Credit Fees.  The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a letter of credit
fee at a rate per annum equal to the Applicable Margin times the daily average
Stated Amount of each Letter of Credit for the period from and including the
date of issuance of such Letter of Credit (x) to and including the date such
Letter of Credit expires or is cancelled or (y) to but excluding the date such
Letter of Credit is drawn in full.  In addition to such fees, the Borrower shall
pay to the Issuing Bank solely for its own account, a fronting fee in respect of
each Letter of Credit equal to 0.20% of the initial Stated Amount of such Letter
of Credit; provided, however, in no event shall the aggregate amount of such fee
in respect of any Letter of Credit be less than $1,000.  The fees provided for
in this subsection shall be nonrefundable and payable, in the case of the
 
39

--------------------------------------------------------------------------------

 
 
fee provided for in the first sentence, in arrears (i) quarterly on the first
day of January, April, July and October, (ii) on the Termination Date, (iii) on
the date the Commitments are terminated or reduced to zero and (iv) thereafter
from time to time on demand of the Administrative Agent and in the case of the
fee provided for in the second sentence, at the time of issuance of such Letter
of Credit.  The Borrower shall pay directly to the Issuing Bank from time to
time on demand all commissions, charges, costs and expenses in the amounts
customarily charged or incurred by the Issuing Bank from time to time in like
circumstances with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or any other transaction relating thereto.


(d)           Revolving Credit Extension Fee.  If the Borrower exercises its
right to extend the Termination Date in accordance with Section 2.12., the
Borrower agrees to pay to the Administrative Agent for the account of each
Revolving Lender a fee equal to 0.35% of the amount of such Revolving Lender’s
Commitment (whether or not utilized).  Such fee shall be due and payable in full
on the date the Administrative Agent receives the Extension Notice pursuant to
such Section.


(e)           Administrative and Other Fees.  The Borrower agrees to pay the
administrative and other fees of the Administrative Agent and the Joint Lead
Arrangers as provided in their respective Fee Letters and as may be otherwise
agreed to in writing from time to time by the Borrower and the Administrative
Agent.


 
Section 3.6.  Computations.

 
Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.


 
Section 3.7.  Usury.

 
In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith.  It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable
Law.  The parties hereto hereby agree and stipulate that the only charge imposed
upon the Borrower for the use of money in connection with this Agreement is and
shall be the interest specifically described in Section 2.4.(a)(i) and (ii) and,
with respect to Swingline Loans, in Section 2.3.(c).  Notwithstanding the
foregoing, the parties hereto further agree and stipulate that all agency fees,
syndication fees, facility fees, closing fees, letter of credit fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the Administrative Agent or any Lender to third parties or for damages
incurred by the Administrative Agent or any Lender, in each case, in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, are charges made to compensate the Administrative Agent or any such
Lender for underwriting or administrative services and costs or losses performed
or incurred, and to be performed or incurred, by the Administrative Agent and
the Lenders in connection with this Agreement and shall under no circumstances
be deemed to be charges for the use of money.  All charges other than charges
for the use of money shall be fully earned and nonrefundable when due.


 
Section 3.8.  Statements of Account.

 
The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error.  The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.
 
40

--------------------------------------------------------------------------------

 


 
Section 3.9.  Defaulting Lenders.

 
(a)           Generally.  If any Lender shall become a Defaulting Lender, then
such Defaulting Lender’s right to participate in the administration of the
Loans, this Agreement and the other Loan Documents, including without
limitation, any right to vote in respect of any amendment, consent or waiver of
the terms of this Agreement or any other Loan Document, or to direct any action
or inaction of the Administrative Agent or to be taken into account in the
calculation of the Requisite Lenders shall be suspended while such Lender
remains a Defaulting Lender; provided, however, that the foregoing shall not
permit an increase in such Lender’s Commitment or an extension of the maturity
date of such Lender’s Loans or other Obligations owing to such Lender, in each
case, without such Lender’s consent.  If a Lender is a Defaulting Lender because
it has failed to make timely payment to the Administrative Agent of any amount
required to be paid to the Administrative Agent hereunder (without giving effect
to any notice or cure periods), then the Administrative Agent shall be entitled
(i) to collect interest from such Defaulting Lender on such delinquent payment
for the period from the date on which the payment was due until the date on
which the payment is made at the Federal Funds Rate, (ii) to withhold or setoff
and to apply in satisfaction of the defaulted payment and any related interest,
any amounts otherwise payable to such Defaulting Lender under this Agreement or
any other Loan Document and (iii) to bring an action or suit against such
Defaulting Lender in a court of competent jurisdiction to recover the defaulted
amount and any related interest.  No Commitment of any Lender shall be increased
or otherwise affected, and except as otherwise expressly provided in this
Section, performance by the Borrower of its obligations hereunder and under the
other Loan Documents shall not be excused or otherwise modified, as a result of
the operation of this Section. The rights and remedies of the Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender and the other
Lenders against a Defaulting Lender under this Section are in addition to any
other rights and remedies the Borrower, the Administrative Agent, the Issuing
Bank, the Swingline Lender and the other Lenders may have against such
Defaulting Lender under this Agreement, any of the other Loan Documents,
Applicable Law or otherwise.


(b)           Treatment of Payments.  Until the Defaulting Lender Excess of a
Defaulting Lender has been reduced to zero, any payment of the principal of the
Revolving Loans owing to the Defaulting Lender shall, unless the Requisite
Lenders agree otherwise, be applied to the outstanding principal balance of the
Revolving Loans of the applicable Revolving Lenders that are not Defaulting
Lenders.  Any amount paid by the Borrower for the account of a Defaulting Lender
under this Agreement or any other Loan Document will not be paid or distributed
to such Defaulting Lender, but will instead be retained by the Administrative
Agent in a segregated non-interest bearing account until such Defaulting Lender
has ceased to be a Defaulting Lender in accordance with subsection (f) below or
the termination of the Commitments and payment in full of all Obligations of the
Borrower hereunder and the other Loan Documents, at which time such amounts will
be applied by the Administrative Agent to the making of payments from time to
time in the following order of priority:  first, to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent or the Swingline
Lender under this Agreement; second, if determined by the Administrative Agent
or requested by the Swingline Lender, held in such account as cash collateral
for such Defaulting Lender’s Commitment Percentage of the Letter of Credit
Liabilities then outstanding and for such Defaulting Lender’s Commitment
Percentage of
 
41

--------------------------------------------------------------------------------

 
 
the aggregate principal amount of the Swingline Loans then outstanding; third,
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fourth, if so determined by the Administrative Agent and
the Borrower, held in such account as cash collateral for future funding
obligations of the Defaulting Lender in respect of any Loans under this
Agreement.  If such Lender is still a Defaulting Lender and any amounts remain
in such account on the date that the Commitments are terminated and all
Obligations of the Borrower hereunder and under the other Loan Documents are
paid in full, at which time such amounts will be applied by the Administrative
Agent to the making of payments from time to time in the following order of
priority:  first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent and the Swingline Lender under this Agreement;
second, to the payment of interest then due and payable to the Lenders hereunder
other than Defaulting Lenders, ratably among them in accordance with the amounts
of such interest then due and payable to them; third, to the payment of Fees
then due and payable to the Lenders other than Defaulting Lenders, ratably among
them in accordance with the amounts of such Fees then due and payable to them;
fourth, to pay principal of all Loans, Reimbursement Obligations and other
Letter of Credit Liabilities then due and payable to the Lenders other than
Defaulting Lenders hereunder ratably in accordance with the amounts thereof then
due and payable to them; fifth, to the ratable payment of all other Obligations
then due and payable to the Lenders other than Defaulting Lenders; and sixth,
after the termination of the Commitments and payment in full of all obligations
of the Borrower hereunder, to pay amounts owing under this Agreement to such
Defaulting Lender or as a court of competent jurisdiction may otherwise direct.


(c)           Borrowing Requests.  While any Revolving Lender is a Defaulting
Lender or a Potential Defaulting Lender, the Borrower authorizes each of the
Administrative Agent, the Issuing Bank and the Swingline Lender (which
authorization is irrevocable and coupled with an interest) to give, in such
Person’s discretion, Notices of Revolving Borrowing pursuant to Section 2.1. in
such amounts and at such times as may be required to (i) reimburse any
Reimbursement Obligation that has become due and payable, (ii) repay an
outstanding Swingline Loan or (iii) cash collateralize the Obligations of the
Borrower in respect of outstanding Letters of Credit in an amount equal to the
aggregate amount of the obligations (contingent or otherwise) of such Defaulting
Lender or Potential Defaulting Lender in respect of such Letters of Credit.


(d)           Purchase of Defaulting Lender’s Commitment.  During any period
that a Lender is a Defaulting Lender, the Borrower may, by giving written notice
thereof to the Administrative Agent, such Defaulting Lender and the other
Lenders, demand that such Defaulting Lender assign its Commitment to an Eligible
Assignee subject to and in accordance with the provisions of
Section 12.6.(b).  No party hereto shall have any obligation whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee.  In
addition, any Lender who is not a Defaulting Lender may, but shall not be
obligated, in its sole discretion, to acquire the face amount of all or a
portion of such Defaulting Lender’s Commitment via an assignment subject to and
in accordance with the provisions of Section 12.6.(b).  In connection with any
such assignment, such Defaulting Lender shall promptly execute all documents
reasonably requested to effect such assignment, including an appropriate
Assignment and Acceptance and, notwithstanding Section 12.6.(b), shall pay to
the Administrative Agent an assignment fee in the amount of $10,000.


(e)           Termination of Defaulting Revolving Lender’s Commitments.  During
any period that a Lender is a Defaulting Lender, the Borrower may terminate in
full the Commitments of such Defaulting Lender by giving notice to such
Defaulting Lender and the Administrative Agent (such termination, a “Defaulting
Lender Termination”) so long as on the effective date of such Defaulting Lender
Termination and after giving effect thereto and to any repayment of Revolving
Loans in connection therewith: (i) no Default or Event of Default exists (unless
the Requisite Lenders otherwise consent to such Defaulting Lender Termination),
(ii) no Revolving Loans shall be outstanding, and (iii) the sum of (x) the
Letter of Credit Liabilities, (y) the amount of cash collateral or other credit
support then held by the Administrative Agent pursuant to Section 2.2.(l) and
(z) the outstanding principal amount of Swingline Loans shall not exceed the
aggregate Commitments of all Lenders that are not Defaulting Lenders.  Each such
notice shall specify the effective date of such Defaulting Lender Termination
(the “Defaulting Lender Termination Date”), which shall be not less than 5
Business Days (or such shorter period as
 
42

--------------------------------------------------------------------------------

 
 
agreed to by the Administrative Agent and such Defaulting Lender) after the date
on which such notice is delivered to such Defaulting Lender and the
Administrative Agent.  On each such Defaulting Lender Termination Date, (i) the
Commitments of such Defaulting Lender shall be reduced to zero, (ii) such
Defaulting Lender shall cease to be a “Revolving Lender” hereunder (provided
that any Defaulting Lender shall continue to be entitled to the indemnification
provisions contained herein, but only with respect to matters arising prior to
the applicable Defaulting Lender Termination Date), (iii) the Commitments of all
other Lenders shall remain unchanged and (iv) the Commitment Percentages of
outstanding Letter of Credit Liabilities and Swingline Loans will be reallocated
by the Administrative Agent among the Revolving Lenders (other than the
Defaulting Lender) in accordance with their Commitment Percentages after giving
effect to the Defaulting Lender Termination.


(f)           Cure.  If the Borrower, the Administrative Agent, the Issuing Bank
and the Swingline Lender agree in writing in their discretion that a Lender that
is a Defaulting Lender or a Potential Defaulting Lender should no longer be
deemed to be a Defaulting Lender or Potential Defaulting Lender, as the case may
be, the Administrative Agent will so notify the Lenders, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender, if a Revolving Lender, will, to the extent applicable,
purchase such portion of outstanding Revolving Loans of the other Lenders and
make such other adjustments as the Administrative Agent may determine to be
necessary to cause the interest of the Revolving Lenders in the Revolving Loans
and Letter of Credit Liabilities to be on a pro rata basis in accordance with
their respective Commitment Percentages, whereupon such Lender will cease to be
a Defaulting Lender or Potential Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while such Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no cure by a Lender under this subsection of its status as a
Defaulting Lender or Potential Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender or Potential Defaulting Lender.


 
Section 3.10.  Taxes; Foreign Lenders.

 
(a)           Taxes Generally.  All payments by the Borrower of principal of,
and interest on, the Loans and all other Obligations shall be made free and
clear of and without deduction for any present or future excise, stamp or other
taxes, fees, duties, levies, imposts, charges, deductions, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes (other than withholding taxes) that would
not be imposed but for a connection between the Administrative Agent, the
Issuing Bank or a Lender and the jurisdiction imposing such taxes (other than a
connection arising solely by virtue of the activities of the Administrative
Agent, the Issuing Bank or such Lender pursuant to or in respect of this
Agreement or any other Loan Document), (iii)  any taxes imposed on or measured
by the Issuing Bank’s or any Lender’s assets, net income, receipts or branch
profits, (iv) any taxes arising after the Agreement Date solely as a result of
or attributable to a Lender changing its designated Lending Office after the
date such Lender becomes a party hereto, and (v) any taxes imposed by Sections
1471 through Section 1474 of the Internal Revenue Code (including any official
interpretations thereof, collectively “FATCA”) on any “withholdable payment”
payable to the Administrative Agent, the Issuing Bank or any Lender as a result
of the failure of such Person to satisfy the applicable requirements as set
forth in FATCA after December 31, 2012 (such non-excluded items being
collectively called “Taxes”).  If any withholding or deduction from any payment
to be made by the Borrower hereunder is required in respect of any Taxes
pursuant to any Applicable Law, then the Borrower will:


(i)           pay directly to the relevant Governmental Authority the full
amount required to be so withheld or deducted;
 
43

--------------------------------------------------------------------------------

 


(ii)           promptly forward to the Administrative Agent an official receipt
or other documentation satisfactory to the Administrative Agent evidencing such
payment to such Governmental Authority; and


(iii)           pay to the Administrative Agent for its account or the account
of the applicable Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as is necessary to ensure that the net amount
actually received by the Administrative Agent, the Issuing Bank or such Lender
will equal the full amount that the Administrative Agent, the Issuing Bank or
such Lender would have received had no such withholding or deduction been
required.


(b)           Tax Indemnification.  If the Borrower fails to pay any Taxes when
due to the appropriate Governmental Authority or fails to remit to the
Administrative Agent, for its account or the account of the Issuing Bank or
respective Lender, as the case may be, the required receipts or other required
documentary evidence, the Borrower shall indemnify the Administrative Agent, the
Issuing Bank and the Lenders for any incremental Taxes, interest or penalties
that may become payable by the Administrative Agent, the Issuing Bank or any
Lender as a result of any such failure.  For purposes of this Section, a
distribution hereunder by the Administrative Agent or any Lender to or for the
account of any Lender shall be deemed a payment by the Borrower.


(c)           Tax Forms. Prior to the date that any Lender or Participant
organized under the laws of a jurisdiction other than that in which the Borrower
is a resident for tax purposes becomes a party hereto, such Person shall deliver
to the Borrower and the Administrative Agent such certificates, documents or
other evidence, as required by the Internal Revenue Code or Treasury Regulations
issued pursuant thereto (including Internal Revenue Service Forms W-8ECI and
W-8BEN, as applicable, or appropriate successor forms), properly completed,
currently effective and duly executed by such Lender or Participant establishing
that payments to it hereunder and under the Notes are (i) not subject to United
States Federal backup withholding tax and (ii) not subject to United States
Federal withholding tax under the Internal Revenue Code.  Each such Lender or
Participant shall, to the extent it may lawfully do so, (x) deliver further
copies of such forms or other appropriate certifications on or before the date
that any such forms expire or become obsolete and after the occurrence of any
event requiring a change in the most recent form delivered to the Borrower or
the Administrative Agent and (y) obtain such extensions of the time for filing,
and renew such forms and certifications thereof, as may be reasonably requested
by the Borrower or the Administrative Agent.  The Borrower shall not be required
to pay any amount pursuant to the last sentence of subsection (a) above to any
Lender or Participant that is organized under the laws of a jurisdiction other
than that in which the Borrower is a resident for tax purposes or the
Administrative Agent, if it is organized under the laws of a jurisdiction other
than that in which the Borrower is a resident for tax purposes, if such Lender,
such Participant or the Administrative Agent, as applicable, fails to comply
with the requirements of this subsection.  If any such Lender or Participant, to
the extent it may lawfully do so, fails to deliver the above forms or other
documentation, then the Administrative Agent may withhold from such payment to
such Lender such amounts as are required by the Internal Revenue Code. If any
Governmental Authority asserts that the Administrative Agent did not properly
withhold or backup withhold, as the case may be, any tax or other amount from
payments made to or for the account of any Lender, such Lender shall indemnify
the Administrative Agent therefor, including all penalties and interest, any
taxes imposed by any jurisdiction on the amounts payable to the Administrative
Agent under this Section, and costs and expenses (including all reasonable fees
and disbursements of any law firm or other external counsel and the allocated
cost of internal legal services and all disbursements of internal counsel) of
the Administrative Agent.  The obligation of the Lenders under this Section
shall survive the termination of the Commitments, repayment of all Obligations
and the resignation or replacement of the Administrative Agent.
 
44

--------------------------------------------------------------------------------

 


(d)           USA Patriot Act Notice; Compliance.  In order for the
Administrative Agent to comply with the USA Patriot Act of 2001 (Public Law
107-56), prior to any Lender or Participant that is organized under the laws of
a jurisdiction outside of the United States of America becoming a party hereto,
the Administrative Agent may request, and such Lender or Participant shall
provide to the Administrative Agent, its name, address, tax identification
number and/or such other identification information as shall be necessary for
the Administrative Agent to comply with federal law.


Article IV. Yield Protection, Etc.
 
 
Section 4.1.  Additional Costs; Capital Adequacy.

 
(a)           Capital Adequacy.  If any Lender or any Participant determines
that compliance with any law or regulation or with any guideline or request from
any central bank or other Governmental Authority (whether or not having the
force of law) affects or would affect the amount of capital required or expected
to be maintained by such Lender or such Participant, or any corporation
controlling such Lender or such Participant, as a consequence of, or with
reference to, such Lender’s Commitments or its making or maintaining Loans or
participating in Letters of Credit below the rate which such Lender or such
Participant or such corporation controlling such Lender or such Participant
could have achieved but for such compliance (taking into account the policies of
such Lender or such Participant or such corporation with regard to capital),
then the Borrower shall, from time to time, within thirty (30) days after
written demand by such Lender or such Participant, pay to such Lender or such
Participant additional amounts sufficient to compensate such Lender or such
Participant or such corporation controlling such Lender or such Participant to
the extent that such Lender or such Participant determines such increase in
capital is allocable to such Lender’s or such Participant’s obligations
hereunder.


(b)           Additional Costs.  In addition to, and not in limitation of the
immediately preceding subsection (a), the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may determine to be necessary to compensate such Lender for any
costs incurred by such Lender that it determines are attributable to its making
or maintaining of any LIBOR Loans or its obligation to make any LIBOR Loans
hereunder, any reduction in any amount receivable by such Lender under this
Agreement or any of the other Loan Documents in respect of any of such LIBOR
Loans or such obligation or the maintenance by such Lender of capital in respect
of its LIBOR Loans or its Commitments (such increases in costs and reductions in
amounts receivable being herein called “Additional Costs”), resulting from any
Regulatory Change that:  (i) changes the basis of taxation of any amounts
payable to such Lender under this Agreement or any of the other Loan Documents
in respect of any of such LIBOR Loans or its Commitments (other than taxes
imposed on or measured by the overall net income of such Lender or of its
Lending Office for any of such LIBOR Loans by the jurisdiction in which such
Lender has its principal office or such Lending Office), or (ii) imposes or
modifies any reserve, special deposit or similar requirements (other than
Regulation D of the Board of Governors of the Federal Reserve System or other
similar reserve requirement applicable to any other category of liabilities or
category of extensions of credit or other assets by reference to which the
interest rate on LIBOR Loans is determined to the extent utilized when
determining LIBOR for such Loans) relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, or other credit
extended by, or any other acquisition of funds by such Lender (or its parent
corporation), or any commitment of such Lender (including, without limitation,
the Commitments of such Lender hereunder) or (iii) has or would have the effect
of reducing the rate of return on capital of such Lender to a level below that
which such Lender could have achieved but for such Regulatory Change (taking
into consideration such Lender’s policies with respect to capital adequacy).
 
45

--------------------------------------------------------------------------------

 


(c)           Lender’s Suspension of LIBOR Loans.  Without limiting the effect
of the provisions of the immediately preceding subsection (a) and (b), if by
reason of any Regulatory Change, any Lender either (i) incurs Additional Costs
based on or measured by the excess above a specified level of the amount of a
category of deposits or other liabilities of such Lender that includes deposits
by reference to which the interest rate on LIBOR Loans is determined as provided
in this Agreement or a category of extensions of credit or other assets of such
Lender that includes LIBOR Loans or (ii) becomes subject to restrictions on the
amount of such a category of liabilities or assets that it may hold, then, if
such Lender so elects by notice to the Borrower (with a copy to the
Administrative Agent), the obligation of such Lender to make or Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended until such
Regulatory Change ceases to be in effect (in which case the provisions of
Section 4.5. shall apply).


(d)           Additional Costs in Respect of Letters of Credit.  Without
limiting the obligations of the Borrower under the preceding subsections of this
Section (but without duplication), if as a result of any Regulatory Change or
any risk-based capital guideline or other requirement heretofore or hereafter
issued by any Governmental Authority there shall be imposed, modified or deemed
applicable any tax, reserve, special deposit, capital adequacy or similar
requirement against or with respect to or measured by reference to Letters of
Credit and the result shall be to increase the cost to the Issuing Bank of
issuing (or any Lender of purchasing participations in) or maintaining its
obligation hereunder to issue (or purchase participations in) any Letter of
Credit or reduce any amount receivable by the Issuing Bank or any Lender
hereunder in respect of any Letter of Credit, then, upon demand by the Issuing
Bank or such Lender, the Borrower shall pay immediately to the Issuing Bank or,
in the case of such Lender, to the Administrative Agent for the account of such
Lender, from time to time as specified by the Issuing Bank or such Lender, such
additional amounts as shall be sufficient to compensate the Issuing Bank or such
Lender for such increased costs or reductions in amount.


(e)           Notification and Determination of Additional Costs.  Each of the
Administrative Agent, Issuing Bank, each Lender, and each Participant, as the
case may be, agrees to notify the Borrower of any event occurring after the
Agreement Date entitling the Administrative Agent, the Issuing Bank, such Lender
or such Participant to compensation under any of the preceding subsections of
this Section as promptly as practicable; provided, however, that the failure of
the Administrative Agent, the Issuing Bank, any Lender or any Participant to
give such notice shall not release the Borrower from any of its obligations
hereunder (and in the case of a Lender, to the Administrative Agent).  The
Administrative Agent, the Issuing Bank, each Lender and each Participant, as the
case may be, agrees to furnish to the Borrower (and in the case of the Issuing
Bank, a Lender or a Participant to the Administrative Agent as well) a
certificate setting forth the basis and amount of each request for compensation
under this Section.  Determinations by the Administrative Agent, the Issuing
Bank, such Lender, or such Participant, as the case may be, of the effect of any
Regulatory Change shall be conclusive and binding for all purposes, absent
manifest error.


 
Section 4.2.  Suspension of LIBOR Loans.

 
Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:


(a)           the Administrative Agent reasonably determines (which
determination shall be conclusive) that quotations of interest rates for the
relevant deposits referred to in the definition of LIBOR are not being provided
in the relevant amounts or for the relevant maturities for purposes of
determining rates of interest for LIBOR Loans as provided herein or is otherwise
unable to determine LIBOR; or


(b)           the Administrative Agent reasonably determines (which
determination shall be conclusive absent manifest error) that the relevant rates
of interest referred to in the definition of LIBOR upon the basis of which the
rate of interest for LIBOR Loans for such Interest Period is to be
 
46

--------------------------------------------------------------------------------

 
 
determined are not likely to adequately cover the cost to any Lender of making
or maintaining LIBOR Loans for such Interest Period;


then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan.


 
Section 4.3.  Illegality.

 
Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Administrative Agent) and such Lender’s obligation to
make or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall
be suspended, in each case, until such time as such Lender may again make and
maintain LIBOR Loans (in which case the provisions of Section 4.5. shall be
applicable).


 
Section 4.4.  Compensation.

 
The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its sole discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:


(a)           any payment or prepayment (whether mandatory or optional) of a
LIBOR Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or


(b)           any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Section 5.2. to be satisfied) to borrow a LIBOR Loan from such Lender on the
date for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or
Continue a LIBOR Loan on the requested date of such Conversion or Continuation.


Not in limitation of the foregoing, such compensation shall include, without
limitation, in the case of a LIBOR Loan, an amount equal to the then present
value of (i) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (ii) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date.  Upon the Borrower’s
request, the Administrative Agent shall provide the Borrower with a statement
setting forth the basis for requesting such compensation and the method for
determining the amount thereof.  Any such statement shall be conclusive absent
manifest error.


 
Section 4.5.  Treatment of Affected Loans.

 
If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(c), Section 4.2. or Section 4.3. then such Lender’s LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 4.1.(c), Section 4.2., or Section 4.3. on such earlier date
as such Lender may specify to the Borrower with a copy to the Administrative
Agent) and, unless and until such Lender gives notice as provided
 
47

--------------------------------------------------------------------------------

 
 
below that the circumstances specified in Section 4.1., Section 4.2. or
Section 4.3. that gave rise to such Conversion no longer exist:


(a)           to the extent that such Lender’s LIBOR Loans have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s LIBOR Loans shall be applied instead to its Base Rate
Loans; and


(b)           all Loans that would otherwise be made or Continued by such Lender
as LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all
Base Rate Loans of such Lender that would otherwise be Converted into LIBOR
Loans shall remain as Base Rate Loans.


If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 4.1.(c) or 4.3. that gave
rise to the Conversion of such Lender’s LIBOR Loans pursuant to this Section no
longer exist (which such Lender agrees to do promptly upon such circumstances
ceasing to exist) at a time when LIBOR Loans made by other Lenders are
outstanding, then such Lender’s Base Rate Loans shall be automatically
Converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding LIBOR Loans, to the extent necessary so that, after giving
effect thereto, all Loans held by the Lenders holding LIBOR Loans and by such
Lender are held pro rata (as to principal amounts, Types and Interest Periods)
in accordance with their respective Commitments.


 
Section 4.6.  Affected Lenders.

 
If (a) a Lender requests compensation pursuant to Section 3.10. or 4.1., and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 4.1.(c) or 4.3. but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, then, so long as there does not then exist any Event of Default, the
Borrower may demand that such Lender (the “Affected Lender”), and upon such
demand the Affected Lender shall promptly, assign its Commitment to an Eligible
Assignee subject to and in accordance with the provisions of Section 12.6.(b)
for a purchase price equal to the aggregate principal balance of all Loans then
owing to the Affected Lender plus any accrued but unpaid interest thereon and
accrued but unpaid fees owing to the Affected Lender, or any other amount as may
be mutually agreed upon by such Affected Lender and Eligible Assignee.  Each of
the Administrative Agent and the Affected Lender shall reasonably cooperate in
effectuating the replacement of such Affected Lender under this Section, but at
no time shall the Administrative Agent, such Affected Lender nor any other
Lender nor any Titled Agent be obligated in any way whatsoever to initiate any
such replacement or to assist in finding an Eligible Assignee.  The exercise by
the Borrower of its rights under this Section shall be at the Borrower’s sole
cost and expense and at no cost or expense to the Administrative Agent, the
Affected Lender or any of the other Lenders.  The terms of this Section shall
not in any way limit the Borrower’s obligation to pay to any Affected Lender
compensation owing to such Affected Lender pursuant to this Agreement
(including, without limitation, pursuant to Sections 3.10., 4.1. or 4.4.) with
respect to any period up to the date of replacement.


 
Section 4.7.  Change of Lending Office.

 
Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.
 
48

--------------------------------------------------------------------------------

 


 
Section 4.8.  Assumptions Concerning Funding of LIBOR Loans.

 
Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.
 
 
Article V. Conditions Precedent
 
 
Section 5.1.  Initial Conditions Precedent.

 
The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:


(a)           The Administrative Agent shall have received each of the
following, in form and substance satisfactory to the Administrative Agent:


(i)           counterparts of this Agreement executed by each of the parties
hereto;


(ii)           Revolving Notes executed by the Borrower, payable to each
applicable Lender and complying with the terms of Section 2.10.(a) and the
Swingline Note executed by the Borrower;


(iii)           the Guaranty executed by the Parent and each of the other
Guarantors initially to be a party thereto;


(iv)           an opinion of legal counsel to the Borrower and the other Loan
Parties, reasonably satisfactory to the Administrative Agent, addressed to the
Administrative Agent and the Lenders and covering the matters set forth in
Exhibit G;


(v)           the certificate or articles of incorporation or formation,
articles of organization, certificate of limited partnership, declaration of
trust or other comparable organizational instrument (if any) of each Loan Party
certified as of a recent date by the Secretary of State of the state of
formation of such Loan Party;


(vi)           a certificate of good standing (or certificate of similar
meaning) with respect to each Loan Party issued as of a recent date by the
Secretary of State of the state of formation of each such Loan Party and
certificates of qualification to transact business or other comparable
certificates issued as of a recent date by each Secretary of State (and any
state department of taxation, as applicable) of each state in which such Loan
Party is required to be so qualified and where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect;
 
49

--------------------------------------------------------------------------------

 


(vii)           a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, authorized to execute and deliver on behalf of the
Borrower Notices of Borrowing, Notices of Swingline Borrowing, requests for
Letters of Credit, Notices of Conversion and Notices of Continuation;


(viii)           copies certified by the Secretary or Assistant Secretary (or
other individual performing similar functions) of each Loan Party of (A) the
by-laws of such Loan Party, if a corporation, the operating agreement, if a
limited liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;


(ix)           a Compliance Certificate calculated on a pro forma basis for the
Parent’s fiscal quarter ending September 30, 2010;


(x)           a Transfer Authorizer Designation Form effective as of the
Agreement Date;


(xi)           evidence that the Fees, if any, then due and payable under
Section 3.5., together with all other fees, expenses and reimbursement amounts
due and payable to the Administrative Agent and any of the Lenders, including
without limitation, the fees and expenses of counsel to the Administrative
Agent, have been paid;


(xii)           if required by the Administrative Agent, insurance certificates,
or other evidence, providing that the insurance coverage required under
Section 7.5. (including, without limitation, both property and liability
insurance) is in full force and effect;


(xiii)           evidence that all indebtedness, liabilities or obligations
owing by the Loan Parties under the First Amended and Restated Credit Agreement
dated as of April 27, 2006 by and among the Borrower, the “Lenders” party
thereto and Wells Fargo, as successor to Wachovia Bank, National Association, as
agent for the “Lenders”, shall have been paid in full;


(xiv)           such other documents and instruments as the Administrative Agent
may reasonably request; and


(b)           In the good faith judgment of the Administrative Agent:


(i)           there shall not have occurred or become known to the
Administrative Agent or any of the Lenders any event, condition, situation or
status since the date of the information contained in the financial and business
projections, budgets, pro forma data and forecasts concerning the Parent, the
Borrower and their respective Subsidiaries delivered to the Administrative Agent
and the Lenders prior to the Agreement Date that has had or could reasonably be
expected to result in a Material Adverse Effect;


(ii)           no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (A) result in a Material Adverse Effect, other than as
previously disclosed to Administrative Agent and the Lenders in writing and
approved by the Administrative Agent and Lenders in writing, or (B) restrain or
enjoin, impose materially burdensome conditions on, or otherwise materially and
adversely affect, the ability of the Parent, the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;
 
50

--------------------------------------------------------------------------------

 


(iii)           the Parent, the Borrower and their respective Subsidiaries shall
have received all approvals, consents and waivers, and shall have made or given
all necessary filings and notices as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,
conflict with or violation of (A) any Applicable Law or (B) any agreement,
document or instrument to which any Loan Party is a party or by which any of
them or their respective properties is bound except for such approvals,
consents, waivers, filings and notices the receipt, making or giving of which
would not reasonably be likely to (A) have a Material Adverse Effect, or (B)
restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of the Parent, the Borrower or any
other Loan Party to fulfill their respective obligations under the Loan
Documents to which it is a party;


(iv)           the Parent, the Borrower and each other Loan Party shall have
provided all information requested by the Administrative Agent and each Lender
may request in order to comply with the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)); and


(v)           there shall not have occurred or exist any other material
disruption of financial or capital markets that could reasonably be expected to
materially and adversely affect the transactions contemplated by the Loan
Documents.


 
Section 5.2.  Conditions Precedent to All Loans and Letters of Credit.

 
The obligations of (i) Lenders to make any Loans and (ii) the Issuing Bank to
issue Letters of Credit are each subject to the further conditions precedent
that: (a) no Default or Event of Default shall exist as of the date of the
making of such Loan or date of issuance of such Letter of Credit or would exist
immediately after giving effect thereto, and no violation of the limits
described in Section 2.14. would occur after giving effect thereto; (b) the
representations and warranties made or deemed made by the Parent, the Borrower
and each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects (except to the extent that
any such representation and warranty is qualified by materiality, in which case
such representation and warranty shall be true and correct without
qualification) on and as of the date of the making of such Loan or date of
issuance of such Letter of Credit with the same force and effect as if made on
and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate on and as of
such earlier date) and except for changes in factual circumstances specifically
and expressly permitted hereunder; (c) in the case of the borrowing of Revolving
Loans, the Administrative Agent shall have received a timely Notice of
Borrowing, or in the case of a Swingline Loan, the Swingline Lender shall have
received a timely Notice of Swingline Borrowing and (d) in the case of the
issuance of a Letter of Credit or the making of a Swingline Loan, no Lender
shall be a Defaulting Lender or Potential Defaulting Lender; provided, however,
in the case of the issuance of a Letter of Credit, the Issuing Bank may, in its
sole and absolute discretion, waive this condition precedent on behalf of itself
and all Lenders if cash collateral or other credit support satisfactory to the
Issuing Bank has been pledged or otherwise provided to the Administrative Agent
for the benefit of the Issuing Bank in respect of such Defaulting Lender’s or
Potential Defaulting Lender’s participation in such Letter of Credit in
accordance with Section 2.2.(l).  Each Credit Event shall constitute a
certification by the Borrower to the effect set forth in the preceding sentence
(both as of the date of the giving of notice relating to such Credit Event and,
unless the Borrower otherwise notifies the Administrative Agent prior to the
date of such Credit Event, as of the date of the occurrence of such Credit
Event).  In addition, the Borrower shall be deemed to have represented to the
Administrative Agent and the Lenders at the time any Loan is made or any Letter
of Credit is issued that all conditions to the making of such Loan or issuing of
such Letter of Credit contained in this Article V. have been satisfied.
 
51

--------------------------------------------------------------------------------

 


Article VI. Representations and Warranties
 
 
Section 6.1.  Representations and Warranties.

 
In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of the Issuing Bank, to issue
Letters of Credit, each of the Parent and the Borrower represents and warrants
to the Administrative Agent, the Issuing Bank and each Lender as follows:


(a)           Organization; Power; Qualification.  Each of the Parent, the
Borrower, the other Loan Parties and the other Subsidiaries is a corporation,
partnership or other legal entity, duly organized or formed, validly existing
and in good standing under the jurisdiction of its incorporation or formation,
has the power and authority to own or lease its respective properties and to
carry on its respective business as now being and hereafter proposed to be
conducted and is duly qualified and is in good standing as a foreign
corporation, partnership or other legal entity, and authorized to do business,
in each jurisdiction in which the character of its properties or the nature of
its business requires such qualification or authorization and where the failure
to be so qualified or authorized could reasonably be expected to have, in each
instance, a Material Adverse Effect.


(b)           Ownership Structure.  Part I of Schedule 6.1.(b) is, as of the
Agreement Date, a complete and correct list of all Subsidiaries of the Parent
setting forth for each such Subsidiary, (i) the jurisdiction of organization of
such Subsidiary, (ii) each Person holding any Equity Interest in such
Subsidiary, (iii) the nature of the Equity Interests held by each such Person,
(iv) the percentage of ownership of such Subsidiary represented by such Equity
Interests and (v) whether such Subsidiary is a Material Subsidiary, Significant
Subsidiary or an Excluded Subsidiary.  As of the Agreement Date, except as
disclosed in such Schedule (A), each of the Parent, the Borrower and their
respective Subsidiaries owns, free and clear of all Liens, and has the
unencumbered right to vote, all outstanding Equity Interests in each Person
shown to be held by it on such Schedule, (B) all of the issued and outstanding
capital stock of each such Person organized as a corporation is validly issued,
fully paid and nonassessable and (C) there are no outstanding subscriptions,
options, warrants, commitments, preemptive rights or agreements of any kind
(including, without limitation, any stockholders’ or voting trust agreements)
for the issuance, sale, registration or voting of, or outstanding securities
convertible into, any additional shares of capital stock of any class, or
partnership or other ownership interests of any type in, any such Person.  As of
the Agreement Date, Part II of Schedule 6.1.(b) correctly sets forth all
Consolidated Affiliates and Unconsolidated Affiliates of the Parent, including
the correct legal name of such Person, the type of legal entity which each such
Person is, and all Equity Interests in such Person held directly or indirectly
by the Parent.


(c)           Authorization of Loan Documents and Borrowings.  The Borrower has
the right and power, and has taken all necessary action to authorize it, to
borrow and obtain other extensions of credit hereunder.  The Parent, the
Borrower and each other Loan Party has the right and power, and has taken all
necessary action to authorize it, to execute, deliver and perform each of the
Loan Documents and the Fee Letter to which it is a party in accordance with
their respective terms and to consummate the transactions contemplated hereby
and thereby.  The Loan Documents and the Fee Letter to which the Parent, the
Borrower or any other Loan Party is a party have been duly executed and
delivered by the duly authorized officers of such Person and each is a legal,
valid and binding obligation of such Person enforceable against such Person in
accordance with its respective terms, except as the same may be limited by
bankruptcy, insolvency, and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations (other than the payment of principal) contained herein or
therein and as may be limited by equitable principles generally.
 
52

--------------------------------------------------------------------------------

 


(d)           Compliance of Loan Documents with Laws.  The execution, delivery
and performance of this Agreement,  the other Loan Documents to which any Loan
Party is a party and of the Fee Letter in accordance with their respective terms
and the borrowings and other extensions of credit hereunder do not and will not,
by the passage of time, the giving of notice, or both:  (i) require any
Governmental Approval or violate any Applicable Law (including all Environmental
Laws) relating to the Parent, the Borrower or any other Loan Party;
(ii) conflict with, result in a breach of or constitute a default under the
organizational documents of the Parent, the Borrower or any Loan Party, or any
indenture, agreement or other instrument to which the Parent, the Borrower or
any other Loan Party is a party or by which it or any of its respective
properties may be bound; or (iii) result in or require the creation or
imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Loan Party other than in favor of the Administrative
Agent for its benefit and the benefit of the Lenders and the Issuing Bank.


(e)           Compliance with Law; Governmental Approvals.  Each of the Parent,
the Borrower, the other Loan Parties and the other Subsidiaries is in compliance
with each Governmental Approval and all other Applicable Laws relating to the
Parent, the Borrower, such other Loan Party or such other Subsidiary except for
noncompliances which, and Governmental Approvals the failure to possess which,
could not, individually or in the aggregate, reasonably be expected to cause a
Default or Event of Default or have a Material Adverse Effect.


(f)           Title to Properties.  Schedule 6.1.(f) is, as of the Agreement
Date, a complete and correct listing of all real estate assets of the Parent,
the Borrower, each other Loan Party and each other Subsidiary, setting forth,
for each such Property, the current occupancy status of such Property and
whether such Property is a Development Property and, if such Property is a
Development Property, the status of completion of such Property.  Each of the
Parent, the Borrower, each other Loan Party and each other Subsidiary has good,
marketable and legal title to, or a valid leasehold interest in, its respective
assets.


(g)           Existing Indebtedness.  Schedule 6.1.(g) is, as of the Agreement
Date, a complete and correct listing of all Indebtedness (including all
Guarantees) with an outstanding principal amount of $5,000,000 or more of each
of the Parent, the Borrower, the other Loan Parties, the other Subsidiaries, the
Consolidated Affiliates and Unconsolidated Affiliates, and if such Indebtedness
is secured by any Lien, a description of all of the property subject to such
Lien. As of the Agreement Date, the Parent, the Borrower, the other Loan
Parties, the other Subsidiaries, the Consolidated Affiliates and Unconsolidated
Affiliates have performed and are in compliance with all of the terms of such
Indebtedness and all instruments and agreements relating thereto, and no default
or event of default, or event or condition which with the giving of notice, the
lapse of time, or both, would constitute a default or event of default, exists
with respect to any such Indebtedness.  As of the Agreement Date, the aggregate
principal amount of Indebtedness of each of the Parent, the Borrower, the other
Loan Parties, the other Subsidiaries, the Consolidated Affiliates and
Unconsolidated Affiliates that is not set forth on Schedule 6.1.(g) does not
exceed $5,000,000.


(h)           Material Contracts.  Schedule 6.1.(h) is, as of the Agreement
Date, a true, correct and complete listing of all Material Contracts.  Each of
the Parent, the Borrower, the other Loan Parties and the other Subsidiaries that
is party to any Material Contract has performed and is in compliance with all of
the terms of such Material Contract, and no default or event of default, or
event or condition which with the giving of notice, the lapse of time, or both,
would constitute such a default or event of default, exists with respect to any
such Material Contract.
 
53

--------------------------------------------------------------------------------

 


(i)           Litigation.  Except as set forth on Schedule 6.1.(i), there are no
actions, suits or proceedings pending (nor, to the knowledge of any Loan Party,
are there any actions, suits or proceedings threatened, nor is there any basis
therefor) against or in any other way relating adversely to or affecting the
Parent, the Borrower, any other Loan Party, any other Subsidiary or any of their
respective property in any court or before any arbitrator of any kind or before
or by any other Governmental Authority which, (i) could reasonably be expected
to have a Material Adverse Effect or (ii) in any manner draws into question the
validity or enforceability of any Loan Documents or the Fee Letter.  There are
no strikes, slow downs, work stoppages or walkouts or other labor disputes in
progress or threatened relating to, any Loan Party or any other Subsidiary which
could reasonably be expected to have a Material Adverse Effect.


(j)           Taxes.  All federal, state and other tax returns of the Parent,
the Borrower, each other Loan Party and each other Subsidiary required by
Applicable Law to be filed have been duly filed, and all federal, state and
other taxes, assessments and other governmental charges or levies upon, each
Loan Party, each other Subsidiary and their respective properties, income,
profits and assets which are due and payable have been paid, except any such
nonpayment or non-filing which is at the time permitted under Section 7.6.  As
of the Agreement Date, none of the United States income tax returns of the
Parent, the Borrower, any other Loan Party or any other Subsidiary is under
audit.  All charges, accruals and reserves on the books of the Parent, the
Borrower, the other Loan Parties and the other Subsidiaries in respect of any
taxes or other governmental charges are in accordance with GAAP.


(k)           Financial Statements.  The Borrower has furnished to each Lender
copies of (i) the audited consolidated balance sheet of the Parent and its
consolidated Subsidiaries for the fiscal years ended December 31, 2008 and
December 31, 2009, and the related audited consolidated statements of
operations, shareholders’ equity and cash flow for the fiscal years ended on
such dates, with the opinion thereon of KPMG LLP, and (ii) the unaudited
consolidated balance sheet of the Parent and its consolidated Subsidiaries for
the fiscal quarter ended September 30, 2010, and the related unaudited
consolidated statements of operations, and cash flow of the Parent and its
consolidated Subsidiaries for the three fiscal quarter period ended on such
date.  Such financial statements (including in each case related schedules and
notes) are complete and correct in all material respects and present fairly, in
accordance with GAAP consistently applied throughout the periods involved, the
consolidated financial position of the Parent and its consolidated Subsidiaries
as at their respective dates and the results of operations and the cash flow for
such periods (subject, as to interim statements, to changes resulting from
normal year-end audit adjustments).  None of the Parent, the Borrower or any of
their respective Subsidiaries has on the Agreement Date any material contingent
liabilities, liabilities, liabilities for taxes, unusual or long-term
commitments or unrealized or forward anticipated losses from any unfavorable
commitments that would be required to be set forth in its financial statements
or notes thereto, except as referred to or reflected or provided for in said
financial statements.


(l)           No Material Adverse Change.  Since December 31, 2009, there has
been no event, change, circumstance or occurrence that could reasonably be
expected to have a Material Adverse Effect.  Each of the Parent, the Borrower,
the other Loan Parties and the other Subsidiaries is Solvent.


(m)           ERISA.


(i)           Each Benefit Arrangement is in compliance with the applicable
provisions of ERISA, the Internal Revenue Code and other Applicable Laws in all
material respects.  Except with respect to Multiemployer Plans, each Qualified
Plan (A) has received a favorable determination from the Internal Revenue
Service applicable to such Qualified Plan’s current remedial amendment cycle (as
defined in Revenue Procedure 2007-44 or “2007-44” for short), (B) has timely
filed for a favorable determination letter from the Internal Revenue Service
during its staggered remedial amendment cycle (as
 
54

--------------------------------------------------------------------------------

 
 
defined in 2007-44) and such application is currently being processed by the
Internal Revenue Service, (C) had filed for a determination letter prior to its
“GUST remedial amendment period” (as defined in 2007-44) and received such
determination letter and the staggered remedial amendment cycle first following
the GUST remedial amendment period for such Qualified Plan has not yet expired,
or (D) is maintained under a prototype plan and may rely upon a favorable
opinion letter issued by the Internal Revenue Service with respect to such
prototype plan.  To the best knowledge of any Responsible Officer of the Parent
and the Borrower, nothing has occurred which would cause the loss of its
reliance on each Qualified Plan’s favorable determination letter or opinion
letter.


(ii)           With respect to any Benefit Arrangement that is a retiree welfare
benefit arrangement, all amounts have been accrued on the applicable ERISA
Group’s financial statements in accordance with FASB ASC 715.  The “benefit
obligation” of all Plans does not exceed the “fair market value of plan assets”
for such Plans by more than $10,000,000 all as determined by and with such terms
defined in accordance with FASB ASC 715.


(iii)           Except as could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect: (i) no ERISA Event has
occurred or is expected to occur; (ii) there are no pending, or to the best
knowledge of the Parent and the Borrower, threatened, claims, actions or
lawsuits or other action by any Governmental Authority, plan participant or
beneficiary with respect to a Benefit Arrangement; (iii) there are no violations
of the fiduciary responsibility rules with respect to any Benefit Arrangement;
and (iv) no member of the ERISA Group has engaged in a non-exempt “prohibited
transaction,” as defined in Section 406 of ERISA and Section 4975 of the
Internal Revenue Code, in connection with any Plan, that would subject any
member of the ERISA Group to a tax on prohibited transactions imposed by
Section 502(i) of ERISA or Section 4975 of the Internal Revenue Code.


(n)           Absence of Default.  None of the Loan Parties or any of the other
Subsidiaries is in default under its certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived:  (i) which constitutes a Default or an Event of Default; or (ii) which
constitutes, or which with the passage of time, the giving of notice, or both,
would constitute, a default or event of default by, any Loan Party or any other
Subsidiary under any agreement (other than this Agreement) or judgment, decree
or order to which any such Person is a party or by which any such Person or any
of its respective properties may be bound where such default or event of default
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.


(o)           Environmental Laws.  In the ordinary course of business and from
time to time each of the Parent, the Borrower, each other Loan Party and each
other Subsidiary conducts reviews of the effect of Environmental Laws on its
re­spective business, operations and properties, including without limitation,
its respective Properties, in the course of which the Parent, the Borrower, such
other Loan Party or such other Subsidiary identifies and evaluates associated
actual and potential liabilities and costs.  Each of the Parent, the Borrower,
each other Loan Party and the other Subsidiary: (i) is in compliance with all
Environmental Laws applicable to its business, operations and the Properties,
(ii) has obtained all Governmental Approvals which are required under
Environmental Laws, and each such Governmental Approval is in full force and
effect, and (iii) is in compliance with all terms and conditions of such
Governmental Approvals, where with respect to each of the immediately preceding
clauses (i) through (iii) the failure to obtain or to comply with could
reasonably be expected to have a Material Adverse Effect.  Except for any of the
following matters that could not reasonably be expected to have a Material
Adverse Effect, no Loan Party has any knowledge of, or has received notice of,
any past, present, or pending releases, events, conditions, circumstances,
activities, practices, incidents, facts, occurrences, actions, or plans that,
with respect to any Loan Party or any other Subsidiary, their respective
businesses, operations or with respect to the Properties, may:  (i) cause or
contribute to an actual or alleged violation of or noncompliance with
Environmental Laws, (ii) cause or contribute to any other potential common-law
or legal claim or other liability, or (iii) cause any of the Properties to
become subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law or require the filing or recording
of any notice, approval or disclosure document under any Environmental Law and,
with respect to the immediately preceding clauses (i) through (iii) is based on
or related to the on-site or off-site manufacture, generation, processing,
distribution, use, treatment, storage, disposal, transport, removal, clean up or
handling, or the emission, discharge, release or threatened release of any
wastes or Hazardous Material, or any other requirement under Environmental
Law.  There is no civil,
 
55

--------------------------------------------------------------------------------

 
 
criminal, or administrative action, suit, demand, claim, hearing, notice, or
demand letter, mandate, order, lien, request, investigation, or proceeding
pending or, to the Parent’s knowledge after due inquiry, threatened, against the
Parent, the Borrower, any other Loan Party or any other Subsidiary relating in
any way to Environmental Laws which, reasonably could be expected to have a
Material Adverse Effect.  None of the Properties is listed on or proposed for
listing on the National Priority List promulgated pursuant to the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 and its
implementing regulations, or any state or local priority list promulgated
pursuant to any analogous state or local law.  To the Parent’s knowledge, no
Hazardous Materials generated at or transported from the Properties are or have
been transported to, or disposed of at, any location that is listed or proposed
for listing on the National Priority List or any analogous state or local
priority list, or any other location that is or has been the subject of a
clean-up, removal or remedial action pursuant to any Environmental Law, except
to the extent that such transportation or disposal could not reasonably be
expected to result in a Material Adverse Effect.


(p)           Investment Company.  None of the Parent, the Borrower, any other
Loan Party or any other Subsidiary is (i) an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or (ii) subject to any other Applicable Law
which purports to regulate or restrict its ability to borrow money or obtain
other extensions of credit or to consummate the transactions contemplated by
this Agreement or to perform its obligations under any Loan Document to which it
is a party.


(q)           Margin Stock.  None of the Parent, the Borrower, any other Loan
Party or any other Subsidiary is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying “margin stock” within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System.


(r)           Affiliate Transactions.  Except as permitted by Section 9.8. or as
otherwise set forth on Schedule 6.1.(r), none of the Parent, the Borrower, any
other Loan Party or any other Subsidiary is a party to or bound by any agreement
or arrangement with any Affiliate.


(s)           Intellectual Property.  Each of the Loan Parties and each other
Subsidiary owns or has the right to use, under valid license agreements or
otherwise, all patents, licenses, franchises, trademarks, trademark rights,
service marks, service mark rights, trade names, trade name rights, trade
secrets and copyrights (collectively, “Intellectual Property”) necessary to the
conduct of its businesses, without known conflict with any patent, license,
franchise, trademark, trademark right, service mark, service mark right, trade
secret, trade name, copyright, or other proprietary right of any other
Person.  Each of the Loan Parties and each other Subsidiary has taken all such
steps as those deemed reasonably necessary to protect their respective rights
under and with respect to such Intellectual Property.  No material claim has
been asserted by any Person with respect to the use of any such Intellectual
Property by the Parent, the Borrower, any other Loan Party or any other
Subsidiary, or challenging or questioning the validity or effectiveness of any
such Intellectual Property.  The use of such Intellectual Property by the
Parent, the Borrower, the other Loan Parties and the other Subsidiaries does not
infringe on the rights of any Person, subject to such claims and infringements
as do not, in the aggregate, give rise to any liabilities on the part of the
Parent, the Borrower, any other Loan Party or any other Subsidiary that could
reasonably be expected to have a Material Adverse Effect.
 
56

--------------------------------------------------------------------------------

 


(t)           Business.  As of the Agreement Date, the Parent, the Borrower, the
other Loan Parties and the other Subsidiaries are engaged in the business of the
acquisition, disposition, financing, ownership, development rehabilitation,
leasing, operation and management of office buildings, together with other
business activities incidental thereto.


(u)           Broker’s Fees.  No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby.  No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Parent, Borrower, any other Loan Party or
any other Subsidiary ancillary to the transactions contemplated hereby.


(v)           Accuracy and Completeness of Information.  All written
information, reports and other papers and data (other than financial projections
and other forward looking statements) furnished to the Administrative Agent or
any Lender by, on behalf of, or at the direction of, the Parent, the Borrower,
any other Loan Party or any other Subsidiary in connection with or relating in
any way to this Agreement or any other Loan Document were, at the time the same
were so furnished, complete and correct in all material respects, to the extent
necessary to give the recipient a true and accurate knowledge of the subject
matter, or, in the case of financial statements, present fairly, in accordance
with GAAP consistently applied throughout the periods involved, the financial
position of the Persons involved as at the date thereof and the results of
operations for such periods (subject, as to interim statements, to changes
resulting from normal year end audit adjustments and absence of full footnote
disclosure).  All financial projections and other forward looking statements
prepared by or on behalf of the Parent, the Borrower, any other Loan Party or
any other Subsidiary that have been or may hereafter be made available to the
Agent or any Lender were or will be prepared in good faith based on reasonable
assumptions.  No fact is known to any Loan Party which has had, or may in the
future have (so far as any Loan Party can reasonably foresee), a Material
Adverse Effect which has not been set forth in the financial statements referred
to in Section 6.1.(k) or in such information, reports or other papers or data or
otherwise disclosed in writing to the Administrative Agent and the Lenders.  No
document furnished or written statement made to the Administrative Agent or any
Lender in connection with the negotiation, preparation or execution of, or
pursuant to, this Agreement or any of the other Loan Documents contains or will
contain any untrue statement of a material fact, or omits or will omit to state
a material fact necessary in order to make the statements contained therein not
misleading.


(w)           Not Plan Assets; No Prohibited Transactions.  None of the assets
of the Parent, the Borrower, any other Loan Party or any other Subsidiary
constitutes “plan assets” within the meaning of ERISA, the Internal Revenue Code
and the respective regulations promulgated thereunder.  Assuming that no Lender
funds any amount payable by it hereunder with “plan assets,” as that term is
defined in 29 C.F.R. 2510.3-101, the execution, delivery and performance of this
Agreement and the other Loan Documents, and the extensions of credit and
repayment of amounts hereunder, do not and will not constitute “prohibited
transactions” under ERISA or the Internal Revenue Code.


(x)           OFAC.  None of the Parent, the Borrower, any of the other Loan
Parties, any of the other Subsidiaries, or any other Affiliate of the Parent:
(i) is a person named on the list of Specially Designated Nationals or Blocked
Persons maintained by the U.S. Department of the Treasury’s Office of Foreign
Assets Control (“OFAC”) available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
 
57

--------------------------------------------------------------------------------

 
 
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from any Loan and none of the Letters of
Credit will be used to finance any operations, investments or activities in, or
make any payments to, any such country, agency, organization, or person.


(y)           REIT Status.  The Parent qualifies as, and has elected to be
treated as, a REIT and is in compliance with all requirements and conditions
imposed under the Internal Revenue Code to allow the Parent to maintain its
status as a REIT.




 
Section 6.2.  Survival of Representations and Warranties, Etc.

 
All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party prior to the Agreement Date and
delivered to the Administrative Agent or any Lender in connection with the
underwriting or closing the transactions contemplated hereby) shall constitute
representations and warranties made by the Borrower under this Agreement.  All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date, the date on which any extension of the Termination Date is
effectuated pursuant to Section 2.12. and at and as of the date of the
occurrence of each Credit Event, except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate on and as of
such earlier date) and except for changes in factual circumstances expressly and
specifically permitted hereunder.  All such representations and warranties shall
survive the effectiveness of this Agreement, the execution and delivery of the
Loan Documents and the making of the Loans and the issuance of the Letters of
Credit.


Article VII. Affirmative Covenants
 
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.7., all of the Lenders) shall otherwise consent
in the manner provided for in Section 12.7., the Parent and the Borrower shall
comply with the following covenants:


 
Section 7.1.  Preservation of Existence and Similar Matters.

 
Except as otherwise permitted under Section 9.4., the Parent and the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
preserve and maintain its respective existence, rights, franchises, licenses and
privileges in the jurisdiction of its incorporation or formation and qualify and
remain qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization and where the failure to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect.
 
58

--------------------------------------------------------------------------------

 


 
Section 7.2.  Compliance with Applicable Law.

 
The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, comply with all Applicable Law, including the
obtaining of all Governmental Approvals, the failure with which to comply could
reasonably be expected to have a Material Adverse Effect.


 
Section 7.3.  Maintenance of Property.

 
In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, (a) protect and preserve all of its respective material
properties, including, but not limited to, all Intellectual Property necessary
to the conduct of its respective business, and maintain in good repair, working
order and condition all tangible properties, ordinary wear and tear excepted,
and (b) from time to time make or cause to be made all needed and appropriate
repairs, renewals, replacements and additions to such properties, so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times.


 
Section 7.4.  Conduct of Business.

 
The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, carry on its respective businesses as described in
Section 6.1.(t) and not enter into any line of business not otherwise engaged in
by such Person as of the Agreement Date.


 
Section 7.5.  Insurance.

 
In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, maintain insurance (on a replacement cost basis) with financially
sound and reputable insurance companies against such risks and in such amounts
as is customarily maintained by Persons engaged in similar businesses or as may
be required by Applicable Law. The Borrower shall from time to time deliver to
the Administrative Agent upon request a detailed list, together with copies of
all policies of the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby.


 
Section 7.6.  Payment of Taxes and Claims.

 
The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, pay and discharge when due (a) all taxes, assessments
and governmental charges or levies imposed upon it or upon its income or profits
or upon any properties belonging to it, and (b) all lawful claims of
materialmen, mechanics, carriers, warehousemen and landlords for labor,
materials, supplies and rentals which, if unpaid, might become a Lien on any
properties of such Person; provided, however, that this Section shall not
require the payment or discharge of any such tax, assessment, charge, levy or
claim which is being contested in good faith by appropriate proceedings which
operate to suspend the collection thereof and for which adequate reserves have
been established on the books of such Person in accordance with GAAP.


 
Section 7.7.  Books and Records; Inspections.

 
The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, keep proper books of record and account in which full,
true and correct entries shall be made of all dealings and transactions in
relation to its business and activities.  The Parent and the Borrower shall, and
shall cause each other Loan Party and each other Subsidiary to, permit
representatives of the Administrative Agent or any Lender to visit and inspect
any of their respective properties, to examine and make abstracts from any of
their respective books and records and to discuss their respective
 
59

--------------------------------------------------------------------------------

 
 
affairs, finances and accounts with their respective officers, employees and
independent public accountants (in the presence of an officer of the Borrower if
an Event of Default does not then exist), all at such reasonable times during
business hours and as often as may reasonably be requested and so long as no
Event of Default exists, with reasonable prior notice.  The Borrower shall be
obligated to reimburse the Administrative Agent and the Lenders for their costs
and expenses incurred in connection with the exercise of their rights under this
Section only if such exercise occurs while a Default or Event of Default
exists.  If requested by the Administrative Agent, the Parent and the Borrower
shall execute an authorization letter addressed to its accountants authorizing
the Administrative Agent or any Lender to discuss the financial affairs of the
Parent, the Borrower, any other Loan Party or any other Subsidiary with the its
accountants.


 
Section 7.8.  Use of Proceeds.

 
The Borrower will use the proceeds of Loans only (a) for the payment of
pre-development and development costs incurred in connection with Properties
owned by the Borrower or any Subsidiary; (b) to finance acquisitions and
Investments in Equity Interests, in each case otherwise permitted under this
Agreement; (c) to finance capital expenditures and the repayment of Indebtedness
of the Borrower and its Subsidiaries; and (d) to provide for the general working
capital needs of the Borrower and its Subsidiaries and for other general
corporate purposes of the Borrower and its Subsidiaries. The Borrower shall only
use Letters of Credit for the same purposes for which it may use the proceeds of
Loans.  The Parent and the Borrower shall not, and shall not permit any other
Loan Party or any other Subsidiary to, use any part of such proceeds to purchase
or carry, or to reduce or retire or refinance any credit incurred to purchase or
carry, any margin stock (within the meaning of Regulation U or Regulation X of
the Board of Governors of the Federal Reserve System) or to extend credit to
others for the purpose of purchasing or carrying any such margin stock.


 
Section 7.9.  Environmental Matters.

 
The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, comply with all Environmental Laws the failure with
which to comply could reasonably be expected to have a Material Adverse
Effect.  The Parent and the Borrower shall comply, and shall cause each other
Loan Party and each other Subsidiary to comply, and the Parent and the Borrower
shall use, and shall cause each other Loan Party and each other Subsidiary to
use, commercially reasonable efforts to cause all other Persons occupying, using
or present on the Properties to comply, with all Environmental Laws in all
material respects.  The Parent and the Borrower shall, and shall cause each
other Loan Party and each other Subsidiary to, promptly take all actions and pay
or arrange to pay all costs necessary for it and for the Properties to comply in
all material respects with all Environmental Laws and all Governmental
Approvals, including actions to remove and dispose of all Hazardous Materials
and to clean up the Properties as required under Environmental Laws where the
failure to do so could reasonably be expected to have a Material Adverse
Effect.  The Parent and the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, promptly take all actions necessary to
prevent the imposition of any Liens on any of their respective properties
arising out of or related to any Environmental Laws.  Nothing in this Section
shall impose any obligation or liability whatsoever on the Administrative Agent
or any Lender.
 
60

--------------------------------------------------------------------------------

 


 
Section 7.10.  Further Assurances.

 
At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, duly execute and deliver or cause to be duly executed
and delivered, to the Administrative Agent such further instruments, documents
and certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.


 
Section 7.11.  Material Contracts.

 
The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, duly and punctually perform and comply with any and
all material representations, warranties, covenants and agreements expressed as
binding upon any such Person under any Material Contract.  The Parent and the
Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, do or knowingly permit to be done anything to impair materially
the value of the Material Contracts taken as a whole.


 
Section 7.12.  REIT Status.

 
The Parent shall maintain its status as a REIT and election to be treated as a
REIT under the Internal Revenue Code.


 
Section 7.13.  Exchange Listing.

 
The Parent shall maintain at least one class of common shares of the Parent
having trading privileges on the New York Stock Exchange or the American Stock
Exchange or which is subject to price quotations on The NASDAQ Stock Market’s
National Market System.


 
Section 7.14.  Guarantors.

 
(a)           Within 7 Business Days of any Person becoming a Material
Subsidiary (other than an Excluded Subsidiary) after the Agreement Date, the
Borrower shall deliver to the Administrative Agent each of the following in form
and substance satisfactory to the Administrative Agent: (i) an Accession
Agreement executed by such Subsidiary and (ii) the items that would have been
delivered under subsections (iv) through (viii) and (xiv) of Section 5.1.(a) if
such Subsidiary had been a Material Subsidiary on the Agreement Date; provided,
however, promptly (and in any event within 7 Business Days) upon any Excluded
Subsidiary ceasing to be subject to the restriction which prevented it from
becoming a Guarantor on the Effective Date or delivering an Accession Agreement
pursuant to this Section, as the case may be, such Subsidiary shall comply with
the provisions of this Section.


(b)           The Borrower may request in writing that the Administrative Agent
release, and upon receipt of such request the Administrative Agent shall
release, a Guarantor (other than the Parent) from the Guaranty so long as:
(i) such Guarantor is not otherwise required to be a party to the Guaranty under
the immediately preceding subsection (a); (ii) no Default or Event of Default
shall then be in existence or would occur as a result of such release, including
without limitation, a Default or Event of Default resulting from a violation of
any of the covenants contained in Section 9.1.; (iii) the representations and
warranties made or deemed made by the Parent, the Borrower and each other Loan
Party in the Loan Documents to which any of them is a party, shall be true and
correct on and as of the date of such release with the same force and effect as
if made on and as of such date except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate on and as of
such earlier date) and except for changes in factual circumstances expressly
permitted under the Loan Documents; and (iv) the Administrative Agent shall have
received such written request at least 10 Business Days (or such shorter period
as may be acceptable to the Administrative Agent) prior to the requested date of
release.  Delivery by the Borrower to the Administrative Agent of any such
request shall constitute a representation by the Borrower that the matters set
forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request.
 
61

--------------------------------------------------------------------------------

 


Article VIII. Information
 
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.7., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.7., the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:


 
Section 8.1.  Quarterly Financial Statements.

 
As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 45 days after the close of each of the first, second and third fiscal
quarters of the Parent), the unaudited consolidated balance sheet of the Parent
and its Subsidiaries as at the end of such period and the related unaudited
consolidated statements of operations, income and cash flows of the Parent and
its Subsidiaries for such period, setting forth in each case in comparative form
the figures as of the end of and for the corresponding periods of the previous
fiscal year, all of which shall be certified by either (i) any two of the
following officers of the Parent (x) the chief executive officer, (y) the chief
financial officer or (z) the chief accounting officer, or (ii) the treasurer of
the Parent and any one of the following officers of the Parent (x) the chief
executive officer, (y) the chief financial officer or (z) the chief accounting
officer, in their opinion, to present fairly, in accordance with GAAP and in all
material respects, the consolidated financial position of the Parent and its
Subsidiaries as at the date thereof and the results of operations for such
period (subject to normal year-end audit adjustments).


 
Section 8.2.  Year-End Statements.

 
As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 90 days after the end of each fiscal year of the Parent), the audited
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal year and the related audited consolidated statements of operations,
stockholders’ equity, income and cash flows of the Parent and its Subsidiaries
for such fiscal year, setting forth in comparative form the figures as at the
end of and for the previous fiscal year, all of which shall be (a) certified by
either (i) any two of the following officers of the Parent (x) the chief
executive officer, (y) the chief financial officer or (z) the chief accounting
officer, or (ii) the treasurer of the Parent and any one of the following
officers of the Parent (x) the chief executive officer, (y) the chief financial
officer or (z) the chief accounting officer, in their opinion, to present
fairly, in accordance with GAAP and in all material respects, the financial
position of the Parent and its Subsidiaries as at the date thereof and the
result of operations for such period and (b) accompanied by the report thereon
of KPMG LLP or any other independent certified public accountants of recognized
national standing reasonably acceptable to the Administrative Agent, whose
certificate shall be unqualified and in scope and substance satisfactory to the
Requisite Lenders and who shall have authorized the Parent to deliver such
financial statements and certification thereof to the Administrative Agent and
the Lenders pursuant to this Agreement.


 
Section 8.3.  Compliance Certificate; Statement of Funds from Operations; Report
of Acquired Properties.

 
(a)           At the time the financial statements are furnished pursuant to
Sections 8.1. and 8.2., or within five (5) days of the Administrative Agent’s
request if the Administrative Agent reasonably believes that an Event of Default
may have occurred or may be about to occur, a certificate substantially in the
form of Exhibit H (a “Compliance Certificate”) executed on behalf of the
Borrower by the chief financial officer, chief accounting officer or treasurer
of the Parent (i) setting forth in reasonable detail as of the end of such
quarterly accounting period or fiscal year, as the case may be, the calculations
required
 
62

--------------------------------------------------------------------------------

 
 
to establish whether the Borrower was in compliance with the covenants contained
in Section 9.1.; and (ii) stating that no Default or Event of Default exists,
or, if such is not the case, specifying such Default or Event of Default and its
nature, when it occurred and the steps being taken by the Borrower with respect
to such event, condition or failure.


(b)           At the time the financial statements are furnished pursuant to
Sections 8.1. and 8.2., a statement of Funds From Operations certified by the
chief financial officer, chief accounting officer or treasurer of the Parent in
form and substance reasonably satisfactory to the Administrative Agent.


(c)           At the time the financial statements are furnished pursuant to
Sections 8.1. and 8.2., a report of newly acquired Properties, in form and
substance reasonably satisfactory to the Administrative Agent, which shall
include, without limitation, the Net Operating Income of such Property, the cost
of acquisition of such Property and the amount of Secured Indebtedness secured
by a Lien on such Property.


 
Section 8.4.  Other Information.

 
(a)           Promptly upon receipt thereof, copies of all reports, if any,
submitted to the Parent or its Board of Directors by its independent public
accountants including, without limitation, any management report;


(b)           Within five (5) Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S-8 or its
equivalent), reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all
other periodic reports which any Loan Party or any other Subsidiary shall file
with the Securities and Exchange Commission (or any Governmental Authority
substituted therefor) or any national securities exchange;


(c)           Promptly upon the mailing thereof to the shareholders of the
Parent generally, to the other partners of the Borrower, to any Subsidiary or to
any other Loan Party, copies of all financial statements, reports and proxy
statements so mailed and promptly upon the issuance thereof copies of all press
releases issued by the Parent, the Borrower, any Subsidiary or any other Loan
Party;


(d)           Prompt notice of the sale, transfer or other disposition of any
material assets of the Parent, the Borrower, any other Loan Party or any other
Subsidiary to any Person other than the Parent, the Borrower, any other Loan
Party or any other Subsidiary;


(e)           Within 10 Business Days of the request of the Requisite Lenders,
any financial information maintained with respect to the Parent, the Borrower or
their real estate projects, including, without limitation, property cash flow
projections, property budgets, operating statements, leasing status reports,
contingent liability summaries, note receivable summaries, and summaries of cash
and cash equivalents and overhead budgets, all in form and substance reasonably
satisfactory to the Administrative Agent;


(f)           At the time the financial statements are furnished pursuant to
Sections 8.1. or 8.2. cash flow projections, balance sheet projections and
projected results of the covenants set forth in Section 9.1., in each case for
the immediately following four fiscal quarters, broken out on a quarterly basis,
all in form and substance reasonably satisfactory to the Administrative Agent;
 
63

--------------------------------------------------------------------------------

 


(g)           Within ten (10) Business Days of the Administrative Agent’s
request therefor, a report in form and content satisfactory to the
Administrative Agent detailing the Borrower’s, together with its Subsidiaries’,
projected sources and uses of cash for the period of four consecutive fiscal
quarters immediately following the date of the Administrative Agent’s
request.  Such sources shall include but not be limited to excess operating cash
flow, availability under this Agreement, unused availability under committed
development loans, unfunded committed equity and any other committed sources of
funds.  Such uses shall include but not be limited to cash obligations for
binding acquisitions, unfunded development costs, capital expenditures, debt
service, overhead, dividends, maturing Property loans, hedge settlements and
other anticipated uses of cash;


(h)           If any ERISA Event shall occur that individually, or together with
any other ERISA Event that has occurred, could reasonably be expected to have a
Material Adverse Effect, a certificate of the chief executive officer or chief
financial officer of the Parent setting forth details as to such occurrence and
the action, if any, which the Parent, the Borrower or applicable member of the
ERISA Group is required or proposes to take;


(i)           To the extent any Responsible Officer of any Loan Party or any
other Subsidiary is aware of the same, prompt notice of the commencement of any
proceeding or investigation by or before any Governmental Authority and any
action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating adversely to, or adversely affecting any
Loan Party or any other Subsidiary or any of their respective properties, assets
or businesses which involve claims individually or in the aggregate of
$10,000,000 or more, and prompt notice of the receipt of notice that any United
States income tax returns of any Loan Party or any other Subsidiary are being
audited;


(j)           A copy of any amendment to the certificate or articles of
incorporation or formation, bylaws, partnership agreement or other similar
organizational documents of the Parent, the Borrower or any other Loan
Party within five (5) Business Days after the effectiveness thereof;


(k)           Prompt notice of any change in the senior management of the
Parent, the Borrower, any Subsidiary or any other Loan Party and the occurrence
of any event, or any change in the business, assets, liabilities, financial
condition, results of operations or business prospects of any Loan Party or any
other Subsidiary, which has had, or could reasonably be expected to have, a
Material Adverse Effect;


(l)           Prompt notice of the occurrence of any Default or Event of Default
or any event which constitutes or which with the passage of time, the giving of
notice, or otherwise, would constitute a default or event of default by any Loan
Party or any other Subsidiary under any Material Contract to which any such
Person is a party or by which any such Person or any of its respective
properties may be bound;


(m)           Promptly upon entering into any Material Contract or Specified
Derivatives Contract after the Agreement Date, a copy of such contract;


(n)           Prompt notice of any order, judgment or decree in excess of
$10,000,000 having been entered against any Loan Party or any other Subsidiary
or any of their respective properties or assets;


(o)           To the extent any Responsible Officer of any Loan Party or any
other Subsidiary is aware of same, any notification of a material violation of
any Applicable Law or any inquiry shall have been received by any Loan Party or
any other Subsidiary from any Governmental Authority;
 
64

--------------------------------------------------------------------------------

 


(p)           Prompt notice of the acquisition, incorporation or other creation
of any Subsidiary, the purpose for such Subsidiary, the nature of the assets and
liabilities thereof and whether such Subsidiary is a Wholly Owned Subsidiary of
the Parent or the Borrower;


(q)           Promptly upon the request of the Administrative Agent, evidence of
the Parent’s calculation of the Ownership Share with respect to a Subsidiary or
a Consolidated Affiliate or an Unconsolidated Affiliate, such evidence to be in
form and detail satisfactory to the Administrative Agent;


(r)           Promptly, upon each request, information identifying the Borrower
as a Lender may request in order to comply with the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001));


(s)           Promptly, and in any event within 3 Business Days after the Parent
obtains knowledge thereof, written notice of the occurrence of any of the
following:  (i) the Parent, the Borrower, any Loan Party or any other Subsidiary
shall receive notice that any violation of or noncompliance with any
Environmental Law has or may have been committed or is threatened; (ii) the
Parent, the Borrower, any Loan Party or any other Subsidiary shall receive
notice that any administrative or judicial complaint, order or petition has been
filed or other proceeding has been initiated, or is about to be filed or
initiated against any such Person alleging any violation of or noncompliance
with any Environmental Law or requiring any such Person to take any action in
connection with the release or threatened release of Hazardous Materials;
(iii) the Parent, the Borrower, any Loan Party or any other Subsidiary shall
receive any notice from a Governmental Authority or private party alleging that
any such Person may be liable or responsible for any costs associated with a
response to, or remediation or cleanup of, a release or threatened release of
Hazardous Materials or any damages caused thereby; or (iv) the Parent, the
Borrower, any Loan Party or any other Subsidiary shall receive notice of any
other fact, circumstance or condition that could reasonably be expected to form
the basis of an environmental claim, and the matters covered by such notice(s),
whether individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect;


(t)           Not later than three (3) Business Days after the Parent receives
notice of the same from any Rating Agency or otherwise learns of the same,
notice of the issuance of any change or withdrawal in the Credit Rating by any
Rating Agency in respect of the Parent, together with the details thereof, and
of any announcement by such Rating Agency that any such Credit Rating is “under
review” or that any such Credit Rating has been placed on a watch list or that
any similar action has been taking by such Rating Agency;


(u)           From time to time and promptly upon each request, such data,
certificates, reports, statements, opinions of counsel, documents or further
information regarding any Property or the business, assets, liabilities,
financial condition, results of operations or business prospects of the Parent,
the Borrower, any of its Subsidiaries, or any other Loan Party as the
Administrative Agent or any Lender may reasonably request.


 
Section 8.5.  Electronic Delivery of Certain Information.

 
(a)           Documents required to be delivered pursuant to the Loan Documents
shall be delivered by electronic communication and delivery, including, the
Internet, e-mail or intranet websites to which the Administrative Agent and each
Lender have access (including a commercial, third-party website such as
www.Edgar.com <http://www.Edgar.com> or a website sponsored or hosted by the
Administrative Agent or the Parent) provided that the foregoing shall not apply
to (i) notices to any Lender (or the Issuing Bank) pursuant to Article II. and
(ii) any Lender that has notified the Administrative Agent, the Parent or the
Borrower that it cannot or does not want to receive electronic
communications.  The Administrative Agent, the Parent or the Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic delivery pursuant to procedures approved by it for all or
 
65

--------------------------------------------------------------------------------

 
 
particular notices or communications.  Documents or notices delivered
electronically shall be deemed to have been delivered twenty-four (24) hours
after the date and time on which the Administrative Agent, the Parent or the
Borrower posts such documents or the documents become available on a commercial
website and the Administrative Agent, the Parent or Borrower notifies each
Lender of said posting and provides a link thereto provided if such notice or
other communication is not sent or posted during the normal business hours of
the recipient, said posting date and time shall be deemed to have commenced as
of  9:00 a.m. Pacific time on the opening of business on the next Business Day
for the recipient.  Notwithstanding anything contained herein, in every instance
the Parent and the Borrower shall be required to provide paper copies of the
certificates required by Section 8.3. to the Administrative Agent and shall
deliver paper copies of any documents to the Administrative Agent or to any
Lender that requests such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such
Lender.  Except for the certificates required by Section 8.3., the
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents delivered electronically, and in any
event shall have no responsibility to monitor compliance by the Parent or
Borrower with any such request for delivery.  Each Lender shall be solely
responsible for requesting delivery to it of paper copies and maintaining its
paper or electronic documents.


(b)           Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Parent or the
Borrower by the Administrative Agent.


 
Section 8.6.  Public/Private Information.

 
The Parent and the Borrower shall cooperate with the Administrative Agent in
connection with the publication of certain materials and/or information provided
by or on behalf of the Parent or the Borrower.  Documents required to be
delivered pursuant to the Loan Documents shall be delivered by or on behalf of
the Parent or the Borrower to the Administrative Agent and the Lenders
(collectively, “Information Materials”) pursuant to this Article and the Parent
or the Borrower shall designate Information Materials (a) that are either
available to the public or not material with respect to the Parent, the Borrower
and the other Subsidiaries or any of their respective securities for purposes of
United States federal and state securities laws, as “Public Information” and (b)
that are not Public Information as “Private Information”.


 
Section 8.7.  USA Patriot Act Notice; Compliance.

 
The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations issued
with respect thereto require all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an “account” with such financial institution.  Consequently, a Lender
(for itself and/or as Administrative Agent for all Lenders hereunder) may from
time-to-time request, and the Parent and the Borrower shall, and shall cause the
other Loan Parties to, provide to such Lender, such Loan Party’s name, address,
tax identification number and/or such other identification information as shall
be necessary for such Lender to comply with federal law.  An “account” for this
purpose may include, without limitation, a deposit account, cash management
service, a transaction or asset account, a credit account, a loan or other
extension of credit, and/or other financial services product.
 
66

--------------------------------------------------------------------------------

 


Article IX. Negative Covenants
 
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.7., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.7., the Parent and the Borrower, as
applicable, shall comply with the following covenants:


 
Section 9.1.  Financial Covenants.

 
(a)           Ratio of Total Indebtedness to Total Asset Value.  The Parent
shall not permit the ratio of (i) Total Indebtedness to (ii) Total Asset Value
to exceed 0.60 to 1.00 at any time.


(b)           Ratio of Adjusted EBITDA to Fixed Charges.  The Parent shall not
permit the ratio of (i) the product of (A) Adjusted EBITDA of the Parent and its
Subsidiaries determined on a consolidated basis for the two consecutive fiscal
quarters most recently ended multiplied by (B) 2 to (ii) the product of
(A) Fixed Charges of the Parent and its Subsidiaries determined on a
consolidated basis for the two consecutive fiscal quarters most recently ended
multiplied by (B) 2, to be less than the applicable ratio set forth below as of
the last day of the fiscal quarters set forth below:


Fiscal Quarter Ending
Ratio of Adjusted EBITDA to Fixed Charges
March 31, 2011 and June 30, 2011
1.40 to 1.00
September 30, 2011
1.45 to 1.00
December 31, 2011 and each fiscal quarter ending thereafter
1.50 to 1.00



(c)           Ratio of Secured Indebtedness to Total Asset Value.  The Parent
shall not permit the ratio of (i) Secured Indebtedness of the Parent and its
Subsidiaries determined on a consolidated basis to (ii) Total Asset Value, to
exceed 0.50 to 1.00 at any time.


(d)           Ratio of Secured Recourse Indebtedness to Total Asset Value.  The
Parent shall not permit the ratio of (i) Secured Recourse Indebtedness of the
Parent and its Subsidiaries determined on a consolidated basis to (ii) Total
Asset Value, to exceed 0.10 to 1.00 at any time.


(e)           Ratio of Unencumbered Adjusted NOI to Unsecured Indebtedness.  The
Parent shall not permit the ratio of (i) the product of (A) Unencumbered
Adjusted NOI for the two consecutive fiscal quarters most recently ended
multiplied by (B) 2 to (ii)  Unsecured Indebtedness of the Parent and its
Subsidiaries to be less than 0.13 to 1.00 at any time.  For the purpose of
calculating the ratio set forth in this Subsection (e), if an Eligible Property
or Non-Core Property has been acquired during the two consecutive fiscal
quarters most recently ended, the Parent may include in such calculation the
Unencumbered Adjusted NOI of such Property calculated on a proforma basis, so
long as the Administrative Agent shall have given its prior written consent,
which consent shall not be unreasonably withheld.


(f)           Minimum Tangible Net Worth.  The Parent shall not permit Tangible
Net Worth at any time to be less than (i) $693,349,000 plus (ii) 85% of the Net
Proceeds of all Equity Issuances effected at any time after the Agreement Date
by the Parent, the Borrower or any of their Subsidiaries to any Person other
than the Parent, the Borrower or any of their Subsidiaries.
 
67

--------------------------------------------------------------------------------

 


(g)           Dividends and Other Restricted Payments.   The Parent shall not,
and shall not permit the Borrower or any of their Subsidiaries (other than
Parkway Properties Office Fund, L.P., Parkway Properties Office Fund II, L.P.
and any other Consolidated Affiliate (provided that the Administrative Agent has
given its prior written consent to such Consolidated Affiliate being excluded
from the restrictions of this subsection (g)) to, declare or make any Restricted
Payment; provided, however, that the Parent, the Borrower and their respective
Subsidiaries may declare and make the following Restricted Payments so long as
no Default or Event of Default would result therefrom:


(i)           the Borrower may pay cash dividends to the Parent and other
holders of partnership interests in the Borrower with respect to any fiscal year
ending during the term of this Agreement to the extent necessary for the Parent
to distribute, and the Parent may so distribute, cash dividends to its
shareholders in an aggregate amount not to exceed the greater of (i) the amount
required to be distributed for the Parent to remain in compliance with
Section 7.12. or (ii) 90% of Funds From Operations;


(ii)           the Borrower may pay cash dividends to the Parent and other
holders of partnership interests in the Borrower with respect to any fiscal year
ending during the term of this Agreement to the extent necessary for the Parent
to distribute, and the Parent may so distribute cash distributions to its
shareholders of capital gains resulting from gains from certain asset sales to
the extent necessary to avoid payment of taxes on such asset sales imposed under
Sections 857(b)(3) and 4981 of the Internal Revenue Code;


(iii)           a Subsidiary that is not a Wholly Owned Subsidiary may make cash
distributions to holders of Equity Interests issued by such Subsidiary; and


(iv)           Subsidiaries may pay Restricted Payments to the Borrower or any
other Subsidiary.


Notwithstanding the foregoing, but subject to the following sentence, if a
Default or Event of Default exists, the Borrower may only declare and make cash
distributions to the Parent and other holders of partnership interests in the
Borrower with respect to any fiscal year to the extent necessary for the Parent
to distribute, and the Parent may so distribute, an aggregate amount not to
exceed the minimum amount necessary for the Parent to remain in compliance with
Section 7.12.  If a Default or Event of Default specified in Section 10.1.(a),
Section 10.1.(b), Section 10.1.(e) or Section 10.1.(f) shall exist, or if as a
result of the occurrence of any other Event of Default any of the Obligations
have been accelerated pursuant to Section 10.2.(a), the Parent shall not, and
shall not permit the Borrower or any Subsidiary to, make any Restricted Payments
to any Person other than to the Parent, the Borrower or any Subsidiary.


(h)           Permitted Investments.  The Parent shall not, and shall not permit
the Borrower, any Loan Party or any other Subsidiary to, make an Investment in
or otherwise own the following items which would cause the aggregate value of
such holdings of such Persons to exceed the following percentages of Total Asset
Value at any time:


(i)           Investments (A) in Subsidiaries that are not Wholly Owned
Subsidiaries, in Unconsolidated Affiliates and in Consolidated Affiliates, such
that the aggregate book value of such Investments exceeds 35.0% of Total Asset
Value and (B) in Unconsolidated Affiliates, such that the aggregate book value
of such Investments exceeds 10.0% of Total Asset Value;


(ii)           Investments in Equity Interests in Persons that are not
Subsidiaries or Unconsolidated Affiliates, such that the aggregate value of such
Investments calculated on the basis of the lower of cost or market exceeds 5.0%
of Total Asset Value;
 
68

--------------------------------------------------------------------------------

 


(iii)           Mortgage Receivables, such that the aggregate book value of such
Mortgage Receivables exceeds 5.0% of Total Asset Value at any time; and


(iv)           the aggregate amount of Total Budgeted Costs for Development
Properties in which the Parent either has a direct or indirect ownership
interest such that the aggregate amount thereof exceeds 7.50% of Total Asset
Value.  If a Development Property is owned by an Unconsolidated Affiliate of the
Parent, the Borrower or any Subsidiary, then the product of (A) the Parent’s,
the Borrower’s or such Subsidiary’s Ownership Share in such Unconsolidated
Affiliate and (B) the amount of the Total Budgeted Costs for such Development
Property, shall be used in calculating such investment limitation; and


(v)           Ownership of, or Investments in, Properties that are not office
properties such that the aggregate GAAP book value thereof exceeds 5.0% of Total
Asset Value.


In addition to the foregoing limitations, the aggregate value of all of the
items subject to any of the limitations in the preceding clauses (ii) through
(v) shall not exceed 15.0% of Total Asset Value.


(i)           Eligible Property Requirements.  The Parent and the Borrower shall
not permit at any time (a) the product of Unencumbered Adjusted NOI determined
on an aggregate basis for the two consecutive fiscal quarters most recently
ended multiplied by 2 to be less than $13,000,000 or (b) the number of Eligible
Properties to be less than 8.  For the purpose of calculating clause (a) of this
Section 9.1.(i), if an Eligible Property or Non-Core Property has been acquired
during the two consecutive fiscal quarters most recently ended, the Parent may
include in such calculation the Unencumbered Adjusted NOI of such Property
calculated on a proforma basis, so long as the Administrative Agent shall have
given its prior written consent, which consent shall not be unreasonably
withheld.


(j)           Assets Owned by Borrower and Guarantors.  The Parent shall not
permit the amount of Adjusted Total Asset Value attributable to assets directly
owned by the Borrower and the Guarantors to be less than 95.0% of Adjusted Total
Asset Value at any time.


 
Section 9.2.  Liens; Negative Pledge.

 
 
           (a)           The Parent and the Borrower shall not, and shall not
permit any Subsidiary or any other Loan Party to, create, assume, or incur any
Lien (other than Permitted Liens) upon any of its properties, assets, income or
profits of any character whether now owned or hereafter acquired if immediately
prior to the creation, assumption or incurring of such Lien, or immediately
thereafter, a Default or Event of Default is or would be in existence, including
without limitation, a Default or Event of Default resulting from a violation of
any of the covenants contained in Section 9.1.
 
 
(b)           The Parent and the Borrower shall not, and shall not permit any
Subsidiary or any other Loan Party to, enter into, assume or otherwise be bound
by any Negative Pledge except for a Negative Pledge contained in any agreement
(i) evidencing Indebtedness of such Person, but only to the extent that neither
a Default or Event of Default is in existence at the time such Indebtedness is
created, incurred or assumed, nor would result from the creation, incurrence or
assumption of such Indebtedness (including without limitation, a Default or
Event of Default resulting from a violation of any of the covenants contained in
Section 9.1.); (ii) which Indebtedness is secured by a Lien permitted to exist
pursuant to this Agreement, and (iii) which prohibits the creation of any other
Lien on only the property securing such Indebtedness as of the date such
agreement was entered into.
 
69

--------------------------------------------------------------------------------

 
 


 
Section 9.3.  Restrictions on Intercompany Transfers.

 
The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary (other than an Excluded Subsidiary) to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary (other
than an Excluded Subsidiary) to: (a) pay dividends or make any other
distribution on any of such Subsidiary’s capital stock or other equity interests
owned by the Parent, the Borrower or any other Subsidiary; (b) pay any
Indebtedness owed to the Parent, the Borrower or any other Subsidiary; (c) make
loans or advances to the Parent, the Borrower or any other Subsidiary; or
(d) transfer any of its property or assets to the Parent, the Borrower or any
other Subsidiary; other than (i) with respect to clauses (a) through (d) those
encumbrances or restrictions contained in  any Loan Document or, (ii) with
respect to clause (d), customary provisions restricting assignment of any
agreement entered into by the Parent, the Borrower, any other Loan Party or any
Subsidiary in the ordinary course of business.


 
Section 9.4.  Merger, Consolidation, Sales of Assets and Other Arrangements.

 
The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, (i) enter into any transaction of merger or
consolidation; (ii) liquidate, windup or dissolve itself (or suffer any
liquidation or dissolution); (iii) convey, sell, lease, sublease, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, or the capital stock of or other
Equity Interests in any of its Subsidiaries, whether now owned or hereafter
acquired; or (iv) acquire a Substantial Amount of the assets of, or make an
Investment of a Substantial Amount in, any other Person; provided, however,
that:


(a)           any of the actions described in the immediately preceding
clauses (i), (ii) and (iii) (other than a conveyance, sale, transfer or other
disposition subject to the immediately following subsection (d), in which case
the provisions of such subsection shall apply) may be taken with respect to any
Subsidiary or any other Loan Party (other than the Parent or the Borrower) so
long as immediately prior to the taking of such action and after giving effect
thereto, no Default or Event of Default exists or would result therefrom;


(b)           any Subsidiary may merge with a Loan Party so long as such Loan
Party is the survivor;


(c)           any Subsidiary may sell, transfer or dispose of its assets to a
Loan Party;


(d)           any Loan Party and any other Subsidiary may, directly or
indirectly, (A) acquire (whether by purchase, acquisition of Equity Interests of
a Person, or as a result of a merger or consolidation) a Substantial Amount of
the assets of, or make an Investment of a Substantial Amount in, any other
Person and (B) convey, sell, lease or otherwise transfer, whether by one or a
series of transactions, a Substantial Amount of assets (including Equity
Interests of Subsidiaries) to any other Person, so long as, in each case,
(1) the Borrower shall have given the Administrative Agent and the Lenders at
least thirty (30) days’ prior written notice of such acquisition, Investment,
conveyance, sale, lease or other transfer; (2) immediately prior thereto, and
immediately thereafter and after giving effect thereto, no Default or Event of
Default is or would be in existence, including, without limitation, a Default or
Event of Default resulting from a breach of Section 9.1.; (3) in the case of a
consolidation or merger involving the Borrower, the Borrower shall be the
survivor thereof and (4) at the time the Borrower gives notice pursuant to
clause (1) of this subsection, the Borrower shall have delivered to the
Administrative Agent for distribution to each of the Lenders a Compliance
Certificate, calculated on a pro forma basis, evidencing the continued
compliance by the Loan Parties with the terms and conditions of this Agreement
and the other Loan Documents, including without limitation, the financial the
covenants contained in Section 9.1. after giving effect to such acquisition,
Investment, conveyance, sale, lease or other transfer; and
 
70

--------------------------------------------------------------------------------

 


(e)           the Parent, the Borrower, the other Loan Parties and the other
Subsidiaries may lease and sublease their respective assets, as lessor or
sublessor (as the case may be), in the ordinary course of their business.


Further, no Loan Party nor any Subsidiary, shall enter into any sale-leaseback
transactions or other transaction by which such Person shall remain liable as
lessee (or the economic equivalent thereof) of any real or personal property
that it has sold or leased to another Person.


 
Section 9.5.  Plans.

 
The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, permit any of its respective assets to become or be
deemed to be “plan assets” within the meaning of ERISA, the Internal Revenue
Code and the respective regulations promulgated thereunder.  The Parent and the
Borrower shall not cause or permit to occur, and shall not permit any other
member of the ERISA Group to cause or permit to occur, any ERISA Event if such
ERISA Event could reasonably be expected to have a Material Adverse Effect.


 
Section 9.6.  Fiscal Year.

 
The Parent and the Borrower shall not, and shall not permit any other Loan Party
or other Subsidiary to, change its fiscal year from that in effect as of the
Agreement Date.


 
Section 9.7.  Modifications of Organizational Documents and Material Contracts.

 
The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, amend, supplement, restate or otherwise modify its
certificate or articles of incorporation or formation, by-laws, operating
agreement, declaration of trust, partnership agreement or other applicable
organizational document if such amendment, supplement, restatement or other
modification (a) results in an Event of Default or (b) could reasonably be
expected to have a Material Adverse Effect.  The Parent and the Borrower shall
not enter into, and shall not permit any Subsidiary or other Loan Party to enter
into, any amendment or modification to any Material Contract which could
reasonably be expected to have a Material Adverse Effect or default in the
performance of any obligations of any Loan Party or other Subsidiary in any
Material Contract or permit any Material Contract to be canceled or terminated
prior to its stated maturity.


 
Section 9.8.  Transactions with Affiliates.

 
The Parent and the Borrower shall not permit to exist or enter into, and shall
not permit any other Loan Party or any other Subsidiary to permit to exist or
enter into, any transaction (including the purchase, sale, lease or exchange of
any property or the rendering of any service) with any Affiliate, except (a) as
set forth on Schedule 6.1.(r) or (b) transactions in the ordinary course of and
pursuant to the reasonable requirements of the business of the Parent, the
Borrower, such other Loan Party or such other Subsidiary and upon fair and
reasonable terms which are no less favorable to the Parent, the Borrower, such
other Loan Party or such other Subsidiary than would be obtained in a comparable
arm’s length transaction with a Person that is not an
Affiliate.  Notwithstanding the foregoing, no payments may be made with respect
to any items set forth on such Schedule 6.1.(r) if a Default or Event of Default
exists or would result therefrom.
 
71

--------------------------------------------------------------------------------

 


 
Section 9.9.  Environmental Matters.

 
The Parent, the Borrower shall not, and shall not permit any other Loan Party,
any other Subsidiary or any other Person to, use, generate, discharge, emit,
manufacture, handle, process, store, release, transport, remove, dispose of or
clean up any Hazardous Materials on, under or from the Properties in material
violation of any Environmental Law or in a manner that could reasonably be
expected to lead to any material environmental claim or pose a material risk to
human health, safety or the environment.  Nothing in this Section shall impose
any obligation or liability whatsoever on the Administrative Agent or any
Lender.


 
Section 9.10.  Derivatives Contracts.

 
The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to enter into or become obligated in respect of,
Derivatives Contracts, other than Derivatives Contracts entered into by the
Parent, the Borrower, any such Loan Party or any such Subsidiary in the ordinary
course of business and which are established to hedge in respect of liabilities,
commitments or assets held or reasonably anticipated by the Parent, the
Borrower, such other Loan Party or such other Subsidiary.


Article X. Default
 
 
Section 10.1.  Events of Default.

 
Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:


(a)           Default in Payment.


(i)           The Borrower shall fail to pay when due under this Agreement or
any other Loan Document (whether upon demand, at maturity, by reason of
acceleration or otherwise) the principal of the Loans or any Reimbursement
Obligation; or


(ii)           The Borrower shall fail to pay when due under this Agreement or
any other Loan Document (whether upon demand, at maturity, by reason of
acceleration or otherwise) any interest on any of the Loans or any of the other
payment Obligations owing by the Borrower under this Agreement (other than
described in subsection (a)(i) above), any other Loan Document or the Fee
Letter, or any other Loan Party shall fail to pay when due any payment
obligation owing by such Loan Party under any Loan Document to which it is a
party; and, in the case of this subsection (a)(ii) only, such failure shall
continue for a period of 5 Business Days after the date such payment becomes
due.


(b)           Default in Performance.


(i)           Any Loan Party shall fail to perform or observe any term,
covenant, condition or agreement on its part to be performed or observed and
contained in Sections 7.7., 7.12. or 7.14., Article VIII. or Article IX.; or


(ii)           Any Loan Party shall fail to perform or observe any term,
covenant, condition or agreement contained in this Agreement or any other Loan
Document to which it is a party and not otherwise mentioned in this Section, and
in the case of this subsection (b)(ii) only, such failure shall continue for a
period of 30 days after the earlier of (x) the date upon which a Responsible
Officer of the Parent, the Borrower or such other Loan Party obtains knowledge
of such failure or (y) the date upon which the Parent, the Borrower has received
written notice of such failure from the Administrative Agent.
 
72

--------------------------------------------------------------------------------

 


(c)           Misrepresentations.  Any written statement, representation or
warranty made or deemed made by or on behalf of any Loan Party under this
Agreement or under any other Loan Document, or any amendment hereto or thereto,
or in any other writing or statement at any time furnished by, or at the
direction of, any Loan Party to the Administrative Agent, the Issuing Bank or
any Lender, shall at any time prove to have been incorrect or misleading in any
material respect when furnished or made or deemed made.


(d)           Indebtedness Cross-Default.


(i)           The Parent, the Borrower, any other Loan Party or any other
Subsidiary shall fail to make any payment when due and payable in respect of
(either in a single instance or on a cumulative basis) (x) Recourse Indebtedness
of the Parent, the Borrower or any Subsidiary (other than the Loans and
Reimbursement Obligations) having an aggregate outstanding principal amount in
excess of $20,000,000, (y) Nonrecourse Indebtedness of the Parent, the Borrower
or any Subsidiary having an aggregate outstanding principal amount in excess of
$75,000,000 or (z) an aggregate amount of Indebtedness with respect to
Derivatives Contracts, having, without regard to the effect of any close-out
netting provision, Derivatives Termination Values of $10,000,000 or more (each
of the Indebtedness described in clauses (x), (y) and (z) above, “Material
Indebtedness”); or


(ii)           (x) The maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid or repurchased prior to the stated maturity thereof; or
 
(iii)           Any other event shall have occurred and be continuing which,
with or without the passage of time, the giving of notice, or otherwise, would
permit any holder or holders of any Material Indebtedness, any trustee or agent
acting on behalf of such holder or holders or any other Person, to accelerate
the maturity of any such Material Indebtedness or require any such Material
Indebtedness to be prepaid or repurchased prior to its stated maturity; or


(iv)           There occurs an “Event of Default” under and as defined in any
Derivatives Contract as to which the Parent, the Borrower, any Loan Party or any
of other Subsidiary is a “Defaulting Party” (as defined therein), or there
occurs an “Early Termination Date” (as defined therein) in respect of any
Specified Derivatives Contract as a result of a “Termination Event” (as defined
therein) as to which the Parent or any of its Subsidiaries is an “Affected
Party” (as defined therein), in each case with respect to Material Indebtedness.


(e)           Voluntary Bankruptcy Proceeding.  The Parent, the Borrower, any
other Loan Party or any Significant Subsidiary shall:  (i) commence a voluntary
case under the Bankruptcy Code or other federal bankruptcy laws (as now or
hereafter in effect); (ii) file a petition seeking to take advantage of any
other Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; (iii) consent
to, or fail to contest in a timely and appropriate manner, any petition filed
against it in an involuntary case under such bankruptcy laws or other Applicable
Laws or consent to any proceeding or action described in the immediately
following subsection (f); (iv) apply for or consent to, or fail to contest in a
timely and appropriate manner, the appointment of, or the taking of possession
by, a receiver, custodian, trustee, or liquidator of itself or of a substantial
part of its property, domestic or foreign; (v) admit in writing its inability to
pay its debts as they become due; (vi) make a general assignment for the benefit
of creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.
 
73

--------------------------------------------------------------------------------

 


(f)           Involuntary Bankruptcy Proceeding.  A case or other proceeding
shall be commenced against the Parent, the Borrower, any other Loan Party or any
Significant Subsidiary in any court of competent jurisdiction
seeking:  (i) relief under the Bankruptcy Code or other federal bankruptcy laws
(as now or hereafter in effect) or under any other Applicable Laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts; or (ii) the appointment of a trustee,
receiver, custodian, liquidator or the like of such Person, or of all or any
substantial part of the assets, domestic or foreign, of such Person, and in the
case of either clause (i) or (ii) such case or proceeding shall continue
undismissed or unstayed for a period of 60 consecutive days, or an order
granting the remedy or other relief requested in such case or proceeding
(including, but not limited to, an order for relief under such Bankruptcy Code
or such other federal bankruptcy laws) shall be entered.


(g)           Revocation of Loan Documents.  Any Loan Party shall (or shall
attempt to) disavow, revoke or terminate any Loan Document or the Fee Letter to
which it is a party or shall otherwise challenge or contest in any action, suit
or proceeding in any court or before any Governmental Authority the validity or
enforceability of any Loan Document or the Fee Letter or any Loan Document or
the Fee Letter shall cease to be in full force and effect (except as a result of
the express terms thereof).


(h)           Judgment.   A judgment or order for the payment of money or for an
injunction or other non-monetary relief shall be entered against the Parent, the
Borrower, any other Loan Party, or any other Subsidiary by any court or other
tribunal and (i) such judgment or order shall continue for a period of thirty
(30) days without being paid, stayed or dismissed through appropriate appellate
proceedings and (ii) either (A) the amount such judgment or order for which
insurance has not been acknowledged in writing by the applicable insurance
carrier (or the amount as to which the insurer has denied liability) exceeds,
individually or together with all other such judgments or orders entered against
the Loan Parties, $10,000,000 or (B) in the case of an injunction or other
non-monetary relief, such injunction or judgment or order could reasonably be
expected to have a Material Adverse Effect.


(i)           Attachment.  A warrant, writ of attachment, execution or similar
process shall be issued against any property of the Parent, the Borrower, any
other Loan Party or any other Subsidiary, which exceeds, individually or
together with all other such warrants, writs, executions and processes,
$10,000,000 in amount and such warrant, writ, execution or process shall not be
paid, discharged, vacated, stayed or bonded for a period of thirty (30) days;
provided, however, that if a bond has been issued in favor of the claimant or
other Person obtaining such warrant, writ, execution or process, the issuer of
such bond shall execute a waiver or subordination agreement in form and
substance satisfactory to the Administrative Agent pursuant to which the issuer
of such bond subordinates its right of reimbursement, contribution or
subrogation to the Obligations and waives or subordinates any Lien it may have
on the assets of the Parent, the Borrower or any of their respective
Subsidiaries.


(j)           ERISA.


(i)           Any ERISA Event shall have occurred that results or could
reasonably be expected to result in liability to any member of the ERISA Group
aggregating in excess of $10,000,000; or
 
74

--------------------------------------------------------------------------------

 


(ii)           The “benefit obligation” of all Plans exceeds the “fair market
value of plan assets” for such Plans by more than $10,000,000, all as
determined, and with such terms defined, in accordance with FASB ASC 715.
 
(k)           Loan Documents.  An Event of Default (as defined therein) shall
occur under any of the other Loan Documents;


(l)           Change of Control.


(i)           Any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), is or becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that a Person will be deemed to have
“beneficial ownership” of all securities that such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 35% of the total voting power of
the then outstanding voting stock of the Parent; or


(ii)           During any period of 12 consecutive months ending after the
Agreement Date, individuals who at the beginning of any such 12-month period
constituted the Board of Directors of the Parent (together with any new
directors whose election by such Board or whose nomination for election by the
shareholders of the Parent was approved by a vote of a majority of the directors
then still in office who were either directors at the beginning of such period
or whose election or nomination for election was previously so approved but
excluding any director whose initial nomination for, or assumption of office as,
a director occurs as a result of an actual or threatened solicitation of proxies
or consents for the election or removal of one or more directors by any person
or group other than a solicitation for the election of one or more directors by
or on behalf of the Board of Directors) cease for any reason to constitute
two-thirds of the Board of Directors of the Parent then in office; or


(iii)           the Parent shall cease to own and control, directly or
indirectly, at least 90% of the outstanding Equity Interests of the Borrower; or


(iv)           the Parent or a Wholly Owned Subsidiary of the Parent shall cease
to be the sole general partner of the Borrower or shall cease to have the sole
and exclusive power to exercise all management and control over the Borrower.




 
Section 10.2.  Remedies Upon Event of Default.

 
Upon the occurrence of an Event of Default the following provisions shall apply:


(a)           Acceleration; Termination of Facilities.


(i)           Automatic.  Upon the occurrence of an Event of Default specified
in Sections 10.1.(e) or 10.1.(f), (1)(A) the principal of, and all accrued
interest on, the Loans and the Notes at the time outstanding, (B) an amount
equal to the Stated Amount of all Letters of Credit outstanding as of the date
of the occurrence of such Event of Default for deposit into the Letter of Credit
Collateral Account and (C) all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Administrative Agent
under this Agreement, the Notes or any of the other Loan Documents shall become
immediately and automatically due and payable without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Parent and the Borrower on behalf of themselves and the other Loan Parties, and
(2) the Commitments and the Swingline Commitment and the obligation of the
Issuing Bank to issue Letters of Credit hereunder, shall all immediately and
automatically terminate.
 
75

--------------------------------------------------------------------------------

 


(ii)           Optional.  If any other Event of Default shall exist, the
Administrative Agent may, and at the direction of the Requisite Lenders
shall:  (1) declare (A) the principal of, and accrued interest on, the Loans and
the Notes at the time outstanding, (B) an amount equal to the Stated Amount of
all Letters of Credit outstanding as of the date of the occurrence of such Event
of Default for deposit into the Letter of Credit Collateral Account and (C) all
of the other Obligations, including, but not limited to, the other amounts owed
to the Lenders and the Administrative Agent under this Agreement, the Notes or
any of the other Loan Documents to be forthwith due and payable, whereupon the
same shall immediately become due and payable without presentment, demand,
protest or other notice of any kind, all of which are expressly waived by the
Parent and the Borrower on behalf of themselves and the other Loan Parties, and
(2) terminate the Commitments and the Swingline Commitment and the obligation of
the Issuing Bank to issue Letters of Credit hereunder.


(b)           Loan Documents.  The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise any and all of its rights under any and all of the other Loan
Documents.


(c)           Applicable Law.  The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise all other rights and remedies it may have under any Applicable Law.


(d)           Appointment of Receiver.  To the extent permitted by Applicable
Law, the Administrative Agent and the Lenders shall be entitled to the
appointment of a receiver for the assets and properties of the Parent, the
Borrower and their respective Subsidiaries, without notice of any kind
whatsoever and without regard to the adequacy of any security for the
Obligations or the solvency of any party bound for its payment, to take
possession of all or any portion of the collateral, the property and/or the
business operations of the Parent, the Borrower and their respective
Subsidiaries and to exercise such power as the court shall confer upon such
receiver.


(e)           Specified Derivatives Contract Remedies.  Notwithstanding any
other provision of this Agreement or other Loan Document, each Specified
Derivatives Provider shall have the right, with prompt notice to the
Administrative Agent, but without the approval or consent of or other action by
the Administrative Agent or the Lenders, to take any action or avail itself of
any remedies available to such Specified Derivatives Provider under any
Specified Derivatives Contract.


 
Section 10.3.  Remedies Upon Default.

 
Upon the occurrence of a Default specified in Section 10.1.(f), the Commitments
shall immediately and automatically terminate.


 
Section 10.4.  Marshaling; Payments Set Aside.

 
None of the Administrative Agent, the Issuing Bank, any Lender or any Specified
Derivatives Provider shall be under any obligation to marshal any assets in
favor of any Loan Party or any other party or against or in payment of any or
all of the Obligations or the Specified Derivatives Obligations.  To the extent
that any Loan Party makes a payment or payments to the Administrative Agent, the
Issuing Bank, any Lender or any Specified Derivatives Provider, or the
Administrative Agent, the Issuing Bank, any Lender or any Specified Derivatives
Provider enforce their security interests or exercise their rights of setoff,
and such payment or payments or the proceeds of such enforcement or setoff or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such recovery, the Obligations or
Specified Derivatives Obligations, or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.
 
76

--------------------------------------------------------------------------------

 


 
Section 10.5.  Allocation of Proceeds.

 
If an Event of Default exists and maturity of any of the Obligations has been
accelerated, all payments received by the Administrative Agent under any of the
Loan Documents, in respect of any principal of or interest on the Obligations or
any other amounts payable by the Borrower hereunder or thereunder, shall be
applied in the following order and priority:


(a)           amounts due to the Administrative Agent, the Issuing Bank and the
Lenders in respect of expenses due under Section 12.2. until paid in full, and
then Fees;


(b)           payments of interest on Swingline Loans;


(c)           payments of interest on all other Loans and Reimbursement
Obligations to be applied for the ratable benefit of the Lenders;


(d)           payments of principal of Swingline Loans;


(e)           payments of principal of all other Loans, Reimbursement
Obligations and other Letter of Credit Liabilities to be applied for the ratable
benefit of the Lenders in such order and priority as the Lenders may determine
in their sole discretion; provided, however, to the extent that any amounts
available for distribution pursuant to this subsection are attributable to the
issued but undrawn amount of an outstanding Letter of Credit, such amounts shall
be paid to the Administrative Agent for deposit into the Letter of Credit
Collateral Account;


(f)           amounts due to the Administrative Agent and the Lenders pursuant
to Sections 11.6. and 12.10.;


(g)           payments of all other amounts due under any of the Loan Documents,
if any, to be applied for the ratable benefit of the Lenders; and


(h)           any amount remaining after application as provided above, shall be
paid to the Borrower or whomever else may be legally entitled thereto.
 
77

--------------------------------------------------------------------------------

 


 
Section 10.6.  Letter of Credit Collateral Account.

 
(a)           As collateral security for the prompt payment in full when due of
all Letter of Credit Liabilities and the other Obligations, the Borrower hereby
pledges and grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent, the Issuing Bank and the Lenders as provided herein, a
security interest in all of its right, title and interest in and to the Letter
of Credit Collateral Account and the balances from time to time in the Letter of
Credit Collateral Account (including the investments and reinvestments therein
provided for below).  The balances from time to time in the Letter of Credit
Collateral Account shall not constitute payment of any Letter of Credit
Liabilities until applied by the Issuing Bank as provided herein.  Anything in
this Agreement to the contrary notwithstanding, funds held in the Letter of
Credit Collateral Account shall be subject to withdrawal only as provided in
this Section.


(b)           Amounts on deposit in the Letter of Credit Collateral Account
shall be invested and reinvested by the Administrative Agent in such Cash
Equivalents as the Administrative Agent shall determine in its sole
discretion.  All such investments and reinvestments shall be held in the name of
and be under the sole dominion and control of the Administrative Agent for the
ratable benefit of the Administrative Agent, the Issuing Bank and the Lenders;
provided, that all earnings on such investments will be credited to and retained
in the Letter of Credit Collateral Account.  The Administrative Agent shall
exercise reasonable care in the custody and preservation of any funds held in
the Letter of Credit Collateral Account and shall be deemed to have exercised
such care if such funds are accorded treatment substantially equivalent to that
which the Administrative Agent accords other funds deposited with the
Administrative Agent, it being understood that the Administrative Agent shall
not have any responsibility for taking any necessary steps to preserve rights
against any parties with respect to any funds held in the Letter of Credit
Collateral Account.


(c)           If a drawing pursuant to any Letter of Credit occurs on or prior
to the expiration date of such Letter of Credit, the Borrower and the Lenders
authorize the Administrative Agent to use the monies deposited in the Letter of
Credit Collateral Account to reimburse the Issuing Bank for the payment made by
the Issuing Bank to the beneficiary with respect to such drawing or the payee
with respect to such presentment.


(d)           If an Event of Default exists, the Administrative Agent may (and,
if instructed by the Requisite Lenders, shall) in its (or their) discretion at
any time and from time to time elect to liquidate any such investments and
reinvestments and apply the proceeds thereof to the Obligations in accordance
with Section 10.5.


(e)           So long as no Default or Event of Default exists, and to the
extent amounts on deposit in or credited to the Letter of Credit Collateral
Account exceed the aggregate amount of the Letter of Credit Liabilities then due
and owing, the Administrative Agent shall, from time to time, at the request of
the Borrower, deliver to the Borrower within 10 Business Days after the
Administrative Agent’s receipt of such request from the Borrower, against
receipt but without any recourse, warranty or representation whatsoever, such
amount of the credit balances in the Letter of Credit Collateral Account as
exceeds the aggregate amount of Letter of Credit Liabilities at such time.  When
this Agreement termination pursuant to Section 12.11., all of the Obligations
shall have been indefeasibly paid in full and no Letters of Credit remain
outstanding, the Administrative Agent shall deliver to the Borrower, against
receipt but without any recourse, warranty or representation whatsoever, the
balances remaining in the Letter of Credit Collateral Account.


(f)           The Borrower shall pay to the Administrative Agent from time to
time such fees as the Administrative Agent normally charges for similar services
in connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.
 
78

--------------------------------------------------------------------------------

 


 
Section 10.7.  Performance by Administrative Agent.

 
If the Parent, the Borrower or any other Loan Party shall fail to perform any
covenant, duty or agreement contained in any of the Loan Documents, the
Administrative Agent may, after notice to the Borrower, perform or attempt to
perform such covenant, duty or agreement on behalf of the Parent, the Borrower
or such other Loan Party, as applicable, after the expiration of any cure or
grace periods set forth herein.  In such event, the Borrower shall, at the
request of the Administrative Agent, promptly pay any amount reasonably expended
by the Administrative Agent in such performance or attempted performance to the
Administrative Agent, together with interest thereon at the applicable
Post-Default Rate from the date of such expenditure until paid.  Notwithstanding
the foregoing, neither the Administrative Agent nor any Lender shall have any
liability or responsibility whatsoever for the performance of any obligation of
the Borrower under this Agreement or any other Loan Document.


 
Section 10.8.  Rights Cumulative.

 
The rights and remedies of the Administrative Agent, the Lenders and the Issuing
Bank under this Agreement, each of the other Loan Documents, the Fee Letter and
Specified Derivatives Contracts shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable
Law.  In exercising their respective rights and remedies the Administrative
Agent, the Lenders and the Issuing Bank may be selective and no failure or delay
by the Administrative Agent, any of the Lenders or the Issuing Bank in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.


Article XI. The Administrative Agent
 
 
Section 11.1.  Appointment and Authorization.

 
Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders.  Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders.  Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein.  Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law.  Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.  The Administrative Agent shall deliver to each
Lender, promptly upon receipt thereof by the Administrative Agent, copies of
each of the financial statements, certificates, notices and other documents
delivered to the Administrative Agent pursuant to Article VIII. that the Parent
or the Borrower is not otherwise required to deliver directly to the
Lenders.  The Administrative Agent will furnish to any Lender, upon the request
of such Lender, a copy (or, where appropriate, an original) of any document,
instrument, agreement, certificate or notice furnished to the Administrative
Agent by the Parent, the Borrower, any other Loan Party or any other Affiliate
of the Parent, pursuant to this Agreement or any other Loan Document not already
delivered to such Lender pursuant to the terms of this Agreement or any such
other Loan Document.  As to any matters not expressly provided for by the Loan
Documents (including, without limitation, enforcement or collection of any of
the Obligations), the Administrative Agent shall not be required to exercise any
discretion or take
 
79

--------------------------------------------------------------------------------

 
 
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Administrative
Agent shall not be required to take any action which exposes the Administrative
Agent to personal liability or which is contrary to this Agreement or any other
Loan Document or Applicable Law.  Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Default or an Event of Default
unless the Requisite Lenders have directed the Administrative Agent
otherwise.  Without limiting the foregoing, no Lender shall have any right of
action whatsoever against the Administrative Agent as a result of the
Administrative Agent acting or refraining from acting under this Agreement or
any of the other Loan Documents in accordance with the instructions of the
Requisite Lenders, or where applicable, all the Lenders.


 
Section 11.2.  Wells Fargo as Lender.

 
Wells Fargo, as a Lender or as a Specified Derivatives Provider, as the case may
be, shall have the same rights and powers under this Agreement and any other
Loan Document and under any Specified Derivatives Contract, as the case may be,
as any other Lender or Specified Derivatives Provider and may exercise the same
as though it were not the Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Wells Fargo in
each case in its individual capacity.  Wells Fargo and its affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Parent, the Borrower, any
other Loan Party or any other affiliate thereof as if it were any other bank and
without any duty to account therefor to the Lenders.  Further, the
Administrative Agent and any affiliate may accept fees and other consideration
from the Parent, the Borrower, any other Loan Party or any other Subsidiary for
services in connection with this Agreement or any Specified Derivatives
Contract, or otherwise without having to account for the same to the
Lenders.  The Issuing Bank and the Lenders acknowledge that, pursuant to such
activities, Wells Fargo or its affiliates may receive information regarding the
Parent, the Borrower, other Loan Parties, other Subsidiaries and other
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them.


 
Section 11.3.  Approvals of Lenders.

 
All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and, as appropriate, a brief summary of all oral
information provided to the Administrative Agent by the Parent or the Borrower
in respect of the matter or issue to be resolved, and (d) shall include the
Administrative Agent’s recommended course of action or determination in respect
thereof.  Unless a Lender shall give written notice to the Administrative Agent
that it specifically objects to the recommendation or determination of the
Administrative Agent (together with a reasonable written explanation of the
reasons behind such objection) within ten (10) Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication, such Lender shall be deemed to
have conclusively approved of or consented to such recommendation or
determination; provided, however, that this sentence shall not apply to
amendments, waivers or consents that require the written consent of each Lender
directly and adversely affected thereby pursuant to Section 12.7.(b).
 
80

--------------------------------------------------------------------------------

 


 
Section 11.4.  Notice of Events of Default.

 
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.”  If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”.  Further, if the Administrative Agent receives such
a “notice of default,” the Administrative Agent shall give prompt notice thereof
to the Lenders.


 
Section 11.5.  Administrative Agent’s Reliance.

 
Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or not taken
by it under or in connection with this Agreement or any other Loan Document,
except for its or their own gross negligence or willful misconduct in connection
with its duties expressly set forth herein or therein as determined by a court
of competent jurisdiction in a final non-appealable judgment.  Without limiting
the generality of the foregoing, the Administrative Agent may consult with legal
counsel (including its own counsel or counsel for the Borrower or any other Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or
experts.  Neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel: (a) makes any warranty or representation to any
Lender, the Issuing Bank or any other Person, or shall be responsible to any
Lender, the Issuing Bank or any other Person for any statement, warranty or
representation made or deemed made by the Borrower, any other Loan Party or any
other Person in or in connection with this Agreement or any other Loan Document;
(b) shall have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or any
other Loan Document or the satisfaction of any conditions precedent under this
Agreement or any Loan Document on the part of the Borrower or other Persons, or
to inspect the property, books or records of the Borrower or any other Person;
(c) shall be responsible to any Lender or the Issuing Bank for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other Loan Document, any other instrument or document
furnished pursuant thereto; (d) shall have any liability in respect of any
recitals, statements, certifications, representations or warranties contained in
any of the Loan Documents or any other document, instrument, agreement,
certificate or statement delivered in connection therewith; and (e) shall incur
any liability under or in respect of this Agreement or any other Loan Document
by acting upon any notice, consent, certificate or other instrument or writing
(which may be by telephone, telecopy or electronic mail) believed by it to be
genuine and signed, sent or given by the proper party or parties.  The
Administrative Agent may execute any of its duties under the Loan Documents by
or through agents, employees or attorneys-in-fact and shall not be responsible
for the negligence or misconduct of any agent or attorney-in-fact that it
selects in the absence of gross negligence or willful misconduct as determined
by a court of competent jurisdiction in a final non-appealable judgment.
 
81

--------------------------------------------------------------------------------

 


 
Section 11.6.  Indemnification of Administrative Agent.

 
Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Commitment
Percentage, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, reasonable out-of-pocket costs
and expenses or disbursements of any kind or nature whatsoever which may at any
time be imposed on, incurred by, or asserted against the Administrative Agent
(in its capacity as Administrative Agent but not as a Lender) in any way
relating to or arising out of the Loan Documents, any transaction contemplated
hereby or thereby or any action taken or omitted by the Administrative Agent
under the Loan Documents (collectively, “Indemnifiable Amounts”); provided,
however, that no Lender shall be liable for any portion of such Indemnifiable
Amounts to the extent resulting from the Administrative Agent’s gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a
final, non-appealable judgment; provided, however, that no action taken in
accordance with the directions of the Requisite Lenders (or all of the Lenders,
if expressly required hereunder) shall be deemed to constitute gross negligence
or willful misconduct for purposes of this Section.  Without limiting the
generality of the foregoing, each Lender agrees to reimburse the Administrative
Agent (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) promptly upon demand for its ratable share
of any out-of-pocket expenses (including the reasonable fees and expenses of the
counsel to the Administrative Agent) incurred by the Administrative Agent in
connection with the preparation, negotiation, execution, administration, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Administrative
Agent to enforce the terms of the Loan Documents and/or collect any Obligations,
any “lender liability” suit or claim brought against the Administrative Agent
and/or the Lenders, and any claim or suit brought against the Administrative
Agent and/or the Lenders arising under any Environmental Laws.  Such
out-of-pocket expenses (including counsel fees) shall be advanced by the Lenders
on the request of the Administrative Agent notwithstanding any claim or
assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification.  The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder or
under the other Loan Documents and the termination of this Agreement.  If the
Borrower shall reimburse the Administrative Agent for any Indemnifiable Amount
following payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.


 
Section 11.7.  Lender Credit Decision, Etc.

 
Each of the Lenders and the Issuing Bank expressly acknowledges and agrees that
neither the Administrative Agent nor any of its officers, directors, employees,
agents, counsel, attorneys-in-fact or other affiliates has made any
representations or warranties to the Issuing Bank or such Lender and that no act
by the Administrative Agent hereafter taken, including any review of the affairs
of the Parent, the Borrower, any other Loan Party or any other Subsidiary or
Affiliate, shall be deemed to constitute any such representation or warranty by
the Administrative Agent to the Issuing Bank or any Lender.  Each of the Lenders
and the Issuing Bank acknowledges that it has made its own credit and legal
analysis and decision to enter into this Agreement and the transactions
contemplated hereby, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective officers, directors, employees, agents or counsel, and based on the
financial statements of the Parent, the Borrower, the other Loan Parties, the
other Subsidiaries and other Affiliates, and inquiries of such Persons, its
independent due diligence of the business and affairs of the Parent, the
Borrower, the other Loan Parties, the other Subsidiaries and other Persons, its
review of the Loan Documents, the legal opinions required to be delivered to it
hereunder, the advice of its own counsel and such other documents and
information as it has deemed appropriate.  Each of the Lenders and the Issuing
Bank also acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent or
any of their respective officers, directors, employees and agents, and based on
such review, advice, documents and
 
82

--------------------------------------------------------------------------------

 
 
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under the Loan Documents.  The
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Parent, the Borrower or any other Loan Party of
the Loan Documents or any other document referred to or provided for therein or
to inspect the properties or books of, or make any other investigation of, the
Parent, the Borrower, any other Loan Party or any other Subsidiary.  Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders and the Issuing Bank by the Administrative Agent under
this Agreement or any of the other Loan Documents, the Administrative Agent
shall have no duty or responsibility to provide any Lender or the Issuing Bank
with any credit or other information concerning the business, operations,
property, financial and other condition or creditworthiness of the Parent, the
Borrower, any other Loan Party or any other Affiliate thereof which may come
into possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or other Affiliates.  Each of the Lenders
and the Issuing Bank acknowledges that the Administrative Agent’s legal counsel
in connection with the transactions contemplated by this Agreement is only
acting as counsel to the Administrative Agent and is not acting as counsel to
any Lender or the Issuing Bank.


 
Section 11.8.  Successor Administrative Agent.

 
The Administrative Agent (a) may resign at any time as Administrative Agent
under the Loan Documents by giving written notice thereof to the Lenders and the
Borrower or (b) may be removed as administrative agent by all of the Lenders
(other than the Lender then acting as Administrative Agent) and the Borrower
upon 30 days' prior written notice if the Administrative Agent (i) is found by a
court of competent jurisdiction in a final, non-appealable judgment to have
committed gross negligence or willful misconduct in the course of performing its
duties hereunder or (ii) has become or is insolvent or has become the subject of
a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment.  Upon any such resignation or removal, the Requisite
Lenders shall have the right to appoint a successor Administrative Agent which
appointment shall, provided no Default or Event of Default exists, be subject to
the Borrower’s approval, which approval shall not be unreasonably withheld or
delayed (except that the Borrower shall, in all events, be deemed to have
approved each Lender and any of its Affiliates as a successor Administrative
Agent).  If no successor Administrative Agent shall have been so appointed in
accordance with the immediately preceding sentence, and shall have accepted such
appointment, within 30 days after the current Administrative Agent’s giving of
notice of resignation or upon the removal of the current Administrative Agent,
then the current Administrative Agent may, on behalf of the Lenders and the
Issuing Bank, appoint a successor Administrative Agent, which shall be a Lender,
if any Lender shall be willing to serve, and otherwise shall be an Eligible
Assignee.  Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the current Administrative Agent, and the current
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents.  Such successor Administrative Agent shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or shall make other arrangements satisfactory to the
current Administrative Agent, in either case, to assume effectively the
obligations of the current Administrative Agent with respect to such Letters of
Credit.  After any Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article XI. shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under the Loan Documents.  Notwithstanding anything
contained herein to the contrary, the Administrative Agent may assign its rights
and duties under the Loan Documents to any of its Affiliates by giving the
Borrower and each Lender prior written notice.
 
83

--------------------------------------------------------------------------------

 


 
Section 11.9.  Titled Agents.

 
Each of the Joint Lead Arrangers, Joint Bookrunners, Syndication Agent and
Documentation Agents (each a “Titled Agent”) in each such respective capacity,
assumes no responsibility or obligation hereunder, including, without
limitation, for servicing, enforcement or collection of any of the Loans, nor
any duties as an agent hereunder for the Lenders.  The titles given to the
Titled Agents are solely honorific and imply no fiduciary responsibility on the
part of the Titled Agents to the Administrative Agent, any Lender, the Issuing
Bank, the Borrower or any other Loan Party and the use of such titles does not
impose on the Titled Agents any duties or obligations greater than those of any
other Lender or entitle the Titled Agents to any rights other than those to
which any other Lender is entitled.


Article XII. Miscellaneous
 
 
Section 12.1.  Notices.

 
Unless otherwise provided herein (including without limitation as provided in
Section 8.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:


If to the Borrower:


Parkway Properties LP
c/o Parkway Properties, Inc.
188 East Capitol Street, Suite 1000
Jackson, Mississippi 39201
Attention:  Chief Financial Officer
Telecopy Number:  (601) 949-4077
Telephone Number:  (601) 948-4091


If to the Administrative Agent:


Wells Fargo Bank, National Association
2859 Paces Ferry Road, Suite 1200
Atlanta, Georgia  30339
Attn:  Loan Administration Manager
Telecopier:    770-435-2262
Telephone:    770-319-3800


If to the Administrative Agent under Article II:


Wells Fargo Bank, National Association
608 2nd Avenue South, 11th Floor
Minneapolis, Minnesota  55402-1916
Attn:  Disbursement Administrator
Telecopier:    866-595-7861   
Telephone:    612-667-4773
 
84

--------------------------------------------------------------------------------

 


If to the Issuing Bank:
 
Wells Fargo Bank, National Association
2859 Paces Ferry Road, Suite 1200
Atlanta, Georgia  30339
Attn:  Loan Administration Manager
Telecopier:    770-435-2262
Telephone:    770-319-3800


If to any other Lender:


To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire


or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or the Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the
Borrower.  All such notices and other communications shall be effective (i) if
mailed, upon the first to occur of receipt or the expiration of three (3) days
after the deposit in the United States Postal Service mail, postage prepaid and
addressed to the address of the Borrower or the Administrative Agent, the
Issuing Bank and Lenders at the addresses specified; (ii) if telecopied, when
transmitted; (iii) if hand delivered or sent by overnight courier, when
delivered; or (iv) if delivered in accordance with Section 8.5. to the extent
applicable; provided, however, that, in the case of the immediately preceding
clauses (i), (ii) and (iii), non-receipt of any communication as of the result
of any change of address of which the sending party was not notified or as the
result of a refusal to accept delivery shall be deemed receipt of such
communication.  Notwithstanding the immediately preceding sentence, all notices
or communications to the Administrative Agent, the Issuing Bank or any Lender
under Article II. shall be effective only when actually received.  None of the
Administrative Agent, the Issuing Bank or any Lender shall incur any liability
to any Loan Party (nor shall the Administrative Agent incur any liability to the
Issuing Bank or the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent, the Issuing Bank or such
Lender, as the case may be, believes in good faith to have been given by a
Person authorized to deliver such notice or for otherwise acting in good faith
hereunder.  Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to another
Person.


 
Section 12.2.  Expenses.

 
The Borrower agrees (a) to pay or reimburse the Administrative Agent and the
Joint Lead Arrangers for all of their respective reasonable out-of-pocket costs
and expenses incurred in connection with the preparation, negotiation and
execution of, and any amendment, supplement or modification to, any of the Loan
Documents (including due diligence expense and reasonable travel expenses
related to closing), and the consummation of the transactions contemplated
hereby and thereby, including the reasonable fees and disbursements of counsel
to the Administrative Agent and all costs and expenses of the Administrative
Agent in connection with the use of IntraLinks, SyndTrak or other similar
information transmission systems in connection with the Loan Documents and the
reasonable fees and disbursements of counsel to the Administrative Agent
relating to all such activities, (b) to pay or reimburse the Administrative
Agent, the Issuing Bank and the Lenders for all their reasonable costs and
expenses incurred in connection with the enforcement or preservation of any
rights under the Loan Documents and the Fee Letter, including the reasonable
fees and disbursements of their respective counsel (including the allocated fees
and expenses of in-house counsel) and any payments in indemnification or
otherwise payable by the Lenders to the Administrative Agent pursuant to the
Loan Documents, (c) to pay, and indemnify and hold harmless the Administrative
Agent, the Issuing Bank and the Lenders from, any and all recording and filing
fees and any and all liabilities with respect to, or resulting from any failure
to pay or delay in paying, documentary, stamp, excise and other similar taxes,
if any, which may be payable or determined to be payable in connection with the
execution and delivery of any of the Loan Documents, or consummation of any
amendment, supplement or modification of, or any waiver or consent under or in
respect of, any Loan Document and (d) to the extent not already covered by any
of the preceding subsections, to pay or reimburse the fees and disbursements of
counsel to the Administrative
 
85

--------------------------------------------------------------------------------

 
 
Agent, the Issuing Bank and any Lender incurred in connection with the
representation of the Administrative Agent, the Issuing Bank or such Lender in
any matter relating to or arising out of any bankruptcy or other proceeding of
the type described in Sections 10.1.(e) or 10.1.(f), including, without
limitation (i) any motion for relief from any stay or similar order, (ii) the
negotiation, preparation, execution and delivery of any document relating to the
Obligations and (iii) the negotiation and preparation of any
debtor-in-possession financing or any plan of reorganization of the Parent, the
Borrower or any other Loan Party, whether proposed by the Parent, the Borrower,
such Loan Party, the Lenders or any other Person, and whether such fees and
expenses are incurred prior to, during or after the commencement of such
proceeding or the confirmation or conclusion of any such proceeding.  If the
Borrower shall fail to pay any amounts required to be paid by it pursuant to
this Section, the Agent and/or the Lenders may pay such amounts on behalf of the
Borrower and such amounts shall be deemed to be Obligations owing hereunder.


 
Section 12.3.  Stamp, Intangible and Recording Taxes.

 
The Borrower will pay any and all stamp, excise, intangible, registration,
recordation and similar taxes, fees or charges and shall indemnify the
Administrative Agent and each Lender against any and all liabilities with
respect to or resulting from any delay in the payment or omission to pay any
such taxes, fees or charges, which may be payable or determined to be payable in
connection with the execution, delivery, recording, performance or enforcement
of this Agreement, the Notes and any of the other Loan Documents, the amendment,
supplement, modification or waiver of or consent under this Agreement, the Notes
or any of the other Loan Documents or the perfection of any rights or Liens
under this Agreement, the Notes or any of the other Loan Documents.


 
Section 12.4.  Setoff.

 
Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, the Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, the Issuing Bank or any
Lender, and each Participant, at any time or from time to time while an Event of
Default exists, without notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of the Issuing Bank, a
Lender, an Affiliate of the Issuing Bank or a Lender, or a Participant, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, the
Issuing Bank, such Lender, any Affiliate of the Administrative Agent, the
Issuing Bank or such Lender, or such Participant, to or for the credit or the
account of the Borrower against and on account of any of the Obligations,
irrespective of whether or not any or all of the Loans and all other Obligations
have been declared to be, or have otherwise become, due and payable as permitted
by Section 10.2., and although such Obligations shall be contingent or
unmatured.
 
86

--------------------------------------------------------------------------------

 


 
Section 12.5.  Litigation; Jurisdiction; Other Matters; Waivers.

 
(a)           EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG THE PARENT, THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING
BANK OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW
AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE
AGENT, THE ISSUING BANK, THE PARENT AND THE BORROWER HEREBY WAIVES ITS RIGHT TO
A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT
OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE FEE LETTER OR IN
CONNECTION WITH, OR BY REASON OF, ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE
WHATSOEVER BETWEEN OR AMONG THE PARENT, THE BORROWER, THE ADMINISTRATIVE AGENT,
THE ISSUING BANK OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF
THE LOAN DOCUMENTS.


(b)           EACH OF THE PARENT, THE BORROWER, THE ADMINISTRATIVE AGENT, THE
ISSUING BANK AND EACH LENDER HEREBY AGREES THAT THE FEDERAL DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK AND ANY STATE COURT LOCATED IN THE BOROUGH OF
MANHATTAN, NEW YORK, NEW YORK SHALL HAVE NON-EXCLUSIVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE BORROWER, THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY OF THE LENDERS, ARISING OUT OF
THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE FEE LETTER OR BY REASON OF ANY
OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE PARENT,
THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS OF ANY KIND OR
NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.  THE PARENT, THE BORROWER, THE
ADMINISTRATIVE AGENT, THE ISSUING BANK AND EACH OF THE LENDERS EXPRESSLY SUBMIT
AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING
COMMENCED IN SUCH COURTS.  EACH OF THE PARENT AND THE BORROWER HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS ISSUED
THEREIN, AND AGREES THAT SERVICE OF SUCH SUMMONS AND COMPLAINT, OR OTHER PROCESS
OR PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE PARENT OR
THE BORROWER, AS APPLICABLE, AT ITS ADDRESS FOR NOTICES PROVIDED FOR
HEREIN.  SHOULD THE PARENT OR THE BORROWER, AS APPLICABLE, FAIL TO APPEAR OR
ANSWER ANY SUMMONS, COMPLAINT, PROCESS OR PAPERS SO SERVED WITHIN 30 DAYS AFTER
THE MAILING THEREOF, THE PARENT OR THE BORROWER, AS APPLICABLE, SHALL BE DEEMED
IN DEFAULT AND AN ORDER AND/OR JUDGMENT MAY BE ENTERED AGAINST IT AS DEMANDED OR
PRAYED FOR IN SUCH SUMMONS, COMPLAINT, PROCESS OR PAPERS.  EACH PARTY FURTHER
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS
BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE
SAME.  THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO
PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT, THE ISSUING
BANK OR ANY LENDER OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT, THE ISSUING
BANK OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER
APPROPRIATE JURISDICTION.
 
87

--------------------------------------------------------------------------------

 


(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.


 
Section 12.6.  Successors and Assigns.

 
(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that none
of the Parent, the Borrower or any other Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of the immediately following
subsection (b), (ii) by way of participation in accordance with the provisions
of the immediately following subsection (d) or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of the immediately
following subsection (f) (and any other attempted assignment or transfer by any
party hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in the immediately following subsection (d) and, to the
extent expressly contemplated hereby, the Related Parties of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.


(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:


(i)           Minimum Amounts.


(A)           in the case of an assignment of the entire remaining amount of an
assigning Revolving Lender’s Commitment and the Loans at the time owing to it,
or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and


(B)           in any case not described in the immediately preceding
subsection (A), the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender, subject to each such assignment (in each case, determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000 in the case
of any assignment of a Commitment, unless each of the Administrative Agent and,
so long as no Default or Event of Default shall exist, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that if after giving effect to such assignment, the amount of
Commitment held by such assigning Lender or the principal outstanding balance of
the Loans of such assigning Lender, as applicable, is less than $5,000,000, then
such assigning Lender shall assign the entire amount of its Commitment and the
Loans at the time owing to it.
 
88

--------------------------------------------------------------------------------

 


(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.


(iii)           Required Consents.  No consent shall be required for any
assignment except to the extent required by clause (i)(B) of this subsection (b)
and, in addition:


(A)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) a Default or Event of Default
shall exist at the time of such assignment or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 5 Business Days
after having received notice thereof;


(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of a Commitment if such assignment is to a Person that is not already a Lender
with a Commitment, an Affiliate of such Lender or an Approved Fund with respect
to such Lender; and


(C) the consent of the Swingline Lender and the Issuing Bank (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment in
respect of a Commitment.


(iv)           Assignment and Acceptance; Notes.  The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance, together with a processing and recordation fee of $4,500 for each
assignment, and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Details Form.  If requested by the
transferor Lender or the Assignee, upon the consummation of any assignment, the
transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that new Notes are issued to the Assignee and such
transferor Lender, as appropriate.


(v)           No Assignment to Parent or Borrower.  No such assignment shall be
made to the Borrower or any of the Parent’s Affiliates or Subsidiaries.


(vi)           No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.4., 12.2. and 12.10. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 12.11. with respect to facts and circumstances occurring prior to the
effective date of such assignment.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).
 
89

--------------------------------------------------------------------------------

 


(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.


(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Parent or the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person or the Parent, the
Borrower or any of the Parent’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Parent, the Borrower, the Administrative Agent and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any  provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver of any provision of any Loan Document described in the
second sentence of Section 12.7. that adversely affects such
Participant.  Subject to the immediately following subsection (e), the Borrower
agrees that each Participant shall be entitled to the benefits of
Sections 3.10., 4.1., 4.4. to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this
Section.  To the extent permitted by Applicable Law, each Participant also shall
be entitled to the benefits of Section 12.4. as though it were a Lender,
provided such Participant agrees to be subject to Section 3.3. as though it were
a Lender.


(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections 3.10. and 4.1. than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.10. unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower and the Administrative Agent, to comply with
Section 3.10.(c) as though it were a Lender.


(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


(g)           No Registration.  Each Lender agrees that, without the prior
written consent of the Borrower and the Administrative Agent, it will not make
any assignment hereunder in any manner or under any circumstances that would
require registration or qualification of, or filings in respect of, any Loan or
Note under the Securities Act or any other securities laws of the United States
of America or of any other jurisdiction.
 
90

--------------------------------------------------------------------------------

 


 
Section 12.7.  Amendments and Waivers.

 
(a)           Generally.  Except as otherwise expressly provided in this
Agreement, (i) any consent or approval required or permitted by this Agreement
or in any other Loan Document to be given by the Lenders may be given, (ii) any
term of this Agreement or of any other Loan Document may be amended, (iii) the
performance or observance by the Parent, the Borrower, any other Loan Party or
any other Subsidiary of any terms of this Agreement or such other Loan Document
may be waived, and (iv) the continuance of any Default or Event of Default may
be waived (either generally or in a particular instance and either retroactively
or prospectively) with, but only with, the written consent of the Requisite
Lenders (or the Administrative Agent at the written direction of the Requisite
Lenders), and, in the case of an amendment to any Loan Document, the written
consent of each Loan Party which is party thereto.


(b)           Consent of Lenders Directly Affected.  In addition to the
foregoing requirements, no amendment, waiver or consent shall, unless in
writing, and signed by each of the Lenders directly and adversely affected
thereby (or the Administrative Agent at the written direction of such Lenders),
do any of the following:


(i)           increase the Commitments of the Lenders (excluding any increase as
a result of an assignment of Commitments permitted under Section 12.6. and any
increases contemplated under Section 2.15.) or subject the Lenders to any
additional obligations;


(ii)           reduce the principal of, or interest that has accrued or the
rates of interest that will be charged on the outstanding principal amount of,
any Loans or other Obligations;


(iii)           reduce the amount of any Fees payable to the Lenders hereunder;


(iv)           modify the definition of “Termination Date” (except in accordance
with Section 2.12.), or otherwise postpone any date fixed for any payment of
principal of, or interest on, any Loans or for the payment of Fees or any other
Obligations, or extend the expiration date of any Letter of Credit beyond the
Termination Date;


(v)           modify the definitions of “Commitment Percentage” or amend or
otherwise modify the provisions of Section 3.2.;


(vi)           amend this Section or amend the definitions of the terms used in
this Agreement or the other Loan Documents insofar as such definitions affect
the substance of this Section;


(vii)           modify the definition of the term “Requisite Lenders” or modify
in any other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;


(viii)           release any Guarantor from its obligations under the
Guaranty except as contemplated by Section 7.14.(b);


(ix)           amend, or waive a Default or Event of Default under,
Section 10.1.(a); or


(x)           amend, or waive the Borrower’s compliance with, Section 2.14.
 
91

--------------------------------------------------------------------------------

 


Notwithstanding anything to the contrary contained in this Section, no
amendment, waiver or consent shall, unless in writing, and signed by all of the
Lenders, amend Section 10.1.(l) or waive any Default or Event of Default
occurring under such Section.


(d)           Amendment of Administrative Agent’s Duties, Etc.  No amendment,
waiver or consent unless in writing and signed by the Administrative Agent, in
addition to the Lenders required hereinabove to take such action, shall affect
the rights or duties of the Administrative Agent under this Agreement or any of
the other Loan Documents.  Any amendment, waiver or consent relating to
Section 2.3. or the obligations of the Swingline Lender under this Agreement or
any other Loan Document shall, in addition to the Lenders required hereinabove
to take such action, require the written consent of the Swingline Lender.  Any
amendment, waiver or consent relating to Section 2.2. or the obligations of the
Issuing Bank under this Agreement or any other Loan Document shall, in addition
to the Lenders required hereinabove to take such action, require the written
consent of the Issuing Bank.  No waiver shall extend to or affect any obligation
not expressly waived or impair any right consequent thereon and any amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose set forth therein.  No course of dealing or delay or omission
on the part of the Administrative Agent or any Lender in exercising any right
shall operate as a waiver thereof or otherwise be prejudicial thereto.  Any
Event of Default occurring hereunder shall continue to exist until such time as
such Event of Default is waived in writing in accordance with the terms of this
Section, notwithstanding any attempted cure or other action by the Parent, the
Borrower, any other Loan Party or any other Person subsequent to the occurrence
of such Event of Default.  Except as otherwise explicitly provided for herein or
in any other Loan Document, no notice to or demand upon the Borrower shall
entitle the Borrower to other or further notice or demand in similar or other
circumstances.


 
Section 12.8.  Nonliability of Administrative Agent and Lenders.

 
The relationship between the Borrower, on the one hand, and the Issuing Bank,
the Lenders and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender.  None of the Administrative Agent, the Issuing Bank
or any Lender shall have any fiduciary responsibilities to the Parent, the
Borrower or any other Loan Party and no provision in this Agreement or in any of
the other Loan Documents, and no course of dealing between or among any of the
parties hereto, shall be deemed to create any fiduciary duty owing by the
Administrative Agent, the Issuing Bank or any Lender to any Lender, the Parent,
the Borrower, any Subsidiary or any other Loan Party.  None of the
Administrative Agent, the Issuing Bank or any Lender undertakes any
responsibility to the Parent or the Borrower or any other Loan Party to review
or inform the Parent or the Borrower of any matter in connection with any phase
of the Parent’s or the Borrower’s business or operations.


 
Section 12.9.  Confidentiality.

 
Except as otherwise provided by Applicable Law, the Administrative Agent, the
Issuing Bank and each Lender shall maintain the confidentiality of all
Information (as defined below) in accordance with its customary procedure for
handling confidential information of this nature and in accordance with safe and
sound banking practices but in any event may make disclosure: (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any actual or proposed
Assignee, Participant or other transferee in connection with a potential
transfer of any Commitment or participation therein as permitted hereunder, or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations; (c) as
required or requested by any Governmental Authority or representative thereof or
pursuant to
 
92

--------------------------------------------------------------------------------

 
 
legal process or in connection with any legal proceedings, or as otherwise
required by Applicable Law; (d) to the Administrative Agent’s, Issuing Bank’s or
such Lender’s independent auditors and other professional advisors (provided
they shall be notified of the confidential nature of the information); (e) in
connection with the exercise of any remedies under any Loan Document (or any
Specified Derivatives Contract) or any action or proceeding relating to any Loan
Document (or any such Specified Derivatives Contract) or the enforcement of
rights hereunder or thereunder; (f) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section actually
known by the Administrative Agent or such Lender to be a breach of this Section
or (ii) becomes available to the Administrative Agent, any Lender or any
Affiliate of the Administrative Agent or any Lender on a nonconfidential basis
from a source other than the Parent, the Borrower or any Affiliate of the
Parent; (g) to the extent requested by, or required to be disclosed to, any
nationally recognized rating agency or regulatory or similar authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners) having or purporting to have jurisdiction over it;
(h) to bank trade publications, such information to consist of deal terms and
other information customarily found in such publications; (i) to any other party
hereto; and (j) with the consent of the Parent or the Borrower. Notwithstanding
the foregoing, the Administrative Agent and each Lender may disclose any such
confidential information, without notice to the Parent, the Borrower or any
other Loan Party, to Governmental Authorities in connection with any regulatory
examination of the Administrative Agent or such Lender or in accordance with the
regulatory compliance policy of the Administrative Agent or such Lender.  As
used in this Section, the term “Information” means all information received from
the Parent, the Borrower, any other Loan Party, any other Subsidiary or
Affiliate relating to any Loan Party or any of their respective businesses,
other than any such information that is available to the Administrative Agent,
any Lender or the Issuing Bank on a nonconfidential basis prior to disclosure by
the Parent, the Borrower, any other Loan Party, any other Subsidiary or any
Affiliate, provided that, in the case of any such information received from the
Parent, the Borrower, any other Loan Party, any other Subsidiary or any
Affiliate after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.


 
Section 12.10.  Indemnification.

 
(a)           The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Administrative Agent, the Issuing Bank, the Lenders, all of the
Affiliates of each of the Administrative Agent, the Issuing Bank or any of the
Lenders, and their respective directors, officers, shareholders, agents,
employees and counsel (each referred to herein as an “Indemnified Party”) from
and against any and all of the following (collectively, the “Indemnified
Costs”):  losses, costs, claims, penalties, damages, liabilities, deficiencies,
judgments or expenses of every kind and nature (including, without limitation,
amounts paid in settlement, court costs and the reasonable fees and
disbursements of counsel incurred in connection with any litigation,
investigation, claim or proceeding or any advice rendered in connection
therewith, but excluding Indemnified Costs indemnification in respect of which
is specifically covered by Section 3.10. or 4.1. or expressly excluded from the
coverage of such Sections) incurred by an Indemnified Party in connection with,
arising out of, or by reason of, any suit, cause of action, claim, arbitration,
investigation or settlement, consent decree or other proceeding (the foregoing
referred to herein as an “Indemnity Proceeding”) which is in any way related
directly or indirectly to: (i) this Agreement or any other Loan Document or the
transactions contemplated thereby; (ii) the making of any Loans or issuance of
Letters of Credit hereunder; (iii) any actual or proposed use by the Borrower of
the proceeds of the Loans or Letters of Credit; (iv) the Administrative Agent’s,
the Issuing Bank’s or any Lender’s entering into this Agreement; (v) the fact
that the Administrative Agent, the Issuing Bank and the Lenders have established
the credit facility evidenced hereby in favor of the Borrower; (vi) the fact
that the Administrative Agent, the Issuing Bank and the Lenders are creditors of
the Borrower and have or are alleged to have information regarding the financial
condition, strategic plans or business operations of the Parent, the Borrower
and the Subsidiaries; (vii) the fact that the Administrative Agent, the Issuing
Bank and the Lenders are material creditors of the Borrower and are alleged to
influence directly or indirectly the business decisions or affairs of the
Parent, the Borrower and the Subsidiaries or their financial condition;
(viii) the exercise of any right or remedy the
 
93

--------------------------------------------------------------------------------

 
 
Administrative Agent, the Issuing Bank or the Lenders may have under this
Agreement or the other Loan Documents; provided, however, that the Borrower
shall not be obligated to indemnify any Indemnified Party for any acts or
omissions of such Indemnified Party in connection with matters described in this
clause (viii) to the extent arising from the gross negligence or willful
misconduct of such Indemnified Party, as determined by a court of competent
jurisdiction in a final, non-appealable judgment; (ix) any civil penalty or fine
assessed by the OFAC against, and all costs and expenses (including counsel fees
and disbursements) incurred in connection with defense thereof by, the
Administrative Agent, the Issuing Bank or any Lender as a result of conduct of
the Parent, the Borrower, any other Loan Party or any other Subsidiary that
violates a sanction administered or enforced by the OFAC; or (x) any violation
or non-compliance by the Parent, the Borrower or any Subsidiary of any
Applicable Law (including any Environmental Law) including, but not limited to,
any Indemnity Proceeding commenced by (A) the Internal Revenue Service or state
taxing authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Parent or its Subsidiaries (or its respective properties) (or the
Administrative Agent and/or the Lenders and/or the Issuing Bank as successors to
the Borrower) to be in compliance with such Environmental Laws.


(b)           The Borrower’s indemnification obligations under this Section
shall apply to all Indemnity Proceedings arising out of, or related to, the
foregoing whether or not an Indemnified Party is a named party in such Indemnity
Proceeding.  In this connection, this indemnification shall cover all
Indemnified Costs of any Indemnified Party in connection with any deposition of
any Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents).  This indemnification shall, among
other things, apply to any Indemnity Proceeding commenced by other creditors of
the Parent, the Borrower or any Subsidiary, any shareholder of the Parent or any
Subsidiary (whether such shareholder(s) are prosecuting such Indemnity
Proceeding in their individual capacity or derivatively on behalf of the
Borrower), any account debtor of the Parent, the Borrower or any Subsidiary or
by any Governmental Authority.


(c)           This indemnification shall apply to any Indemnity Proceeding
arising during the pendency of any bankruptcy proceeding filed by or against the
Parent, the Borrower and/or any Subsidiary.


(d)           All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.


(e)           An Indemnified Party may conduct its own investigation and defense
of, and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all Indemnified Costs incurred
by such Indemnified Party shall be reimbursed by the Borrower.  No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that if (i) the Borrower is
required to indemnify an Indemnified Party pursuant hereto and (ii) the Borrower
has provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed).  Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.
 
94

--------------------------------------------------------------------------------

 


(f)           If and to the extent that the obligations of the Borrower under
this Section are unenforceable for any reason, the Borrower hereby agrees to
make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under Applicable Law.


(g)           The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any of the other obligations set forth in this Agreement or any other Loan
Document to which it is a party.


 
Section 12.11.  Termination; Survival.

 
This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated, expired or been
cancelled, (c) none of the Lenders is obligated any longer under this Agreement
to make any Loans and the Issuing Bank is no longer obligated under this
Agreement to issue Letters of Credit and (d) all Obligations (other than
obligations which survive as provided in the following sentence) have been paid
and satisfied in full. The indemnities to which the Administrative Agent, the
Issuing Bank and the Lenders are entitled under the provisions of
Sections 3.10., 4.1., 4.4., 11.6., 12.2. and 12.10. and any other provision of
this Agreement and the other Loan Documents, and the provisions of
Section 12.5., shall continue in full force and effect and shall protect the
Administrative Agent, the Issuing Bank and the Lenders (i) notwithstanding any
termination of this Agreement, or of the other Loan Documents, against events
arising after such termination as well as before and (ii) at all times after any
such party ceases to be a party to this Agreement with respect to all matters
and events existing on or prior to the date such party ceased to be a party to
this Agreement.


 
Section 12.12.  Severability of Provisions.

 
If any provision under this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.


 
Section 12.13.  GOVERNING LAW.

 
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
 
95

--------------------------------------------------------------------------------

 


 
Section 12.14.  Counterparts.

 
To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required.  It shall not be necessary that the signature of, or on behalf of,
each party, or that the signature of all persons required to bind any party,
appear on each counterpart.  All counterparts shall collectively constitute a
single document.  It shall not be necessary in making proof of this document to
produce or account for more than a single counterpart containing the respective
signatures of, or on behalf of, each of the parties hereto.


 
Section 12.15.  Obligations with Respect to Loan Parties.

 
The obligations of the Parent and the Borrower to direct or prohibit the taking
of certain actions by the other Loan Parties as specified herein shall be
absolute and not subject to any defense the Parent or the Borrower may have that
the Parent or the Borrower does not control such Loan Parties.


 
Section 12.16.  Independence of Covenants.

 
All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.


 
Section 12.17.  Limitation of Liability.

 
None of the Administrative Agent, the Issuing Bank or any Lender, or any
affiliate, officer, director, employee, attorney, or agent of the Administrative
Agent, the Issuing Bank or any Lender shall have any liability with respect to,
and each of the Parent and the Borrower hereby waives, releases, and agrees not
to sue any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by the Parent or the Borrower in
connection with, arising out of, or in any way related to, this Agreement, any
of the other Loan Documents or the Fee Letter, or any of the transactions
contemplated by this Agreement or any of the other Loan Documents.  Each of the
Parent and the Borrower hereby waives, releases, and agrees not to sue the
Administrative Agent, the Issuing Bank or any Lender or any of the
Administrative Agent’s, the Issuing Bank’s or any Lender’s affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Agreement, any of the other Loan Documents, the Fee Letter, or any of the
transactions contemplated by this Agreement or financed hereby.


 
Section 12.18.  Entire Agreement.

 
This Agreement, the Notes, the other Loan Documents and the Fee Letter embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto.  There are no oral
agreements among the parties hereto.


 
Section 12.19.  Construction.

 
The Administrative Agent, the Issuing Bank, each Lender, the Parent and the
Borrower acknowledge that each of them has had the benefit of legal counsel of
its own choice and has been afforded an opportunity to review this Agreement and
the other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, the Issuing Bank, each Lender, the Parent and the
Borrower.
 
96

--------------------------------------------------------------------------------

 


 
Section 12.20.  Headings.

 
The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.




[Signatures on Following Pages]


 
 
97

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.




  
BORROWER:



 
PARKWAY PROPERTIES LP



                         
By:
Parkway Properties General Partners, Inc., its sole general partner

                     
                          
By:  ___________________________________________                                                  
                                                                                   
Name:________________________________________                                                     
                                                                                   
Title:_________________________________________                                                      

 
                                                                                By:                                                    
                                                                                   
Name:_______________________________________
                                                                                   
Title:________________________________________                                                      


     PARENT:


     PARKWAY PROPERTIES, INC.


 By:                                                                
    
Name:________________________________                                                                
    
Title:_________________________________                                                                




 By:                                                                
     
Name: ________________________________                                                               
      Title: _________________________________                                                               


































[Signatures Continued on Next Page]


 
98

--------------------------------------------------------------------------------

 


[Signature Page to Credit Agreement with Parkway Properties LP]




 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as Issuing
Bank, as Swingline Lender,  and as a Lender





 By:_____________________________________                                                           
     Name:_________________________________                                                           
     Title:__________________________________                                                           












[Signatures Continued on Next Page]




 
99

--------------------------------------------------------------------------------

 


[Signature Page to Credit Agreement with Parkway Properties LP]




JPMORGAN CHASE BANK, N.A., as a Lender and as Syndication Agent


By:_____________________________________                                                           
     Name:_________________________________                                                           
     Title: _________________________________                                                          




 
100

--------------------------------------------------------------------------------

 


[Signature Page to Credit Agreement with Parkway Properties LP]




 
[LENDER]





By: ____________________________________                                                          
     Name:________________________________                                                           
     Title:_________________________________                                                           


















 
101

--------------------------------------------------------------------------------

 


SCHEDULE I


COMMITMENTS


Lender
Commitment Amount
 
Wells Fargo Bank, National Association
 
$45,000,000.00
 
JPMorgan Chase Bank, N.A.
$45,000,000.00
 
PNC Bank, National Association
$29,000,000.00
 
Bank of America, N.A.
$29,000,000.00
 
U.S. Bank National Association
 
$20,000,000.00
 
Trustmark National Bank
 
$14,000,000.00
 
BancorpSouth Bank
 
$8,000,000.00
 
Total:
$190,000,000.00
   

 
102

--------------------------------------------------------------------------------

 


SCHEDULE 1.1
List of Loan Parties
Parkway Properties
January 31, 2011
 
 
1.    Parkway Properties, Inc.
 
2.    Parkway Properties General Partners, Inc.
 
3.    Parkway Jackson LLC
 
4.    Parkway Lamar LLC
 
5.    111 Capitol Building LP
 
6.    Moore Building Associates LP
 
7.    Moore Garage LLC
 
8.    Parkway Moore LLC
 
9.    Parkway JHLIC LP

 
103

--------------------------------------------------------------------------------

 


EXHIBIT B


FORM OF GUARANTY




THIS GUARANTY dated as of __________ __, 2010, executed and delivered by each of
the undersigned and the other Persons from time to time party hereto pursuant to
the execution and delivery of an Accession Agreement in the form of Annex I
hereto (all of the undersigned, together with such other Persons each a
“Guarantor” and collectively, the “Guarantors”) in favor of WELLS FARGO BANK,
NATIONAL ASSOCIATION, in its capacity as Administrative Agent (the
“Administrative Agent”) for the Lenders under that certain Credit Agreement
dated as of _____________ __, 2010 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
PARKWAY PROPERTIES LP (the “Borrower”), PARKWAY PROPERTIES, INC. (the “Parent”),
the financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”), the Administrative Agent, and the other parties
thereto.


WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;


WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Administrative Agent
and the Lenders through their collective efforts;


WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the Lenders making such financial
accommodations available to the Borrower under the Credit Agreement and,
accordingly, each Guarantor is willing to guarantee the Borrower’s obligations
to the Administrative Agent and the Lenders on the terms and conditions
contained herein; and


WHEREAS, the execution and delivery of this Guaranty is a condition to the
Administrative Agent and the Lenders making, and continuing to make, such
financial accommodations to the Borrower.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:


Section 1.  Guaranty.  Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”):  (a) all
indebtedness, liabilities, obligations, covenants and duties owing by the
Borrower to any Lender or the Administrative Agent under or in connection with
the Credit Agreement and any other Loan Document, including without limitation,
the repayment of all principal of the Loans, the Reimbursement Obligations and
all other Letter of Credit Liabilities, and the payment of all interest, Fees,
charges, reasonable attorneys’ fees and other amounts payable to any Lender or
the Administrative Agent thereunder or in connection therewith (including, to
the extent permitted by Applicable Law, interest, Fees and other amounts that
would accrue and become due after the filing of a case or other proceeding under
the Bankruptcy Code (as defined below) or other similar Applicable Law but for
the commencement of such case or proceeding, whether or not such amounts are
allowed or allowable in whole or in part in such case or proceeding); (b) any
and all extensions, renewals, modifications, amendments or substitutions of the
foregoing; (c) all other Obligations; and (d) all expenses, including, without
limitation, reasonable attorneys’ fees and disbursements, that are incurred by
any of the Lenders or the Administrative Agent in the enforcement of any of the
foregoing or any obligation of such Guarantor hereunder.
 
104

--------------------------------------------------------------------------------

 


Section 2.  Guaranty of Payment and Not of Collection.  This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account.  Accordingly, none of the Administrative Agent or the Lenders shall
be obligated or required before enforcing this Guaranty against any
Guarantor:  (a) to pursue any right or remedy any of them may have against the
Borrower, any other Guarantor or any other Person or commence any suit or other
proceeding against the Borrower, any other Guarantor or any other Person in any
court or other tribunal; (b) to make any claim in a liquidation or bankruptcy of
the Borrower, any other Guarantor or any other Person; or (c) to make demand of
the Borrower, any other Guarantor or any other Person.


Section 3.  Guaranty Absolute.  Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or the Lenders with respect thereto.  The liability of each
Guarantor under this Guaranty shall be absolute, irrevocable and unconditional
in accordance with its terms and shall remain in full force and effect without
regard to, and shall not be released, suspended, discharged, terminated or
otherwise affected by, any circumstance or occurrence whatsoever, including
without limitation, the following (whether or not such Guarantor consents
thereto or has notice thereof):


(a)           (i) any change in the amount, interest rate or due date or other
term of any of the Guarantied Obligations, (ii) any change in the time, place or
manner of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document, or any other
document or instrument evidencing or relating to any Guarantied Obligations, or
(iv) any waiver, renewal, extension, addition, or supplement to, or deletion
from, or any other action or inaction under or in respect of, the Credit
Agreement, any of the other Loan Documents, or any other documents, instruments
or agreements relating to the Guarantied Obligations or any other instrument or
agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;


(b)           any lack of validity or enforceability of the Credit Agreement,
any of the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;


(c)           any furnishing to the Administrative Agent or the Lenders of any
security for the Guarantied Obligations;


(d)           any settlement or compromise of any of the Guarantied Obligations
or any liability of any other party with respect to the Guarantied Obligations,
or any subordination of the payment of the Guarantied Obligations to the payment
of any other liability of the Borrower or any other Loan Party;


(e)           any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to such
Guarantor, the Borrower, any other Loan Party or any other Person, or any action
taken with respect to this Guaranty by any trustee or receiver, or by any court,
in any such proceeding;


(f)           any act or failure to act by the Borrower, any other Loan Party or
any other Person which may adversely affect such Guarantor’s subrogation rights,
if any, against the Borrower to recover payments made under this Guaranty;
 
105

--------------------------------------------------------------------------------

 


(g)           any application of sums paid by the Borrower, any other Guarantor
or any other Person with respect to the liabilities of the Borrower to the
Administrative Agent or the Lenders, regardless of what liabilities of the
Borrower remain unpaid;


(h)           any defect, limitation or insufficiency in the borrowing powers of
the Borrower or in the exercise thereof;


(i)           any defense, set-off, claim or counterclaim (other than
indefeasible payment and performance in full) which may at any time be available
to or be asserted by the Borrower, any other Loan Party or any other Person
against the Administrative Agent or any Lender;


(j)           any change in the corporate existence, structure or ownership of
the Borrower or any other Loan Party;


(k)           any statement, representation or warranty made or deemed made by
or on behalf of the Borrower, any Guarantor or any other Loan Party under any
Loan Document, or any amendment hereto or thereto, proves to have been incorrect
or misleading in any respect; or


(l)           any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment and performance in full).


Section 4.  Action with Respect to Guarantied Obligations.  The Administrative
Agent and the Lenders may, at any time and from time to time, without the
consent of, or notice to, any Guarantor, and without discharging any Guarantor
from its obligations hereunder, take any and all actions described in Section 3
and may otherwise:  (a) amend, modify, alter or supplement the terms of any of
the Guarantied Obligations, including, but not limited to, extending or
shortening the time of payment of any of the Guarantied Obligations or changing
the interest rate that may accrue on any of the Guarantied Obligations;
(b) amend, modify, alter or supplement the Credit Agreement or any other Loan
Document; (c) release any other Loan Party or other Person liable in any manner
for the payment or collection of the Guarantied Obligations; (d) exercise, or
refrain from exercising, any rights against the Borrower, any other Guarantor or
any other Person; and (e) apply any sum, by whomsoever paid or however realized,
to the Guarantied Obligations in such order as the Lenders shall elect.


Section 5.  Representations and Warranties.  Each Guarantor hereby makes to the
Administrative Agent and the Lenders all of the representations and warranties
made by the Borrower with respect to or in any way relating to such Guarantor in
the Credit Agreement and the other Loan Documents, as if the same were set forth
herein in full.


Section 6.  Covenants.  Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any of the other Loan Documents.


Section 7.  Waiver.  Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.


Section 8.  Inability to Accelerate Loan.  If the Administrative Agent and/or
the Lenders are prevented under Applicable Law or otherwise from demanding or
accelerating payment of any of the Guarantied Obligations by reason of any
automatic stay or otherwise, the Administrative Agent and/or the Lenders shall
be entitled to receive from each Guarantor, upon demand therefor, the sums which
otherwise would have been due had such demand or acceleration occurred.
 
106

--------------------------------------------------------------------------------

 


Section 9.  Reinstatement of Guarantied Obligations.  If claim is ever made on
the Administrative Agent or any of the Lenders for repayment or recovery of any
amount or amounts received in payment or on account of any of the Guarantied
Obligations, and the Administrative Agent or such Lender repays all or part of
said amount by reason of (a) any judgment, decree or order of any court or
administrative body of competent jurisdiction, or (b) any settlement or
compromise of any such claim effected by the Administrative Agent or such Lender
with any such claimant (including the Borrower or a trustee in bankruptcy for
the Borrower), then and in such event each Guarantor agrees that any such
judgment, decree, order, settlement or compromise shall be binding on it,
notwithstanding any revocation hereof or the cancellation of the Credit
Agreement, any of the other Loan Documents, or any other instrument evidencing
any liability of the Borrower, and such Guarantor shall be and remain liable to
the Administrative Agent or such Lender for the amounts so repaid or recovered
to the same extent as if such amount had never originally been paid to the
Administrative Agent or such Lender.


Section 10.  Subrogation.  Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full.  If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the
Administrative Agent and the Lenders and shall forthwith pay such amount to the
Administrative Agent to be credited and applied against the Guarantied
Obligations, whether matured or unmatured, in accordance with the terms of the
Credit Agreement or to be held by the Administrative Agent as collateral
security for any Guarantied Obligations existing.


Section 11.  Payments Free and Clear.  All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if any Guarantor
is required by Applicable Law or by a Governmental Authority to make any such
deduction or withholding, such Guarantor shall pay to the Administrative Agent
and the Lenders such additional amount as will result in the receipt by the
Administrative Agent and the Lenders of the full amount payable hereunder had
such deduction or withholding not occurred or been required.


Section 12.  Set-off.  In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes the Administrative Agent,
each Lender and any of their respective Affiliates, at any time while an Event
of Default exists, without any prior notice to such Guarantor or to any other
Person, any such notice being hereby expressly waived, but in the case of a
Lender or an Affiliate of a Lender subject to receipt of the prior written
consent of the Requisite Lenders exercised in their sole discretion, to set off
and to appropriate and to apply any and all deposits (general or special,
including, but not limited to, indebtedness evidenced by certificates of
deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by the Administrative Agent, such Lender, or any Affiliate of the
Administrative Agent or such Lender, to or for the credit or the account of such
Guarantor against and on account of any of the Guarantied Obligations, although
such obligations shall be contingent or unmatured.
 
107

--------------------------------------------------------------------------------

 


Section 13.  Subordination.  Each Guarantor hereby expressly covenants and
agrees for the benefit of the Administrative Agent and the Lenders that all
obligations and liabilities of the Borrower to such Guarantor of whatever
description, including without limitation, all intercompany receivables of such
Guarantor from the Borrower (collectively, the “Junior Claims”) shall be
subordinate and junior in right of payment to all Guarantied Obligations.  If an
Event of Default shall exist, then no Guarantor shall accept any direct or
indirect payment (in cash, property or securities, by setoff or otherwise) from
the Borrower on account of or in any manner in respect of any Junior Claim until
all of the Guarantied Obligations have been indefeasibly paid in full.


Section 14.  Avoidance Provisions.  It is the intent of each Guarantor, the
Administrative Agent and the Lenders that in any Proceeding, such Guarantor’s
maximum obligation hereunder shall equal, but not exceed, the maximum amount
which would not otherwise cause the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Administrative Agent and the
Lenders) to be avoidable or unenforceable against such Guarantor in such
Proceeding as a result of Applicable Law, including without limitation,
(a) Section 548 of the Bankruptcy Code and (b) any state fraudulent transfer or
fraudulent conveyance act or statute applied in such Proceeding, whether by
virtue of Section 544 of the Bankruptcy Code or otherwise.  The Applicable Laws
under which the possible avoidance or unenforceability of the obligations of
such Guarantor hereunder (or any other obligations of such Guarantor to the
Administrative Agent and the Lenders) shall be determined in any such Proceeding
are referred to as the “Avoidance Provisions”.  Accordingly, to the extent that
the obligations of any Guarantor hereunder would otherwise be subject to
avoidance under the Avoidance Provisions, the maximum Guarantied Obligations for
which such Guarantor shall be liable hereunder shall be reduced to that amount
which, as of the time any of the Guarantied Obligations are deemed to have been
incurred under the Avoidance Provisions, would not cause the obligations of such
Guarantor hereunder (or any other obligations of such Guarantor to the
Administrative Agent and the Lenders), to be subject to avoidance under the
Avoidance Provisions.  This Section is intended solely to preserve the rights of
the Administrative Agent and the Lenders hereunder to the maximum extent that
would not cause the obligations of any Guarantor hereunder to be subject to
avoidance under the Avoidance Provisions, and no Guarantor or any other Person
shall have any right or claim under this Section as against the Administrative
Agent and the Lenders that would not otherwise be available to such Person under
the Avoidance Provisions.


Section 15.  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Borrower and the
other Guarantors, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
neither the Administrative Agent nor any of the Lenders shall have any duty
whatsoever to advise any Guarantor of information regarding such circumstances
or risks.


Section 16.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


SECTION 17.  WAIVER OF JURY TRIAL.


(a)           EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS
WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT
IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT AND EACH GUARANTOR
HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY
KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY
OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER
BETWEEN OR AMONG ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS
OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.
 
108

--------------------------------------------------------------------------------

 


(b)           EACH OF THE GUARANTORS, THE ADMINISTRATIVE AGENT AND EACH LENDER
HEREBY AGREES THAT ANY FEDERAL DISTRICT COURT AND ANY STATE COURT LOCATED IN THE
BOROUGH OF MANHATTAN NEW YORK, NEW YORK SHALL HAVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG ANY GUARANTOR, THE
ADMINISTRATIVE AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO
THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR
THEREFROM.  EACH GUARANTOR AND EACH OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT
IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH
COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES.  EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE
OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING
OF ANY ACTION BY ANY PARTY OR THE ENFORCEMENT BY ANY PARTY OF ANY JUDGMENT
OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.


(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS GUARANTY.


Section 18.  Loan Accounts.  The Administrative Agent and each Lender may
maintain books and accounts setting forth the amounts of principal, interest and
other sums paid and payable with respect to the Guarantied Obligations, and in
the case of any dispute relating to any of the outstanding amount, payment or
receipt of any of the Guarantied Obligations or otherwise, the entries in such
books and accounts shall be deemed conclusive evidence of the amounts and other
matters set forth herein, absent manifest error.  The failure of the
Administrative Agent or any Lender to maintain such books and accounts shall not
in any way relieve or discharge any Guarantor of any of its obligations
hereunder.


Section 19.  Waiver of Remedies.  No delay or failure on the part of the
Administrative Agent or any of the Lenders in the exercise of any right or
remedy it may have against any Guarantor hereunder or otherwise shall operate as
a waiver thereof, and no single or partial exercise by the Administrative Agent
or any of the Lenders of any such right or remedy shall preclude any other or
further exercise thereof or the exercise of any other such right or remedy.


Section 20.  Termination.  This Guaranty shall remain in full force and effect
until indefeasible payment in full of the Guarantied Obligations and the other
Obligations and the termination or cancellation of the Credit Agreement in
accordance with its terms.
 
109

--------------------------------------------------------------------------------

 


Section 21.  Successors and Assigns.  Each reference herein to the
Administrative Agent or the Lenders shall be deemed to include such Person’s
respective successors and assigns (including, but not limited to, any holder of
the Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be deemed to
include such Guarantor’s successors and assigns, upon whom this Guaranty also
shall be binding.  The Lenders may, in accordance with the applicable provisions
of the Credit Agreement, assign, transfer or sell any Guarantied Obligation, or
grant or sell participations in any Guarantied Obligations, to any Person
without the consent of, or notice to, any Guarantor and without releasing,
discharging or modifying any Guarantor’s obligations hereunder.  Subject to
Section 12.9. of the Credit Agreement, each Guarantor hereby consents to the
delivery by the Administrative Agent or any Lender to any Assignee or
Participant (or any prospective Assignee or Participant) of any financial or
other information regarding the Borrower or any Guarantor.  No Guarantor may
assign or transfer its rights or obligations hereunder to any Person without the
prior written consent of the Administrative Agent and the Lenders and any such
assignment or other transfer to which the Administrative Agent and the Lenders
have not so consented shall be null and void.


Section 22.  JOINT AND SEVERAL OBLIGATIONS.  THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.


Section 23.  Amendments.  This Guaranty may not be amended except in a writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Credit Agreement), the Administrative Agent and each Guarantor.


Section 24.  Payments.  All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at the Principal Office, not later than 2:00 p.m. on the
date of demand therefor.


Section 25.  Notices.  All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any Lender at its
respective address for notices provided for in the Credit Agreement, or (c) as
to each such party at such other address as such party shall designate in a
written notice to the other parties.  Each such notice, request or other
communication shall be effective (i) if mailed, when received; (ii) if
telecopied, when transmitted; or (iii) if hand delivered, when delivered;
provided, however, that any notice of a change of address for notices shall not
be effective until received.


Section 26.  Severability.  In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.


Section 27.  Headings.  Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.


Section 28.  Limitation of Liability.  Neither the Administrative Agent nor any
of the Lenders, nor any Affiliate, officer, director, employee, attorney, or
agent of the Administrative Agent or any of the Lenders, shall have any
liability with respect to, and each Guarantor hereby waives, releases, and
agrees not to sue any of them upon, any claim for any special, indirect,
incidental, or consequential damages suffered or incurred by a Guarantor in
connection with, arising out of, or in any way related to, this Guaranty or any
of the other Loan Documents, or any of the transactions contemplated by this
Guaranty, the Credit Agreement or any of the other Loan Documents.  Each
Guarantor hereby waives, releases, and agrees not to sue the Administrative
Agent or any of the Lenders or any of the Administrative Agent’s or of any
Lenders’, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Guaranty, the Credit Agreement or any of the other Loan
Documents, or any of the transactions contemplated by Credit Agreement or
financed thereby.
 
110

--------------------------------------------------------------------------------

 


Section 29.  Definitions.  (a) For the purposes of this Guaranty:


“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.


“Proceeding” means any of the following:  (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.


(b)           Terms not otherwise defined herein are used herein with the
respective meanings given them in the Credit Agreement.








[Signature on Next Page]


 
111

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.


                   PARKWAY PROPERTIES, INC.
                   [Additional Guarantors]




                   By: _______________________________                                                          
                       Name: ___________________________                                                          
                        Title: ___________________________                                                          




                   Address for Notices:


                   c/o Parkway Properties, Inc.
                   188 East Capitol Street, Suite 1000
                   Jackson, Mississippi 39201
                   Attention:  Chief Financial Officer
                   Telecopy Number:  (601) 949-4077
                   Telephone Number:  (601) 948-4091




 
112

--------------------------------------------------------------------------------

 

